 



Exhibit 10.3
MASTER AGREEMENT FOR THE
FORMATION OF A LIMITED LIABILITY COMPANY
     This is a Master Agreement for the Formation of a Limited Liability
Company, dated as of February 28, 2007 (as in effect from time to time, this
“Agreement”), among (a) Jefferies Group, Inc., a Delaware corporation (“JGI”),
(b) Jefferies & Company, Inc., a Delaware corporation (“Jefco”), and
(c) Leucadia National Corporation, a New York corporation (“Leucadia”). All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Operating Agreement (as defined below).
     Whereas, the parties hereto wish to form a Delaware limited liability
company (the "Company”) for the purpose of engaging in the business of
securities brokerage;
     Whereas, each of the parties hereto desire to participate in the Company
through the contribution to the capital of the Company or its wholly-owned
subsidiaries of cash and/or securities owned by them or their Affiliates in
exchange for membership interests in the Company (“Member Interests”), in each
case upon the terms and conditions more fully set forth herein; and
     Whereas, the parties hereto desire that the Company enter into certain
servicing arrangements, pursuant to which Jefco will provide to the Company
certain securities clearing, accounting, legal and compliance services for its
business, as more fully set forth in the Services Agreement to be entered into
between Jefco, the Company and JHYT.
     Now, Therefore, in consideration of the foregoing premises, the mutual
covenants set forth below and for other good and valuable consideration, the
receipt and sufficiency of which are herby acknowledged the parties hereto
hereby agree as follows:
ARTICLE 1
DEFINED TERMS
     Section 1.1 Certain Defined Terms. In addition to the defined terms found
elsewhere in this Agreement, as used in this Agreement the following terms shall
have the following meanings:
     “Affiliate” means with respect to any Person, any other Person controlling,
controlled by or under common control with, such Person. As used in this
definition, (a) “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise and (b) with respect to
any Person other than a subsidiary of the Company, the term "Affiliate” shall
not include the Company or any subsidiary of the Company.
     “Agreement” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



     “Business” means the business of securities brokerage, including acting as
a broker or dealer in securities, bank loans, high yield debt and special
situation investments on substantially the same basis as conducted prior to the
date hereof by the High Yield Division of Jefco and those broker-dealers managed
by Jefco that participate in the securities brokerage business of the High Yield
Division, and to engage in any activity required thereby or incidental thereto,
including making markets and acting as a block positioner of securities.
     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the City of New York are authorized or obligated to close.
     “Certificate of Formation” has the meaning set forth in Section 3.1.
     “Clearing Agreement” means the clearing agreement pursuant to which JHYT
will introduce accounts to Jefco on a fully disclosed basis.
     “Closing” has the meaning set forth in Section 3.8.
     “Closing Date” means a date not more than three business days following
receipt of the NASD Approval and the fulfillment of all other conditions to
closing set forth in Article 6.
     “Closing Conditions” means the conditions set forth in Article 6 which must
be fulfilled prior to Closing.
     “Commitment” means, with respect to each member of the Company other than
the Series A Member, the aggregate amount of cash and other property agreed to
be contributed as capital to the Company, as specified in such Member’s
Contribution Agreement and reflected on Schedule A to the Operating Agreement
maintained with the books and records of the Company at the Company’s principal
office, as such Schedule A may be modified from time to time.
     “Company” has the meaning set forth in Article 2.
     “Contribution Agreements” means the Series A Contribution Agreement, the
Series B Contribution Agreement, the Series C Contribution Agreement, the
Series D Contribution Agreement and the Series E Contribution Agreement.
     “Fund Investor” means a private investment fund organized as a limited
liability company under the Delaware Act, and managed by Jefco or an Affiliate
thereof.
     “Governmental Authority” has the meaning set forth in Section 6.1(a).
     “JEOF” means Jefferies Employees Opportunity Fund, LLC, a Delaware limited
liability company.
     “JHYT” means Jefferies High Yield Trading, LLC, a Delaware limited
liability company that, prior to the Closing and the amendment of its
certificate of formation and limited liability company agreement, is known as
Jefferies Partners Opportunity Fund II, LLC.

- 2 -



--------------------------------------------------------------------------------



 



     “JPOF” means Jefferies Partners Opportunity Fund, LLC, a Delaware limited
liability company.
     “JPOF II” has the meaning set forth in Section 3.3.
     “NASD Approval” means the approval of the National Association of
Securities Dealers, Inc. to the proposed reorganization of the secondary high
yield securities brokerage and trading business of Jefco, JPOF, JPOF II and JEOF
contemplated by this Agreement, the Operating Agreement and the other Related
Agreements.
     “Operating Agreement” means that certain Amended and Restated Limited
Liability Company Agreement to be dated as of the Closing Date, by and among the
Company, JGI, Jefco, Leucadia and the other parties named therein, and in
substantially the form attached hereto as Exhibit A, as in effect from time to
time.
     “Person” means any individual, partnership, corporation, association,
trust, limited liability company, joint venture, unincorporated organization and
any government, governmental department or agency or political subdivision
thereof.
     “Regulatory Approvals” shall mean any approval or consent of, or notice to
or filing with any United States federal, state or local regulatory or other
governmental agency or authority.
     “Related Agreements” means, collectively, the Certificate of Formation of
the Company, the Operating Agreement, the Contribution Agreements, the Clearing
Agreement, the Management Support Agreement and the Trademark License Agreement.
     “Series A Contribution Agreement” means the Contribution Agreement, to be
dated as of the Closing Date, by and between the Company and Jefco and in
substantially the form attached hereto as Exhibit B.
     “Series B Contribution Agreement” means a Contribution Agreement, to be
dated as of the Closing Date, by and between the Company, Jefco, JGI or one or
more of their respective Affiliates and in substantially the form attached
hereto as Exhibit C.
     “Series C Contribution Agreement” means the Contribution Agreement, to be
dated as of the Closing Date, by and between the Company and Leucadia and in
substantially the form attached hereto as Exhibit D.
     “Series D Contribution Agreement” means the Contribution Agreement, to be
dated as of the Closing Date, by and between the Company and Fund Investor and
in such form as may be agreed by the parties thereto.
     “Series E Contribution Agreement” means the Contribution Agreement, to be
dated as of the Closing Date, by and between the Company and JEOF and in such
form as may be agreed by the parties thereto.
     “Servicer” means Jefco or an Affiliate of Jefco, in its capacity as
Servicer pursuant to the terms of the Management Support Agreement, and any
permitted successor thereto.

- 3 -



--------------------------------------------------------------------------------



 



     “Services Agreement” means the Services Agreement, to be dated as of the
Closing Date, by and among JHYT, the Company and the Servicer and in
substantially the form attached hereto as Exhibit E.
     “Trademark License Agreement” means the Trademark License Agreement, to be
dated as of the Closing Date, by and between Jefco, the Company and JHYT and in
such form as may be agreed by the parties thereto.
     Section 1.2 Other Defined Terms. Capitalized terms used herein without
definition have the respective meanings given to such terms in the Operating
Agreement.
ARTICLE 2
FORMATION OF LIMITED LIABILITY COMPANY
     The parties hereto agree that, subject to the terms and conditions of this
Agreement and the Related Agreements, JGI shall form the Company as a Delaware
limited liability company and, upon Closing, the terms of the limited liability
company agreement of the Company shall be amended and restated to be as set
forth in the Operating Agreement, and further that, among other things, pursuant
to the Operating Agreement, the Company will hold all of the outstanding
interests in JHYT. It is further understood that (a) this Agreement itself shall
not constitute or create a joint venture, partnership, limited liability company
or any other similar arrangement between the parties hereto and (b) no party
hereto is hereby authorized to act as agent of any other party hereto.
ARTICLE 3
RELATED AGREEMENTS; CLOSING
     Section 3.1 Formation of the Company. (a) On or before the Closing Date,
JGI shall cause the Company to be organized and formed by filing a Certificate
of Formation (as in effect from time to time, the “Certificate of Formation”),
with the Secretary of State of the State of Delaware.
          (b) On the Closing Date, the parties hereto shall enter into the
Operating Agreement.
     Section 3.2 Contribution by Jefco. On the Closing Date, Jefco shall enter
into the Series A Contribution Agreement, pursuant to which Jefco shall
contribute to the Company or, at the direction of the Company, to JHYT for the
account of the Company, the Brokerage Assets, in consideration for Series A
Member Interests, all as more fully set forth in the Series A Contribution
Agreement and the Operating Agreement.
     Section 3.3 Contribution by JGI and Jefco. On the Closing Date, JGI and
Jefco shall enter into the Series B Contribution Agreement, pursuant to which
JGI and Jefco shall commit to contribute capital to the Company or, at the
direction of the Company, to JHYT for the account of the Company in the amount
of the JGI Commitment and shall contribute on and as of the Closing Date cash
and securities, including all of the interests in Jefferies Partners Opportunity

- 4 -



--------------------------------------------------------------------------------



 



Fund II, LLC, a Delaware limited liability company (“JPOF II”), held by JGI and
Jefco, in consideration for Series B Member Interests, all as more fully set
forth in the Series B Contribution Agreement and the Operating Agreement.
     Section 3.4 Contribution by Leucadia. On the Closing Date, Leucadia shall
enter into the Series C Contribution Agreement, pursuant to which Leucadia shall
commit to contribute capital to the Company or, at the direction of the Company,
to JHYT for the account of the Company, in the amount of the Leucadia Commitment
and shall contribute, on and as of the Closing Date, cash and all of the
interests in JPOF II held by Leucadia, in consideration for Series C Member
Interests, all as more fully set forth in the Series C Contribution Agreement
and the Operating Agreement.
     Section 3.5 Trademark License Agreement. On the Closing Date, Jefco and the
Company shall enter into the Trademark License Agreement.
     Section 3.6 Management Support Agreement. On the Closing Date, Jefco and
the Company shall enter into the Management Support Agreement.
     Section 3.7 Clearing Agreement. On the Closing Date, Jefco and the Company
shall enter into the Clearing Agreement.
     Section 3.8 Closing. Subject to the provisions of Article 6 hereof, the
consummation of the transactions contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at the offices of Morgan, Lewis &
Bockius LLP, on a mutually acceptable date not earlier than the fifth Business
Day after receipt of the NASD Approval or on such other date or at such other
place as shall be agreed to in writing by all of the parties hereto. The date on
which the Closing actually occurs is referred to herein as the “Closing Date”.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Each of the parties hereto hereby represents and warrants to each of the
other parties hereto that (a) it is duly authorized, validly existing and in
good standing in the jurisdiction of its formation; (b) the execution, delivery
and performance of this Agreement has been duly authorized by all necessary
corporate action, and will not result in a material violation of any Law
applicable to such party or of any contract binding upon such party or its
property; and (c) except for the NASD Approval and the consents of
non-governmental third parties to be obtained by such party and its Affiliates,
no Regulatory Approvals or consents of non-governmental third parties are
required in connection with the execution, delivery or performance by such party
or any of its Affiliates of this Agreement or any of the Related Agreement to
which such party or any of its Affiliates is or is to be a party.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE 5
CERTAIN COVENANTS
     Section 5.1 Ordinary Course Operation. During the period commencing on the
date hereof and ending on the Closing Date, Jefco agrees to:
     (a) operate the Business only in the ordinary course on a basis consistent
with past practice;
     (b) use all reasonable efforts to preserve the Business and keep available
the services of the full-time officers and employees engaged therein to the
extent required to conduct the Business in substantially the same manner as
conducted on the date hereof;
     (c) use all reasonable efforts to maintain good relations with Persons
having a business relationship with the Business;
     (d) preserve and maintain all permits, licenses, approvals and
authorizations necessary to operate the Business and renew the same if any
should expire;
     (e) comply in all material respects with all laws, ordinances, rules and
regulations applicable to the Business; and
     (f) maintain the books of account and records related to the Business in
the ordinary course consistent with past practices.
     Section 5.2 Cooperation. Each of the parties hereto will cooperate in good
faith and use all reasonable efforts to cause the transactions contemplated by
this Agreement and the other Related Agreements to be consummated in accordance
with the terms and conditions hereof and thereof. The foregoing obligations in
this Section 5.2 shall not be deemed to require any party thereto to waive any
right under this Agreement or any other Related Agreement.
     Section 5.3 Consents and Approvals. Each of the parties hereto shall use
all reasonable efforts and cooperate in good faith with the other parties hereto
with a view to (a) obtaining as soon as practicable the NASD Approval and all
third-party consents required for the consummation of the transactions
contemplated hereby and by the other Related Agreements, and each party hereto
shall make available to the other parties hereto all information reasonably
required in connection with obtaining such approvals and consents; and
(b) satisfying all other Closing Conditions. Each of the parties hereto shall
deliver to the other parties hereto copies of all proposed filings to be made by
such party with securities regulatory and other Governmental Authorities, shall
use its reasonable efforts to accommodate any suggestions or recommendations
made by the other parties hereto with respect thereto and shall deliver to the
other parties hereto, as soon as practicable, copies of all final applications
to Governmental Authorities, in each case with respect to the transactions
contemplated by this Agreement and the Related Agreements.
     Section 5.4 Executive Officers. On the Closing Date, the parties hereto
shall take such action as is necessary and proper to cause the Company to
appoint and employ, on terms satisfactory to the Board (as defined in the
Operating Agreement), the following individuals to

- 6 -



--------------------------------------------------------------------------------



 



serve as executive officers of the Company, to hold the offices set forth
opposite their respective names in the table below, and such individuals shall
have accepted such offices until their successors are duly appointed.

     
Richard Handler
  Chief Executive Officer
 
   
David Schwartz
  President
 
   
Robert Welch
  Chief Financial Officer
 
   
Robert Welch
  Secretary

     Section 5.5 Disclosure Supplements. From time to time prior to the Closing
Date, each party hereto will promptly give notice to the other parties hereto of
any matter hereafter arising which, if existing, occurring or known at the date
of this Agreement, would have been required to be set forth or described by such
party in the Exhibits hereto or any Related Agreement or is necessary to correct
any information provided by such party in the Exhibits hereto or to any Related
Agreement or has caused any representation or warranty of such party herein or
in any Related Agreement to become inaccurate. No such notice shall be deemed to
supplement or amend this Agreement or any Related Agreement or any Schedules or
Exhibits hereto or thereto; provided, however, that upon consummation of the
Closing, all matters disclosed in notices given pursuant to and in accordance
with the terms of this Section 5.5 shall be treated as having been disclosed
herein or in the applicable Related Agreement as of the date hereof for purposes
of such party’s indemnity obligations thereunder.
ARTICLE 6
CONDITIONS TO CLOSING
     Section 6.1 Conditions to Obligation of Each Party. The respective
obligations of each of the parties hereto to consummate the Closing under this
Agreement and the other Related Agreements shall be subject to the satisfaction,
prior to or at Closing, of each of the following conditions:
     (a) No Injunction. On the Closing Date, there shall be no (i) injunction,
restraining order or decree of any nature of any United States federal, state or
local court, governmental commission, board or other regulatory authority or
agency (“Governmental Authority”) of competent jurisdiction in effect that
restrains or prohibits the consummation of any transaction contemplated under
this Agreement or any Related Agreement or (ii) pending action, suit or
proceeding brought by any Governmental Authority which seeks to restrain or
prohibit consummation of any such transaction.
     (b) Regulatory Approvals. The NASD Approval shall have been obtained and
any applicable waiting period in respect thereof shall have expired or been
terminated and the NASD Approval shall be in full force and effect.
     (c) Other Transactions. Each of the Related Agreements shall have been duly
executed and delivered by each party thereto and shall be in full force and
effect, and the

- 7 -



--------------------------------------------------------------------------------



 



transactions contemplated by the Contribution Agreements shall have been
consummated and have become effective in accordance with their respective terms.
     (d) Regarding JPOF. Jefco shall have obtained the consent of the members of
JPOF to the merger of JPOF with and into JHYT on and as of the Closing Date, or
shall have otherwise arranged for the sale or contribution of the assets of JPOF
to the Company, or, at the direction of the Company, to JHYT for the account of
the Company.
     (e) Regarding JEOF. Jefco shall have arranged for the sale or contribution
of the assets of JEOF to the Company or, at the direction of the Company, to
JHYT for the account of the Company.
     (f) Other Matters. The Company shall have received the written advice
referred to in Section 2.10 of the Operating Agreement.
     Section 6.2 Additional Conditions to the Obligations of JGI and Jefco. The
obligations of JGI and Jefco to consummate the Closing under this Agreement and
the Related Agreements shall be subject to the satisfaction, prior to or at
Closing, of each of the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
Leucadia or any of its Affiliates which are set forth in this Agreement or in
the Related Agreements shall be true and correct in all material respects as of
the Closing Date as though made at and as of the Closing Date, except to the
extent that any representation and warranty is made as of a specified date other
than the Closing Date, in which case such representation and warranty shall be
true and correct as of such date.
     (b) Performance of Covenants. Each of the other parties hereto shall have
performed in all material respects all obligations and agreements, and complied
in all material respects with all covenants and conditions, contained in this
Agreement to be performed or complied with by such party prior to or at the
Closing.
     (c) Certificates. JGI and Jefco shall have received a certificate of
Leucadia dated the Closing Date, executed on behalf of Leucadia to the effect
that the conditions specified in section 6.2(a) and 6.2(b) with respect to
Leucadia have been fulfilled.
     (d) Consents. All consents of non-governmental third parties required for
the consummation of the transactions contemplated by JGI and its Affiliates
shall have been obtained and shall be in full force and effect on the Closing
Date.
     (e) Additional Deliveries. Leucadia shall have furnished JGI with such
certificates, instruments or other documents in the name or on behalf of
Leucadia, executed by appropriate officers of such party, including, without
limitation, certificates or correspondence of Governmental Authorities or
non-governmental third parties, to evidence fulfillment of the conditions set
forth in this Article 6 to be fulfilled by Persons other than JGI and its
Affiliates as JGI may reasonably request; provided, however, that any such
certificate, instrument or other document so requested by JGI shall be of a type
that is customary in transactions similar to the transactions contemplated
hereby.

- 8 -



--------------------------------------------------------------------------------



 



     Section 6.3 Additional Conditions to the Obligations of Leucadia. The
obligations of Leucadia to consummate the Closing under this Agreement and the
other Related Agreements shall be subject to the satisfaction, prior to or at
Closing, of each of the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
JGI and Jefco or any of their Affiliates which are set forth in this Agreement
or the Related Agreements shall be true and correct in all material respects as
of the Closing Date as though made at and as of the Closing Date, except to the
extent that any representation and warranty is made as of a specified date other
than the Closing Date, in which case such representation and warranty shall be
true and correct as of such date.
     (b) Performance of Covenants. JGI and Jefco shall each have performed in
all material respects all obligations and agreements, and complied in all
material respects with all covenants and conditions, contained in this Agreement
to be performed or complied with by JGI or Jefco prior to or at the Closing.
     (c) Certificates. Leucadia shall have received a certificate of JGI and
Jefco, dated the Closing Date, executed on behalf of each of such parties to the
effect that the conditions specified in Sections 6.3(a) and 6.3(b) with respect
to such party have been fulfilled.
     (d) Consents. All consents of non-governmental third parties required for
the consummation of the transactions contemplated hereby by Leucadia and its
Affiliates shall have been obtained and shall be in full force and effect on the
Closing Date.
     (e) Additional Deliveries. Each of JGI and Jefco shall have furnished
Leucadia with such certificates, instruments or other documents in the name or
on behalf of such party, executed by appropriate officers of such parties,
including, without limitation, certificates or correspondence of Governmental
Authorities or non-governmental third parties, to evidence fulfillment of the
conditions set forth in this Article 6 to be fulfilled by Persons other than
Leucadia and its Affiliates as Leucadia may reasonably request; provided,
however, that any such certificate, instrument or other document so required by
Leucadia shall be of a type that is customary in transactions similar to the
transactions contemplated hereby.
     (f) Series C Contribution Agreement. The conditions to Leucadia’s
obligations under the Series C Contribution Agreement shall have been satisfied.
ARTICLE 7
TERMINATION
     Section 7.1 Grounds for Termination. This Agreement may be terminated at
any time prior to the Closing
     (a) by mutual written consent of all of the parties hereto;
     (b) by any of the parties hereto (i) thirty (30) days after the date on
which any request or application for the NASD approval shall have been denied,
unless within the thirty

- 9 -



--------------------------------------------------------------------------------



 



     (30) day period following such denial a petition for rehearing or an
amended application has been filed with the applicable Governmental Authority;
provided, however, that no party hereto shall have the right to terminate this
Agreement pursuant to this Section 7.1(b) if such denial shall be due to the
failure of the party seeking to terminate this Agreement to perform or observe
in any material respect the covenants and agreements of such party set forth
herein, or (ii) if any federal or state securities regulatory or other
Governmental Authority shall have issued a final permanent order, injunction or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated hereby and the time for appeal or petition for
reconsideration of such order, injunction, restraint or prohibition shall have
expired without such appeal or petition being granted or such order, injunction,
restraint or prohibition shall otherwise have become final and non-appealable;
     (c) by any of the parties hereto (but only if the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein or in any of the other Related Agreements) in the
event of a material breach by any other party hereto of any representation,
warranty, covenant or other agreement contained herein or in any of the other
Related Agreements, which breach is not cured after thirty (30) days’ written
notice thereof is given to the party committing such breach; or
     (d) by any of the parties hereto if the Closing shall not have occurred on
or prior to May 30, 2007, unless the failure of the Closing to occur by such
date shall be due to the failure of the party seeking to terminate this
Agreement hereunder to perform or observe in any material respect the covenants
and agreements of such party set forth in this Agreement or in any other Related
Agreements.
     Section 7.2 Effects of Termination. In the event of termination of this
Agreement by any of the parties hereto as provided in Section 7.1, this
Agreement shall forthwith become null and void (other than this Section 7.2,
which shall remain in full force and effect), and there shall be no further
liability on the part of any of the parties hereto or their respective officers
or directors to the other parties hereto, and, in the event of a willful breach
by any of the parties hereto of any representation, warranty, covenant or
agreement contained in this Agreement, in which case the breaching party shall
remain liable for any and all damages, costs and expenses, including all
reasonable attorneys’ fees, sustained or incurred by the non-breaching parties
as a result thereof or in connection therewith or with the enforcement of any of
their rights hereunder, whether sustained or incurred prior to, on or after the
date hereof. In no event shall any party hereto or any of such party’s officers
or directors have any liability to any other party hereto arising out of or
relating to this Agreement in the event that the Closing occurs; provided that
nothing herein shall limit the liability of the Person under any Related
Agreement.
ARTICLE 8
GENERAL
     Section 8.1 Expenses. Except as expressly set forth in this Agreement or
the Related Agreements, each party shall pay its own expenses and costs
incidental to the completion of the transactions contemplated hereby incurred by
such party.

- 10 -



--------------------------------------------------------------------------------



 



     Section 8.2 Notices. All notices, demands and other communications
hereunder shall be in writing or by written telecommunication, and shall be
deemed to have been duly given if delivered personally or if mailed by certified
mail, return receipt requested, postage prepaid or if sent by overnight courier
or sent by written telecommunication (answerback confirmed), or electronic mail
as follows:

     
If to JGI or Jefco:
  Jefferies Group, Inc.
 
  520 Madison Avenue
 
  12th Floor
 
  New York, New York 10022
 
  Attention: Chief Financial Officer
 
                     General Counsel
 
   
with a copy sent contemporaneously to:
  Morgan, Lewis & Bockius LLP
 
  101 Park Avenue
 
  New York, New York 10178
 
  Attention: David G. Nichols, Jr., Esq.
 
   
If to Leucadia:
  Leucadia National Corporation
 
  315 Park Avenue
 
  New York, New York 10022
 
  Attention: Joseph S. Steinberg
 
   
with a copy sent contemporaneously to:
  Weil, Gotshal & Manges LLP
 
  767 Fifth Avenue
 
  New York, New York 10153
 
  Attention: Andrea Bernstein, Esq.

     Section 8.3 Entire Agreement. This Agreement (including the Exhibits
hereto), together with the Related Agreements (including the Exhibits and
Schedules thereto) contains the entire understanding of the parties hereto and
thereto, supersedes all prior agreements and understandings relating to the
subject matter hereof and thereof and shall not be amended except by a written
instrument hereafter signed by all of the parties hereto or thereto. No waiver
of any provision of this Agreement shall be effective unless evidenced by a
written instrument signed by the waiving party. Each of the parties hereto
further acknowledges and agrees that, in entering into this Agreement and
entering into the Related Agreements, it has not in any way relied upon any oral
or written agreements, statements, promises, information, arrangements,
understandings, representations or warranties, express or implied, not
specifically set forth in this Agreement or the Related Agreements.
     Section 8.4 Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to its conflict of laws rules.
     Section 8.5 Consent to Jurisdiction. Each of the parties hereto agrees that
any suit, action or proceeding instituted against such party under or in
connection with this Agreement may be brought in a court of competent
jurisdiction in the City of New York. By execution

- 11 -



--------------------------------------------------------------------------------



 



hereof, each party hereto irrevocably waives any objection to, and any right of
immunity on the grounds of, improper venue, the convenience of the forum, the
personal jurisdiction of such courts or the execution of judgments resulting
therefrom. Each party hereto hereby irrevocably accepts and submits to the
jurisdiction of such courts in any such action, suit or proceeding.
     Section 8.6 Waiver of Certain Damages. Each of the parties hereto to the
fullest extent permitted by law irrevocably waives any rights that it might have
to punitive, special, exemplary or consequential damages in respect of any
litigation based upon, or arising out of, this Agreement or any Related
Agreement or any course of conduct, course of dealing, statements or actions of
any of them relating thereto.
     Section 8.7 Section Headings. The headings of sections and subsections are
for reference only and shall not limit or control the meaning thereof.
     Section 8.8 Assigns. This Agreement and the Related Agreements shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns. Neither this Agreement nor any Related
Agreement nor the obligations of any party hereunder or thereunder shall be
assignable or transferable by such party without the prior written consent of
the other parties hereto.
     Section 8.9 No Implied Rights or Remedies. Except as otherwise expressly
provided herein, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give any Person, except the parties hereto, any
rights or remedies under or by reason of this Agreement.
     Section 8.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 8.11 Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.
     Section 8.12 Severability. The invalidity or unenforceability of any
particular provision of this Agreement or any Related Agreement shall not affect
the other provisions hereof or thereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision was omitted.
     Section 8.13 Waiver of Right to Jury Trial. Each of the parties hereto
hereby waives its rights to a trial by jury in any litigation in any court with
respect to, in connection with, or arising out of, this Agreement or the
validity, interpretation or enforcement hereof or any of the transactions
contemplated hereby.
[Signature page follows.]

- 12 -



--------------------------------------------------------------------------------



 



     In witness hereof, and intending to be legally bound hereby, the parties
hereto have caused this Master Agreement for the Formation of a Limited
Liability Company to be duly executed and delivered as of the date and year
first above written.

            JEFFERIES GROUP, INC.
      By:   /s/ Richard B. Handler         Name:   Richard B. Handler       
Title:   Chief Executive Officer     

            JEFFERIES & COMPANY, INC.
      By:   /s/ Richard B. Handler         Name:   Richard B. Handler       
Title:   Chief Executive Officer     

            LEUCADIA NATIONAL CORPORATION
      By:   /s/ Joseph A. Orlando         Name:   Joseph A. Orlando       
Title:   Vice President and Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Jefferies High Yield Holdings, LLC
A Delaware Limited Liability Company
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
Dated as of _______ __, 2007



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I
  DEFINED TERMS     1  
 
           
1.1
  Certain Defined Terms     1  
 
           
1.2
  Other Defined Terms     15  
 
           
1.3
  Headings     15  
 
           
ARTICLE II
  ORGANIZATION     16  
 
           
2.1
  Formation     16  
 
           
2.2
  Name     16  
 
           
2.3
  Term     16  
 
           
2.4
  Registered Agent and Office     16  
 
           
2.5
  Principal Place of Business     16  
 
           
2.6
  Qualification in Other Jurisdictions     17  
 
           
2.7
  Purpose     17  
 
           
2.8
  Powers of the Company     17  
 
           
2.9
  No State-Law Partnership     19  
 
           
2.10
  No Investment Company     19  
 
           
ARTICLE III
  MANAGEMENT AND OPERATIONS     19  
 
           
3.1
  Board of Directors     19  
 
           
3.2
  Composition of the Board     22  
 
           
3.3
  Procedural Matters Regarding the Board     23  
 
           
3.4
  Officers     25  
 
           
3.5
  Insurance     25  
 
           
3.6
  Compliance with Authority     26  
 
           
3.7
  Services Agreement; Payment of Management Fee     26  
 
           
3.8
  Delegation of Certain Matters     27  
 
           
3.9
  Deadlock Resolution     27  
 
           
3.10
  Expenses     27  
 
           
ARTICLE IV
  MEMBERSHIP; CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; AND ADDITIONAL INTERESTS
    28  
 
           
4.1
  Members     28  
 
           
4.2
  No Liability of Members     31  
 
           

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
4.3
  Capital Contributions     32  
 
           
4.4
  Member Interests are Personal Property     36  
 
           
4.5
  Status of Capital Contributions     36  
 
           
4.6
  Capital Accounts     36  
 
           
4.7
  Issuance of Additional Interests; Additional Members     37  
 
           
4.8
  Additional Payment     38  
 
           
4.9
  Advances     38  
 
           
ARTICLE V
  TRANSFERS     39  
 
           
5.1
  Restriction on Transfers     39  
 
           
5.2
  Invalid Transfers Void     39  
 
           
5.3
  Effect of Transfer; Exclusions     40  
 
           
ARTICLE VI
  REDEMPTION; CONVERSION AND WITHDRAWAL OF CAPITAL BY MEMBERS     40  
 
           
6.1
  Mandatory Redemption     40  
 
           
6.2
  Additional Redemption Events     41  
 
           
6.3
  Early Redemption     42  
 
           
6.4
  Limitations on Redemptions by Members     43  
 
           
6.5
  Distribution Upon Redemption     43  
 
           
ARTICLE VII
  CONFIDENTIALITY     44  
 
           
ARTICLE VIII
  ALLOCATIONS AND DISTRIBUTIONS     45  
 
           
8.1
  Allocations     45  
 
           
8.2
  Adjustments to Reflect Changes in Member Interests     47  
 
           
8.3
  Allocation of Taxable Income and Loss     47  
 
           
8.4
  Distributions     48  
 
           
8.5
  Withholding     50  
 
           
ARTICLE IX
  VALUATION     50  
 
           
9.1
  Valuation     50  
 
           
ARTICLE X
  BOOKS AND RECORDS     51  
 
           
10.1
  Books, Records and Financial Statements     51  
 
           
10.2
  Reports     51  
 
           

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
10.3
  Accounting Method     52  
 
           
10.4
  Audit     52  
 
           
ARTICLE XI
  TAX MATTERS     52  
 
           
11.1
  Tax Matters Member     52  
 
           
11.2
  Right to Make Section 754 Election     52  
 
           
11.3
  Indemnity of Tax Matters Member     52  
 
           
11.4
  Notices to Tax Matters Member     53  
 
           
ARTICLE XII
  LIABILITY AND INDEMNIFICATION     53  
 
           
12.1
  Liability     53  
 
           
12.2
  Indemnification     53  
 
           
ARTICLE XIII
  DISSOLUTION, LIQUIDATION AND TERMINATION     55  
 
           
13.1
  Dissolution Generally     55  
 
           
13.2
  Continuation     55  
 
           
13.3
  Events Causing Dissolution     55  
 
           
13.4
  Events of Bankruptcy of Member     55  
 
           
13.5
  Withdrawal of Members     56  
 
           
13.6
  Notice of Dissolution     56  
 
           
13.7
  Liquidation     56  
 
           
13.8
  Termination     58  
 
           
13.9
  Claims of the Members     58  
 
           
ARTICLE XIV
  MISCELLANEOUS     58  
 
           
14.1
  Dispute Resolution     58  
 
           
14.2
  Notices     58  
 
           
14.3
  Entire Agreement     59  
 
           
14.4
  Governing Law     59  
 
           
14.5
  Member Defaults; Waiver of Certain Damages     59  
 
           
14.6
  Assigns     59  
 
           
14.7
  No Implied Rights or Remedies     59  
 
           
14.8
  Counterparts     59  
 
           
14.9
  Construction     59  
 
           

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
14.10
  Severability     60  
 
           
14.11
  Consent to Jurisdiction     60  
 
           
14.12
  Waiver of Right to Jury Trial     60  
 
           
14.13
  Amendments     60  
 
           
14.14
  Side Letters     61  
 
           

Schedule A — Members and Percentage Interests
Schedule B — Initial Directors
Schedule C — Initial Officers

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF JEFFERIES HIGH YIELD HOLDINGS, LLC
     This Amended and Restated Limited Liability Company Agreement of Jefferies
High Yield Holdings, LLC, a Delaware limited liability company (the “Company”),
is made as of ___ ___, 2007 (as amended and in effect from time to time, this
“Agreement”), by and among (a) Jefferies Group, Inc., a Delaware corporation
(“JGI”), (b) Jefferies & Company, Inc., a Delaware corporation (“Jefco”),
(c) Leucadia National Corporation, a New York corporation (“Leucadia”),
(d) Jefferies High Yield Partners, LLC, a Delaware limited liability company
(“Fund Investor”), and (e) Jefferies Employees Opportunity Fund LLC, a Delaware
limited liability company (“JEOF”), as members of the Company (the “Initial
Members”), and (f) the Company. Any reference in this Agreement to JGI, Jefco,
Leucadia, Fund Investor or JEOF shall include such Member’s successors to the
extent such successors have become New Members in accordance with the provisions
of this Agreement.
     WHEREAS, JGI, Jefco, Leucadia, Fund Investor and JEOF desire to continue a
limited liability company pursuant to the Delaware Act for the purpose of
continuing the Business;
     WHEREAS, Jefco, Leucadia and Persons affiliated with them (the “JPOF II
Members”) own all of the outstanding equity interests in Jefferies Partners
Opportunity Fund II, LLC, a Delaware limited liability company and a
broker-dealer registered with the NASD (“JPOF II”);
     WHEREAS, pursuant to Series B Contribution Agreements and Series C
Contribution Agreements, the JPOF II Members will contribute all of the
outstanding equity interests in JPOF II to the Company in exchange for Series B
Interests and Series C Interests, as the case may be;
     WHEREAS, promptly upon contribution of all of the outstanding equity
interests in JPOF II to the Company, the Company will, among other things, cause
the name of JPOF II to be changed to Jefferies High Yield Trading, LLC (“JHYT”);
     WHEREAS, the Company intends to continue the Business through JHYT; and
     WHEREAS, each of JGI, Jefco, Leucadia, Fund Investor and JEOF is executing
and delivering concurrently herewith the Related Agreements to which it is
party.
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Initial Members and the Company hereby agree to amend and restate in its
entirety the Original Agreement as follows:
ARTICLE I
DEFINED TERMS
     1.1 Certain Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

1



--------------------------------------------------------------------------------



 



     “Accounting Period” means a three (3) month period commencing on the first
day of each Fiscal Quarter, or any period of shorter duration commencing upon
the Closing Date or the day following the last day of the preceding Accounting
Period and terminating upon the earlier of (a) the last day of the current
Fiscal Quarter or (b) the day preceding the effective date of the admission of
any New Member, any other change in the relative Member Interests of the
Members, a Transfer by any Member, a Company Sale or any other similar
transaction or event, as determined by the Board.
     “Additional Interests” means Member Interests issued in accordance with the
provisions of Section 4.7.
     “Adjusted Capital Account” means, with respect to the Capital Account of
any Member, the balance, if any, in such Member’s Capital Account as of the end
of the relevant Accounting Period, after giving effect to all allocations made
with respect to such Accounting Period under Section 8.1 and to the following
adjustments:
                  (a) credit to such Capital Account any amounts that the Member
is obligated to restore pursuant to Treasury Regulation §1.704-1(b)(2)(ii)(c) or
is deemed to be obligated to restore pursuant to Treasury Regulation
§§1.704-2(g)(1) or 1.704-2(i)(5);
                  (b) debit to such Capital Account the items described in
Treasury Regulation §§1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) that are attributable to such Capital Account.
     The foregoing definition of Adjusted Capital Account is intended to comply
with the provisions of Treasury Regulation §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
     “Adverse Party” means any Person whose acquisition by Transfer or otherwise
of a Member Interest (including any indirect acquisition by obtaining a
controlling interest in any Person that directly or indirectly controls a
Member) could reasonably be expected to materially and adversely affect the best
interests of the Company, as determined in good faith by the Board.
     “AE Credits” means commissions, commission equivalents and credits awarded
to salespersons, traders and other employees of the Company, JHYT and/or the
Servicer relating to transactions by or on behalf of JHYT with customers
assigned to or serviced by such salespersons, traders or other employees.
     “Affiliate” means, when used with reference to a specified Person at the
time of evaluation, any Person that directly or indirectly controls or is
controlled by or under common control with the specified Person. The term
“control” for purposes of this definition of Affiliate means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
     “Affiliated Vehicle” means any limited partnership, limited liability
company, business trust or other pooled investment vehicle sponsored, managed or
advised by JGI or any of its controlled Affiliates (other than the Company, JHYT
or any other Subsidiary of the Company)

2



--------------------------------------------------------------------------------



 



and for which the Servicer, sponsor, investment adviser or other Person is
entitled to receive a management fee and/or a carried interest or profit
participation.
     “Aggregate Net Book Income” means, as calculated from time to time, the
excess of the aggregate Book Income for the then current and all previous
Accounting Periods over the aggregate Book Loss for the then current and all
previous Accounting Periods, taking into account adjustments under
Section 4.6(b), and excluding any Net Income or Net Loss directly attributable
to the Brokerage Assets.
     “Aggregate Net Book Loss” means, as calculated from time to time, the
excess of the aggregate Book Loss for the then current and all previous
Accounting Periods over the aggregate Book Income for the then current and all
previous Accounting Periods, taking into account adjustments under
Section 4.6(b), and excluding any Net Income or Net Loss directly attributable
to the Brokerage Assets.
     “Applicable Redemption Date” means (a) with respect to the mandatory
redemption of the Series B Interests, the Series C Interests, the Series D
Interests or the Series E Interests, the date upon which the Series B Term, the
Series C Term, the Series D Term or the Series E Term shall expire, as the case
may be; (b) with respect to any redemption pursuant to Section 6.2, the date as
of which the Company gives effective notice of such redemption under
Section 14.2 to the Member or other Person whose Member Interests are to be
redeemed thereunder; and (c) with respect to any redemption pursuant to
Section 6.3, the date as of which the Company receives effective notice of such
redemption under Section 14.2 from the Member that is exercising its right of
redemption thereunder.
     “Assets” means any cash, Securities, investments or any other property or
assets, including without limitation short positions with respect to any of the
foregoing and intangible assets.
     “Bank Loans” means performing senior debt obligations of corporate issuers,
including without limitation term loans and other funded investments,
assignments of and participations in such obligations and investments, whether
acquired through primary bank syndications, in the secondary market or
otherwise.
     “Benefit Plan Investors” means any “benefit plan investor” as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3-101(f)(2), including without
limitation any employee benefit plan subject to ERISA, any governmental plan,
individual retirement account, Keogh plan or foreign plan, and any insurance
company general account funds or other pooled vehicle the underlying assets of
which are treated as “plan assets” for purposes of ERISA.
     “Book Income” or “Book Loss” means, for an Accounting Period, the net
income or net loss, respectively of the Company determined for the Accounting
Period in accordance with GAAP, and determined by marking-to-market the Assets
to their Market Value at the end of the Accounting Period.
     “Book Property” means property that is properly reflected on the books of
the Company at a book value that differs from the adjusted tax basis of such
property, within the meaning of Treasury Regulation §1.704-1(b)(2)(iv)(g)(1).

3



--------------------------------------------------------------------------------



 



     “Book Value” means the book value of the Company as determined according to
GAAP by the Company’s auditors in a manner consistent with the methodology set
forth in Article IX.
     “Brokerage Assets” means the tangible and intangible assets contributed by
Jefco in consideration for the Series A Interest pursuant to the Series A
Contribution Agreement, together with any like assets acquired by the Company or
JHYT after the issuance of the Series A Interest. For the avoidance of doubt,
the Brokerage Assets do not include any cash, Securities or other property
contributed by JGI or Jefco in consideration for Series B Interests, or
otherwise acquired by the Company or JHYT, or any of the Business Employees.
     “Business” means the business of securities brokerage, including acting as
a broker or dealer in Securities, Bank Loans, High Yield Debt and Special
Situation Investments on substantially the same basis as conducted prior to the
date hereof by the High Yield Division of Jefco and those broker-dealers managed
by Jefco that participate in the securities brokerage business of the High Yield
Division, and to engage in any activity required thereby or incidental thereto,
including making markets and acting as a block positioner of Securities.
     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of New York are authorized or obligated to close.
     “Business Employee” means the individuals seconded to JHYT and/or the
Company pursuant to the Services Agreement.
     “Business Plan” means the business plan for the Company adopted by the
Board no less frequently than once each calendar year and setting forth (a) the
budget for the Company for the Fiscal Year covered by such plan and (b) the
capital requirements for the Business, and the means proposed for meeting such
capital requirements.
     “Capital Account” means, with respect to any Member, the account maintained
for such Member in accordance with the provisions of Section 4.6 hereof. A
Transferee may acquire an interest in a Capital Account as provided in
Section 4.6(d).
     “Capital Contribution” means, with respect to any Member, the amount of
cash plus the fair market value of any other property (net of liabilities that
the Company is considered to assume pursuant to Code Section 752 and the
Treasury Regulations thereunder) contributed to the Company pursuant to
Article IV.
     “Cash Equivalents” means investments that are one or more of the following
obligations or securities:
          (a) U.S. Government Securities;
          (b) certificates of deposit of, banker’s acceptances issued by or
money market accounts in, any depository institution or trust company
incorporated under the laws of the United States of America or any state thereof
and subject to supervision and examination by federal and/or state banking
authorities, so long as the deposits offered by such depository institution or
trust company are rated and have a rating of at least “F-1” if rated by Fitch,
“P-1” if rated by Moody’s or “A-1” if rated by S&P or, if rated by two or more
of the foregoing, so rated

4



--------------------------------------------------------------------------------



 



by any two of the foregoing (or, in the case of the principal depository
institution in a holding company system whose deposits are not so rated, the
long-term debt obligations of such holding company are rated and such rating is
at least “A+” if rated by Fitch, “Al” if rated by Moody’s or “A+” if rated by
S&P or any two of the foregoing);
          (c) commercial paper issued by any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to “supervision and examination by federal and/or state
banking authorities, or any corporation incorporated under the laws of the
United States of America or any state thereof, so long as the commercial paper
of such issuer is rated and has at the time of such investment a short-term
rating of at least “F-1” if rated by Fitch, “P-l” if rated by Moody’s or “A-1”
if rated by S&P or, if rated by two or more of the foregoing, so rated by any
two of the foregoing on its commercial paper;
          (d) securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof, so long as the obligations thereof are rated and have a credit
rating of at least “F-1” if rated by Fitch, “P-1” if rated by Moody’s or “A-1”
if rated by S&P or, if rated by two or more of the foregoing, so rated by any
two of the foregoing either at the time of such investment or the making of a
contractual commitment providing for such investment;
          (e) interest-bearing deposits in United States dollars in United
States or Canadian banks with an unrestricted surplus of at least $250,000,000
maturing within one year; provided, that: (i) in no event shall Cash Equivalents
include any obligations that provide for the payment of interest alone or
principal alone; (ii) except in the case of U.S. Government Securities, Cash
Equivalents shall mature within 183 days of acquisition by the Company; (iii) if
any of Fitch, S&P or Moody’s changes its rating system, then any ratings
included in any subsection of this definition shall be deemed to be an
equivalent rating in a successor rating category of Fitch, S&P or Moody’s, as
the case may be; and (iv) if any of Fitch, S&P or Moody’s is not in the business
of rating securities, then any ratings included in any subsection of this
definition shall be deemed to be an equivalent rating from another rating agency
of comparable standing; and
          (f) securities issued by money market funds substantially all the
assets of which are comprised of securities of the types described in clauses
(a) through (e) hereof.
     “Certificate” means the Certificate of Formation of the Company and any and
all amendments thereto and restatements thereof filed on behalf of the Company
with the office of the Secretary of State of the State of Delaware pursuant to
the Delaware Act.
     “Change of Law” means the enactment or adoption of any statute, rule,
regulation, interpretation, amendment, order or official investigation or
inquiry that has, or could reasonably be expected to have, an effect upon the
characterization of the Company, JHYT or any Member Interest that in the
reasonable determination of the Board or any Member, as applicable, after
receipt of written advice of counsel, constitutes a change that is adverse in
any material respect from the written advice of counsel to the Company and/or
any Member that was relied upon when entering into this Agreement.

5



--------------------------------------------------------------------------------



 



     “Clearing Agreement” means the clearing agreement pursuant to which JHYT
will introduce accounts to Jefco on a fully disclosed basis.
     “Closing Date” means ___, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Member other than the Series A
Member, the aggregate amount of cash and other property agreed to be contributed
as capital to the Company, as specified in such Member’s Contribution Agreement
and reflected on Schedule A maintained with the books and records of the Company
at the Company’s principal office, as such Schedule A may be modified from time
to time.
     “Company Sale” means (a) the sale or issuance by the Company after the date
of this Agreement in a single transaction or series of related transactions of
Member Interests that constitute, following consummation of such sale or
issuance, more than fifty percent (50%) of the outstanding Member Interests
(measured by Percentage Interests and disregarding for such purpose the Series A
Interests) or (b) the sale, in a single transaction or in a series of related
transactions, to any Person or group (as defined for purposes of
Section 13(d)(3) of the Exchange Act) of (i) all of the outstanding Member
Interests or (ii) all or substantially all of the Company’s Assets determined on
a consolidated basis, in each case whether accomplished directly or indirectly
and whether accomplished by purchase of Member Interests, stock or assets,
merger, recapitalization, reorganization or other form of transaction.
     “Competitor” means any Person that holds itself out to the public as being
engaged in a business substantially similar to the Business.
     “Contract” means any agreement, lease, evidence of Indebtedness, mortgage,
indenture, security agreement or other contract or commitment (whether written
or oral).
     “Contribution Agreements” means the Series A Contribution Agreement, the
Series B Contribution Agreement, the Series C Contribution Agreement[, the
Series D Contribution Agreement] and the Series E Contribution Agreement.
     “Covered Person” means each Director, Officer, Member and employee of the
Company.
     “Credit Agreement” means a loan agreement secured by the assets of JHYT
that permits JHYT to borrow up to an amount equal to the Total Commitments.
     “Default” with respect to any Member shall mean the failure of such Member
to contribute, within ten (10) Business Days of the date required, all or any
portion of a Capital Contribution that such Member is required to make as
provided in this Agreement.
     “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as amended and in effect from time to time, and any successor
statute.
     “Director” means a member of the Board.

6



--------------------------------------------------------------------------------



 



     “Distribution” shall mean cash or property (net of liabilities that the
Member is considered to assume pursuant to Code Section 752 and the Treasury
Regulations thereunder) distributed to a Member or an assignee or Transferee of
a Member in respect of such Member’s Member Interest in the Company.
     “Encumbrances” means all liabilities, obligations, pledges, security
interests, security agreements, options, rights of first refusal, rights of
first offer, options to purchase, liens, mortgages, deeds of trust, leases,
subleases, easements, encroachments, claims, encumbrances or charges.
     “Exchange” means any national securities exchange, including NASDAQ,
registered under the Exchange Act or any other United States or foreign
exchange, alternative trading system or quotation system providing regularly
published securities prices.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Fee Offset Amount” means each amount determined on a case-by-case basis by
the Board of Directors with respect to any arrangements in which the Company or
JHYT invests in an Affiliated Vehicle.
     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
     “Fiscal Year” for financial reporting and tax purposes means the calendar
year, except that the Company’s first fiscal year shall commence on the Closing
Date and shall end on December 31, 2007 and, upon dissolution of the Company,
the Company’s last Fiscal Year shall be from the end of the last fiscal year
immediately preceding the date of such dissolution to the last date on which the
winding up of the Company is completed.
     “Fitch” means Fitch IBCA, Inc. and its successors.
     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.
     “High Yield Debt” means debt securities having below-investment-grade
ratings, including without limitation secured, unsecured, senior or subordinated
debt, with or without equity components, and convertible securities, any of
which may be issued in connection with leveraged transactions such as management
buyouts, acquisitions, refinancings, recapitalizations and later-stage growth
capital financings
     “Indebtedness” means as to any Person: (a) all obligations, whether or not
contingent, of such Person for borrowed money (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments,
(c) all obligations of such Person representing the balance of deferred purchase
price of property or services, except trade accounts payable and accrued
commercial or trade liabilities arising in the ordinary course of business,
(d) all interest rate and currency swaps, caps, collars and similar agreements
or hedging devices under which payments are obligated to be

7



--------------------------------------------------------------------------------



 



made by such Person, whether periodically or upon the happening of a
contingency, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, (g) all
indebtedness secured by any Encumbrance on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is non-recourse to the credit of that Person, and
(h) all Indebtedness of any other Person referred to in clauses (a) through
(g) above, guaranteed, directly or indirectly, by that Person.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.
     “Law” means any domestic or foreign federal or state statute, law,
ordinance, rule, administrative code, administrative interpretation, regulation,
order, writ, injunction, directive, judgment, decree, policy, ordinance,
decision, guideline or other requirement (including those of the SEC and any
Self-Regulatory Organization).
     “LUK Change of Control” means (a) a Competitor or Adverse Party shall have
acquired at least twenty percent (20%) of the voting securities of Leucadia then
outstanding and (b) either (i) such Competitor or Adverse Party shall have
acquired a Percentage Stock Ownership (as defined in Article IV of Leucadia’s
Certificate of Incorporation (as in effect on the date hereof)) in excess of the
Percentage Stock Ownership then held by Ian M. Cumming (“Cumming”), Joseph S.
Steinberg (“Steinberg”) and their respective Affiliates, in the aggregate, or
(ii) neither Cumming nor Steinberg is the Chief Executive Officer or President
of Leucadia.
     “Management Fee” means the fee payable to the Servicer in consideration for
the Servicer’s services under the Services Agreement, in each case as set forth
therein. The Management Fee shall accrue at a per annum rate of 1.5 percent of
the Market Value of JHYT’s Assets.
     “Managing Members” means JGI, for so long as it and its controlled
Affiliates hold Series B Interests, and Leucadia, for so long as it and its
controlled Affiliates hold Series C Interests; provided that in the event of a
Conversion, JGI shall be the sole Managing Member.
     “Market Value” means, (a) with respect to any Security (other than a Cash
Equivalent or an Unquoted Security) at any date, the product of (i) the Market
Value Price for each unit of such Security on such date (and, with respect to
any Securities which have an amortizing principal amount, the then-current
factor related thereto, if applicable) times (ii) the number of units of such
Security held by the Company or JHYT, (b) with respect to cash, the amount
thereof, (c) with respect to any Cash Equivalent, (i) if interest-bearing, the
face amount thereof and (ii) if issued at a discount, the face amount thereof
less any unamortized discount, and (d) with respect to any Unquoted Security at
any date, the value thereof most recently determined in good faith by the Board.
For purposes of this definition, (A) accrued interest on any interest-bearing
Security (unless it is quoted “flat”) will be included in the determination of
Market Value by the party making such determination and (B) the Market Value of
all non-dollar-denominated

8



--------------------------------------------------------------------------------



 



Securities will be converted into dollars (at the spot exchange rate at the
close of business of the relevant calculation date).
     “Market Value Price” means, with respect to any Security (other than a Cash
Equivalent or an Unquoted Security) as of any date, (a) in the case of long
positions, the average bid price and in the case of short positions, the average
ask price for each unit of such Security obtained by the Board as of the most
recent weekly valuation quoted by at least two independent third party
broker-dealers or (b) the price for each unit of such Security obtained by the
Board as of the most recent weekly valuation quoted by a Pricing Service or
(c) the closing price obtained by the Board as of the most recent weekly
valuation for each unit of such Security on an Exchange or, in the event closing
prices are not available on such Exchange, the closing bid price in the case of
long positions, and the closing ask price in the case of short positions.
     “Member” means any Person who becomes a party hereto as a Member in
accordance with the terms hereof, each in his or its capacity as a member of the
Company.
     “Member Interest” means a Member’s membership interest in the Company and
the rights expressly provided in this Agreement or required by the Delaware Act.
The Percentage Interest and type of Member Interests assigned to each Member
shall be listed opposite such Member’s name on Schedule A.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “NASD” means the National Association of Securities Dealers, Inc.
     “NASDAQ” means The NASDAQ Stock Market, Inc.
     “Net Asset Value” means the Market Value of the Assets held by the Company
less the liabilities of the Company, calculated in accordance with GAAP,
determined according to Article IX.
     “Net Income” or “Net Loss” means, except as specified below, the income or
loss of the Company for “book” or “capital account” purposes under Treasury
Regulation §1.704-1(b)(2) (iv). In particular, but without limitation, for each
Accounting Period, “Net Income” or “Net Loss” shall mean the Company’s taxable
income or loss for such Accounting Period, determined in accordance with Code
Section 703(a) (it being understood that for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in such taxable income or loss), with the
following modifications:
          (a) income, gain or loss from, and cost recovery, amortization or
depreciation deductions with respect to, any Book Property shall be computed by
reference to the value of such Book Property as set forth in the books of the
Company, all in accordance with the principles of Treasury Regulation
§1.704-1(b)(2)(iv)(g), notwithstanding that the adjusted tax basis of such Book
Property differs from such value;
          (b) any income of the Company that is exempt from federal income tax,
and that is not otherwise taken into account in computing Net Income or Net
Loss, shall be treated as an item of income in computing such Net Income or Net
Loss;

9



--------------------------------------------------------------------------------



 



          (c) any expenditures of the Company that are described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation §1.704-1(b)(2)(iv)(i), and that are not
otherwise taken into account in computing Net Income or Net Loss, shall be
treated as items of expense in computing such Net Income or Net Loss;
          (d) in the event that the value of any Company property is adjusted
pursuant to Section 4.6(b) or Section 4.6(f) of this Agreement, the amount of
such adjustment shall be taken into account as gain or loss (as the case may be)
from the disposition of such property for purposes of computing Net Income and
Net Loss;
          (e) to the extent (and only to the extent) that an adjustment made to
the adjusted tax basis of any Company Asset pursuant to Code Section 732, Code
Section 734 or Code Section 743 is required to be taken into account in
determining Capital Accounts pursuant to Treasury Regulation
§1.704-1(b)(2)(iv)(m), the amount of such adjustment shall be treated as an item
of gain or loss (as the case may be) for purposes of computing Net Income or Net
Loss; and
          (f) all items of Company gross income, gain, loss, deduction or
expense for any Accounting Period that are specially allocated pursuant to
Section 8.1(b) shall be disregarded in computing Net Income or Net Loss for the
Accounting Period (but the amount of such items available for allocation under
Section 8.1(b) shall be determined by applying rules analogous to the
modifications set forth in clauses (a) through (e) above).
     “New Member” means any Member admitted to the Company pursuant to the terms
of this Agreement other than the parties to the Contribution Agreements.
     “Non-Defaulting Member” means, in the event of any Default, any Member not
in Default.
     “Percentage Interest” means the interest of each Series B Member, Series C
Member, Series D Member and Series E Member in the profits and losses of the
Company, based upon the respective Capital Contributions of such Members and
expressed as a percentage, as set forth on Schedule A, all of which taken
together shall equal one hundred percent (100%). Changes in the Percentage
Interests of the Series B Members, Series C Members, Series D Members and
Series E Member shall be recorded on Schedule A hereto.
     “Person” means any individual, partnership, corporation, association,
trust, limited liability company, joint venture, unincorporated organization and
any government, governmental department or agency or political subdivision
thereof.
     “Presumed Tax Rate” means 45%.
     “Previously Undistributed Book Income” means, as calculated from time to
time, the excess, if any, of (i) Aggregate Net Book Income over (ii) the
aggregate amount of Distributions pursuant to Section 8.4(b) and 8.4(c) for the
then current and all previous Accounting Periods.
     “Pricing Service” means any of [J.J. Kenny, Merrill Lynch or IDC].

10



--------------------------------------------------------------------------------



 



     “Prime Rate” means the prime commercial lending rate as quoted by the Wall
Street Journal.
     “Related Agreements” means, collectively, the Certificate of Formation of
the Company, this Agreement, the Contribution Agreements, the Clearing
Agreement, the Services Agreement and the Trademark License Agreement.
     “Restricted Securities” means (i) the Member Interests and (ii) any
securities issued with respect to, or in exchange for, the securities referred
to in clause (i) above in connection with a conversion, combination,
recapitalization, reclassification, reorganization, merger, consolidation or
other reorganization.
     “Revaluation Event” means (i) the last business day of each Accounting
Period; (ii) a contribution of more than a de minimis amount of money or
property to the Company by any new or existing Member; (iii) the distribution by
the Company of more than a de minimis amount of money or property to a retiring
or continuing Member; and (iv) the liquidation of the Company, within the
meaning of Treasury Regulation §1.704-1(b)(2)(ii)(g) or pursuant to
Article XIII; provided, however, that in connection with an event described in
clause (ii) or (iii) above a “Revaluation Event” shall occur only if, as a
result of such event, there is a change in the proportionate interests of the
Members.
     “S&P” means Standard & Poor’s Ratings Services, and its successors.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities” means capital stock, preorganization certificates and
subscriptions, warrants, derivatives, swaps, trust receipts, bonds, notes,
convertible debt, bank loans and any other evidences of indebtedness (in each
case, whether senior or subordinated or secured or unsecured), and other
restricted or marketable, equity, debt or equity- or debt-related securities,
obligations, or interests including any combination of the foregoing and
including direct or indirect interests or participations therein or other
similar securities, obligations or interests (including, without limitation,
shares of beneficial interest, warrants, derivatives, swaps, rights or options
(including puts and calls) to purchase equity, debt or equity- or debt-related
securities, obligations or interests, limited and general partnership interests,
limited liability company interests, trade credit or other obligations or
debt-related securities, obligations or interests issued in connection with
financing financially troubled companies, including in connection with
reorganizations or similar situations) and to the extent not included in the
foregoing, any right, claim, instrument or investment contract that is within
the definition of “security” in either the Securities Act or the Exchange Act.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Self-Regulatory Organization” means the NASD, each national securities
exchange in the United States and each other board or body, whether United
States or foreign, that is charged with the supervision or regulation of
brokers, dealers, commodity pool operators, commodity trading advisors, futures
commission merchants, securities underwriting or trading, stock exchanges,
commodities exchanges, investment companies or investment advisers, or to the
jurisdiction of which the Company is subject.

11



--------------------------------------------------------------------------------



 



     “Series A Contribution Agreement” means the Contribution Agreement, dated
as of the Closing Date, by and between the Company and Jefco and in
substantially the form attached hereto as Exhibit A.
     “Series A Interest” shall mean, with respect to any holder of Series A
Interests, the rights of such Member under this Agreement and applicable Law,
including the right to a share of Net Income and Net Loss, to Distributions and
to the Brokerage Assets upon redemption of the Series A Interests or liquidation
of the Company, all in accordance with this Agreement.
     “Series A Members” means those Persons listed in Schedule A (as in effect
on the date hereof) as holder of a Series A Interest, and shall also include any
New Member admitted to the Company as a Series A Member after the date hereof in
accordance with this Agreement. The initial Series A Member is Jefco. In the
event there is more than one Series A Member, the percentage of the Series A
Interests owned by each Series A Member shall be recorded by the Company in its
books and records.
     “Series B Contribution Agreement” means a Contribution Agreement, dated as
of the Closing Date, by and between the Company, Jefco, JGI or one or more of
their respective Affiliates and in substantially the form attached hereto as
Exhibit B.
     “Series B Interest” means, with respect to any holder of Series B
Interests, the rights of such Member under this Agreement and applicable Law,
including the rights to vote, to a share of Net Income and Net Loss, to
Distributions and to a share of the Assets upon liquidation, all in accordance
with this Agreement.
     “Series B Members” means those Persons listed on Schedule A (as in effect
on the date hereof) as holders of a Series B Interest, and shall also include
any New Member admitted to the Company as a Series B Member after the date
hereof in accordance with this Agreement. The initial Series B Members are JGI
and Jefco.
     “Series C Contribution Agreement” means the Contribution Agreement, dated
as of the Closing Date, by and between the Company and Leucadia and in
substantially the form attached hereto as Exhibit C.
     “Series C Interest” means, with respect to any holder of Series C
Interests, the rights of such Member under this Agreement and applicable Law,
including the rights to vote, to a share of Net Income and Net Loss, to
Distributions and to a share of the Assets upon liquidation, all in accordance
with this Agreement.
     “Series C Members” means those Persons listed on Schedule A (as in effect
on the date hereof) as holders of a Series C Interest, and shall also include
any New Member admitted to the Company as a Series C Member after the date
hereof in accordance with this Agreement. The initial Series C Member is
Leucadia.
     “Series D Contribution Agreement” means the Contribution Agreement, dated
as of the Closing Date, by and between the Company and Fund Investor and in the
form agreed by the parties thereto.

12



--------------------------------------------------------------------------------



 



     “Series D Interest” means, with respect to any holder of Series D
Interests, the rights of such Member under this Agreement and applicable Law,
including the rights to a share of Net Income and Net Loss, to Distributions and
to a share of the Assets upon liquidation, all in accordance with this
Agreement, it being acknowledged and agreed that the Series D Interests shall
have no voting or consent rights hereunder or under the Delaware Act, except as
herein expressly provided.
     “Series D Members” means those Persons listed on Schedule A (as in effect
on the date hereof) as holders of a Series D Interest, and shall also include
any New Member admitted to the Company as a Series D Member after the date
hereof in accordance with this Agreement. The initial Series D Member is Fund
Investor.
     “Series E Contribution Agreement” means the Contribution Agreement, dated
as of the Closing Date, by and between the Company and JEOF and in the form
agreed by the parties thereto.
     “Series E Interest” means, with respect to any holder of Series E
Interests, the rights of such Member under this Agreement and applicable Law,
including the rights to a share of Net Income and Net Loss, to Distributions and
to a share of the Assets upon liquidation, all in accordance with this
Agreement, it being acknowledged and agreed that the Series E Interests shall
have no voting or consent rights hereunder or under the Delaware Act, except as
herein expressly provided.
     “Series E Members” means those Persons listed on Schedule A (as in effect
on the date hereof) as holders of a Series E Interest, and shall also include
any New Member admitted to the Company as a Series E Member after the date
hereof in accordance with this Agreement. The initial Series E Member is JEOF.
     “Servicer” means Jefco or an affiliate of Jefco, in its capacity as
Servicer pursuant to the terms of the Services Agreement, and any permitted
successor thereto.
     “Services Agreement” means the Services Agreement, dated as of the Closing
Date, by and among JHYT, the Company and the Servicer and in substantially the
form attached hereto as Exhibit D.
     “Special Situation Financing” means distressed debt, including without
limitation performing or non-performing bank debt, high-yield bonds, trade
claims and other obligations, equity, post-reorganization equity, common and
preferred stock of leveraged companies and interests in the equity of real
estate investment trusts, limited partnerships, limited liability companies and
other Persons, including the issuers of collateralized loan obligations and
collateralized debt obligations.
     “Subsidiary” means any corporation, association, trust, or other business
entity, of which the designated parent shall at any time own or control directly
or indirectly through a Subsidiary or Subsidiaries at least a majority (by
number of votes) of the outstanding shares of capital stock (or other shares of
beneficial interest) entitled ordinarily to vote for the election of such
business entity’s directors (or in the case of a business entity that is not a
corporation, for those Persons exercising functions similar to directors of a
corporation).

13



--------------------------------------------------------------------------------



 



     “Tax” or “Taxes” means all federal, state, local or foreign net or gross
income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, sales, use,
property, alternative or add-on minimum, environmental or other taxes,
assessments, duties, fees, levies or other governmental charges of any nature
whatever, whether disputed or not, together with any interest, penalties,
additions to tax or additional amounts with respect thereto.
     “Total Commitments” means, as of the date of determination, the aggregate
Commitments of the Members.
     “Trademark License Agreement” means the Trademark License Agreement to be
entered into as of the date hereof, between Jefco, the Company and JHYT.
     “Transfer” or “Transferred” means, with respect to any Member Interest, a
sale, transfer, exchange, assignment, gift, pledge, hypothecation or other
disposition or Encumbrance of any nature, voluntarily or involuntarily or by
operation of law of or on such Member Interest (including any Transfer as a
result of a merger or consolidation involving a Member, a sale of all or
substantially all of a Member’s assets or any indirect acquisition by obtaining
a controlling interest in any Person that directly or indirectly controls a
Member).
     “Transferee” means, with respect to any Member Interest, the Person to whom
such Member Interest has been Transferred in accordance with the terms of this
Agreement or, if the context so requires, to whom the Transferor of such Member
Interest desires to Transfer such Member Interest.
     “Transferor” means, with respect to any Member Interest, the Member or
Person who has Transferred such Member Interest, or if the context so requires,
who desires to Transfer such Member Interest.
     “Treasury Regulations” means the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
     “Unfunded Commitment” means with respect to any Member as of any date, the
excess, if any, of (a) the amount of such Member’s Commitment, over (b) such
Member’s aggregate Capital Contributions previously made.
     “Unquoted Security” means any Security which is not (a) priced by a Pricing
Service, (b) quoted by two independent, third party dealers or (c) traded on an
Exchange.
     “U.S. Government Securities” means Securities that are direct obligations
of, and obligations the timely payment of principal and interest on which is
fully guaranteed by, the United States of America or any agency or
instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America.
     1.2 Other Defined Terms. The following terms have the meanings given such
terms in the Sections set forth below:

14



--------------------------------------------------------------------------------



 



      Term   Section
Acting Member
  Section 4.3(d)
Agreement
  Caption
Alternate
  Section 3.2(a)
Annual Distribution
  Section 8.4(b)
Board
  Section 3.1(a)
Capital Account
  Section 4.6(a)
CEO
  Section 3.4(a)
CFO
  Section 3.4(b)
Chairman
  Section 3.2(b)
Company
  Caption
Conversion
  Section 6.3(d)
Defaulted Portion
  Section 4.3(d)(i)
Disclosing Party
  Section 7.1
Disputed Matter
  Section 3.9
Dispute Notice
  Section 3.9
Fund Investor
  Caption
Initial Members
  Caption
Jefco
  Caption
JEOF
  Caption
JGI
  Caption
JHYT
  Recitals
JPOF II
  Recitals
JPOF II Members
  Recitals
Lending Member
  Section 4.3(d)(ii)
Leucadia
  Caption
Management Event
  Section 4.1(d)(i)
New Series D Interests
  Section 6.3(d)
Non-Contributing Member
  Section 4.3(d)
Officer
  Section 3.4(b)
Original Agreement
  Section 2.1(a)
Proprietary Information
  Section 7.1
Reduction Notice
  Section 6.3(d)
Related Party
  Section 7.1
Rules
  Section 4.1
Series B Term
  Section 6.1(a)
Series C Term
  Section 6.1(b)
Series D Term
  Section 6.1(c)
Series E Term
  Section 6.1(d)
Tax Distribution
  Section 8.4(c)
Tax Matters Member
  Section 11.1(a)
Technical Withdrawal
  Section 13.4(a)
Unredeemed Amount
  Section 6.3(d)

15



--------------------------------------------------------------------------------



 



     1.3 Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
ARTICLE II
ORGANIZATION
2.1 Formation.
          (a) The Company has been formed as a limited liability company
pursuant to the Delaware Act by the filing of the Certificate with the Secretary
of State of the State of Delaware on ___, 2007 and the execution of a limited
liability company agreement dated as of ___, 2007 (the “Original Agreement”) by
JGI as the sole member. Upon the execution of this Agreement by each of the
parties set forth on Schedule A, and the execution and delivery to the Company
of the Series A Contribution Agreement, the Series B Contribution Agreement, the
Series C Contribution Agreement, the Series D Contribution Agreement and the
Series E Contribution Agreement by JGI, Jefco, Leucadia, Fund Investor and JEOF,
respectively, this Agreement shall amend and restate the Original Agreement in
its entirety and the parties set forth on Schedule A shall be Members of the
Company.
          (b) The name and mailing address of each Member and, as applicable,
each Member’s Percentage Interest shall be listed on Schedule A attached hereto.
The Board shall cause Schedule A to be updated from time to time as necessary to
accurately reflect the information required to be stated therein. Any amendment
or revision to Schedule A made in accordance with this Agreement shall not be
deemed an amendment to this Agreement. Any reference in this Agreement to
Schedule A shall be deemed to be a reference to Schedule A as amended and in
effect from time to time.
     2.2 Name. Subject to the rights of [Jefco] in the name “Jefferies”, the
name of the limited liability company shall continue to be Jefferies High Yield
Holdings, LLC or such other name as may be selected by the Board from time to
time with written notice given to the Members of such change. The Company may
conduct its Business under any other name approved by the Board upon compliance
with applicable law.
     2.3 Term. The term of the Company commenced on the date on which the
Certificate was filed with the office of the Secretary of State of the State of
Delaware and shall continue in perpetuity, unless sooner dissolved as provided
in Article XIII.
     2.4 Registered Agent and Office. The registered office of the Company
required by the Delaware Act to be maintained in the State of Delaware shall be
the office of the initial registered agent named in the Certificate or such
other office (which need not be a place of business of the Company) as the Board
may designate from time to time in the manner provided by applicable Law. The
registered agent of the Company in the State of Delaware shall be the initial
registered agent named in the Certificate or such other Person as the Board may
designate from time to time in the manner provided by applicable Law.

16



--------------------------------------------------------------------------------



 



     2.5 Principal Place of Business. The principal place of business of the
Company initially shall be The Metro Center, One Station Place, Three North,
Stamford, CT 06902. At any time, the CEO may change the location of the
Company’s principal place of business, and this provision shall be deemed to
have been amended accordingly. The Company may have offices at such other places
within or without the State of Delaware as the CEO may from time to time
determine or the business of the Company may require.
     2.6 Qualification in Other Jurisdictions. The Company shall be qualified or
registered under assumed or fictitious name statutes or similar laws in any
jurisdiction in which the Company transacts business in which such qualification
or registration is required. The CEO or any other Officer shall execute, deliver
and file any certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct business.
     2.7 Purpose. The Company is formed for the object and purpose of, and the
nature of the business to be conducted and promoted by the Company is, engaging,
through JHYT or other Subsidiaries of the Company, in the Business as previously
conducted by the High Yield Division of Jefco and those broker-dealers managed
by Jefco that participate in the securities brokerage business of the High Yield
Division, and any other lawful act or activity for which limited liability
companies may be formed under the Delaware Act as determined from time to time
by the Board.
     2.8 Powers of the Company.
          (a) Subject to the provisions of this Agreement, the Company shall
have the power and authority to take any and all actions necessary, appropriate,
proper, advisable, convenient or incidental to or for the furtherance of the
purposes of the Company set forth herein, including, but not limited to, the
power and authority:
               (i) to conduct its business, carry on its operations and have and
exercise the powers granted to a limited liability company by the Delaware Act
in any state, territory, district or possession of the United States, or in any
foreign country, that may be necessary, convenient or incidental to the
accomplishment of the purposes of the Company;
               (ii) without limitation to the foregoing clause (i), to conduct
through JHYT a securities brokerage business in accordance with the applicable
rules and regulations of the Exchange Act and any Self-Regulatory Organization
of which JHYT is a member, and any applicable state securities law;
               (iii) to acquire by purchase, lease, contribution of property or
otherwise, own, hold, operate, maintain, finance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property that
may be necessary, convenient or incidental to the accomplishment of the purposes
of the Company;
               (iv) to enter into, perform and carry out Contracts of any kind,
including, without limitation, Contracts with any Member or any Affiliate
thereof, or any agent of the Company, necessary to, in connection with,
convenient to, or incidental to the accomplishment of the purposes of the
Company;

17



--------------------------------------------------------------------------------



 



               (v) to purchase, take, receive, subscribe for or otherwise
acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise
dispose of (A) direct or indirect obligations of or shares or other interests in
domestic or foreign corporations, associations, general or limited partnerships
(including, without limitation, the power to be admitted as a partner thereof
and to exercise the rights and perform the duties created thereby), trusts,
limited liability companies (including, without limitation, the power to be
admitted as a member or appointed as a Servicer thereof and to exercise the
rights and perform the duties created thereby), individuals or other Persons or
(B) direct or indirect obligations of the United States or of any government,
state, territory, governmental district or municipality or of any
instrumentality of any of them;
               (vi) to lend money for any proper purpose, to invest and reinvest
its funds, and to take and hold real and personal property for the payment of
funds so loaned or invested;
               (vii) to sue and be sued, complain and defend, and participate in
administrative or other proceedings, in its name;
               (viii) to appoint employees and agents of the Company, and define
their duties and fix their compensation;
               (ix) to indemnify any Person in accordance with the Delaware Act
and to obtain any and all types of insurance;
                (x) to cease its activities and cancel its Certificate;
               (xi) to negotiate, enter into, renegotiate, extend, renew,
terminate, modify, amend, waive, execute, acknowledge or take any other action
with respect to any Contract in respect of any Asset;
               (xii) to borrow money and issue evidences of Indebtedness and
guarantee Indebtedness (whether of any of its Subsidiaries or any other Person),
and to secure the same by a mortgage, pledge or other Encumbrance on the Assets,
in an aggregate amount not to exceed the Total Commitments;
               (xiii) to pay, collect, compromise, litigate, arbitrate or
otherwise adjust or settle any and all other claims or demands of or against the
Company or to hold such proceeds against the payment of contingent liabilities;
and
               (xiv) to make, execute, acknowledge and file any and all
documents or instruments necessary, convenient or incidental to the
accomplishment of the purpose of the Company.
          (b) The Board may authorize any Person (including, without limitation,
any Member) to enter into and perform any document, instrument or agreement on
behalf of, and in the name of, the Company. Unless authorized by the Board, no
Member, in such capacity, shall have the authority to act for or bind the
Company.

18



--------------------------------------------------------------------------------



 



          (c) The Company will not permit JHYT or any other Subsidiary to take
any action that would not be permitted if such action were proposed to be taken
by the Company, unless such action shall have been approved by the Board or the
Members in accordance with the provisions of this Agreement and on the same
basis as if such action were to be taken by the Company.
          (d) The Company may merge with, or consolidate into, another limited
liability company (organized under the laws of Delaware or any other state), a
corporation (organized under the laws of Delaware or any other state) or other
business entity (as defined in Section 18-209(a) of the Delaware Act) upon
approval of such transaction and related transaction documents by the Managing
Members (without necessity for the vote or consent of any other Members or the
Board).
     2.9 No State-Law Partnership. The Members intend that the Company shall not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member, Director or Officer shall be a partner or joint
venturer of any other Member, Director or Officer, for any purposes other than
federal, and if applicable, state and local tax purposes, and this Agreement
shall not be construed to the contrary. The Members intend that the Company
shall be treated as a partnership for federal and, if applicable, state and
local income tax purposes, and each Member and the Company shall file all Tax
returns and shall otherwise take all Tax and financial reporting positions in a
manner consistent with such treatment. The Members shall not make any election
under Treasury Regulation Section 301.7701-3, or any comparable provisions of
state or local law, to treat the Company as an entity other than a partnership
for federal, state or local income tax purposes.
     2.10 No Investment Company. The Members intend that the Company shall not
be an investment company, as such term is defined in the Investment Company Act,
and that JYHT should be entitled to rely on the exception from the registration
requirements of the Investment Company Act set forth in Section 3(c)(2) thereof
and, in this connection, the Company shall obtain, on or prior to the Closing
Date, the written opinion of Morgan, Lewis & Bockius LLP in respect of such
matters. The Board shall cause JHYT to be operated so as not to be required to
register as an investment company, as such term is defined in the Investment
Company Act.
ARTICLE III
MANAGEMENT AND OPERATIONS
     3.1 Board of Directors.
          (a) The business and affairs of the Company shall be managed by or
under the direction of a four-person board of directors (the “Board”) (which is
composed of the Directors), except as may otherwise be provided in this
Agreement. Except as provided in this Agreement, each of the Directors shall
possess all rights, powers, duties and obligations of “managers” of a limited
liability company as provided under the Delaware Act or otherwise by applicable
Law; provided, that all of the actions of the Directors, in their capacity as
such, shall be taken as a Board and no Director shall unilaterally take any
action in the name of or on behalf of the Company, including without limitation
assuming any obligation or responsibility on behalf of the

19



--------------------------------------------------------------------------------



 



Company, unless such action, and the taking thereof by such Director in his or
her capacity as a Director, shall have been expressly authorized by the Board in
accordance with Sections 3.3 hereof, or such action is taken by such Director in
his or her capacity as an Officer or employee of the Company pursuant to
authority delegated directly or indirectly by the Board. Subject to
Sections 2.8(c), 3.7 and 3.8, the Board shall have the sole power and authority
on behalf and in the name of the Company and/or JHYT to, and the Officers,
employees and agents of the Company and JHYT shall have no power or authority to
(unless such power or authority is delegated thereto by the Board):
               (i) establish policies and guidelines for the conduct of the
business and affairs of the Company;
                (ii) consummate financings for the Company;
                (iii) make capital expenditures for the Company;
               (iv) protect and preserve the interests of the Company and the
Assets and comply with all applicable Law and all agreements of the Company;
               (v) declare and approve payment of distributions to the Members,
to the extent such Distributions are not otherwise authorized herein;
               (vi) commence, defend, prosecute or settle any litigation with
respect to which the amount at issue exceeds $5 million or settle any material
litigation that results in the entry of judgment against the Company or JHYT;
provided, for avoidance of doubt, that settlement of regulatory matters that do
not include the issuance of an injunction against the Company or JHYT, a
limitation on the activities of the Company or JHYT or payment of a fine not in
excess of $5 million shall not be deemed to be material; provided further,
expenses incurred in connection with any litigation commenced against JHYT shall
be borne by JHYT;
               (vii) cause or permit the Company or JHYT to incur or otherwise
assume any material Indebtedness with a stated maturity of greater than one
(1) year other than Indebtedness incurred in the ordinary course of business
pursuant to JHYT’s trading and securities brokerage activities and borrowings
under the Credit Agreement;
               (viii) develop any new products or services, including the
allocation of capital for such purposes;
               (ix) take all such actions as are necessary or desirable to cause
the Company or JHYT to acquire, hold and sell any interest in real estate
necessary for the operation of the Business, including, without limitation,
executing any lease;
               (x) acquire, sell, lease, dispose of, or, except to the extent
provided for in connection with the Credit Agreement, permit any Encumbrance
upon, any Asset that exceeds $50 million in value and that is required to be
consolidated for accounting purposes, other than purchases, sales, loans,
repurchases and reverse repurchases of Securities and other property in the
ordinary course of business;

20



--------------------------------------------------------------------------------



 



               (xi) acquire any Brokerage Assets, to the extent the cost of such
acquisition(s) exceed(s) $1,000,000 in any fiscal year of the Company (exclusive
of any expense attributable to employee compensation and benefits); provided,
however, that approval of the Board shall be required in connection with the
acquisition by the Company or any Subsidiary of any business or operations
similar to the Business, including any assets thereof such as goodwill,
licenses, or trademarks;
               (xii) acquire any Securities which would result in the Company
and/or JHYT holding a position in the Securities of any single issuer having a
value of $500 million or more as of the date of acquisition;
               (xiii) without limiting the effect of Section 4.3 or Section 4.7,
sell or otherwise issue any Additional Interests, other than Series D Interests
or Series E Interests to the extent such Series D Interests or Series E
Interests have not been issued on or prior to the commencement of operations by
the Company; provided that the Company shall not accept subscriptions for
Series D Interests, or issue Series D Interests, in an amount exceeding
$300 million unless all of the Commitments under the Series B Contribution
Agreements and the Series C Contribution Agreement shall have been drawn down;
and provided, further, that the Company shall not accept subscriptions for
Member Interests, or issue Member Interests, with Commitments exceeding $2
billion in the aggregate without the approval of the Board;
               (xiv) redeem or offer to redeem the Member Interests or any other
equity interests of the Company, other than as required or otherwise provided
for in Article VI;
               (xv) select the Company’s and JHYT’s outside legal counsel and
accountants, which shall initially be Morgan, Lewis & Bockius LLP and KPMG,
respectively;
               (xvi) change any accounting method adopted by the Company and/or
JHYT, except to the extent any change is required by GAAP;
               (xvii) enter into any license pursuant to which the Company
grants or obtains a license to any intellectual property, other than the
Trademark License Agreement, license agreements for off-the-shelf software or
any other licenses obtained or granted in the ordinary course of business;
               (xviii) amend the terms of any of the Related Agreements, or
enter into any agreement with a Managing Member, any Affiliated Vehicle, or any
Affiliate of any of them;
                (xix) appoint Jefco as the initial Servicer, and any successor;
                (xx) keep the books and records of the Company;
               (xxi) maintain the funds of the Company in one or more Company
accounts in a bank or banks and make payments for expenses of the Company out of
such accounts;

21



--------------------------------------------------------------------------------



 



               (xxii) obtain and comply with all policies of insurance in place
with respect to the Company and the Assets;
               (xxiii) prepare and file all necessary returns, reports and
statements and pay all Taxes, assessments and other impositions relating to the
operation of the Company and the Assets and make any elections or take any other
actions with respect to any material matter relating to such Taxes, assessments
and other impositions and direct the Tax Matters Member in the performance of
its duties as such;
               (xxiv) determine the value of the Assets from time to time as
required hereunder and under any Contract, and to appoint such investment banks,
accountants, professional valuation consultants or other professional advisers
as it may determine to assist in the performance of such function;
                (xxv) approve, on behalf of the Company, any Credit Agreement or
amendment thereto;
                (xxvi) sale of all or substantially all of the Brokerage Assets;
and
               (xxvii) carry out any and all objects and purposes of the Company
contemplated by this Agreement and perform all acts which they may deem
necessary, advisable or appropriate in connection therewith.
          (b) The Members agree that all determinations, decisions and actions
made or taken by the Board shall be conclusive and absolutely binding upon the
Company, the Members (but only in their capacity as such) and their respective
successors, assigns and personal representatives, and any Person dealing with
the Company shall be entitled to rely on such determinations, decisions and
actions, and any execution of any instrument in connection therewith, without
any further investigation, as to the authority of the Board to make or take any
such determination, decision for or action on behalf of the Company.
     3.2 Composition of the Board.
          (a) General. The Board shall consist of four (4) Directors, two (2) of
whom shall be appointed by each Managing Member. The initial Directors are set
forth on Schedule B. Other than as set forth in Section 3.7, whenever any
Company action is to be taken by a vote of the Board, it shall be authorized
upon receiving the affirmative vote of three Directors present and voting at a
duly constituted meeting of the Board at which a quorum is present. Each
Director present at a duly constituted meeting of the Board at which a quorum is
present shall be entitled to cast one vote. Each Managing Member shall have the
right to designate an alternate director (an “Alternate”) to serve in the
official capacity of such Director at a meeting of the Board. Such Alternate
shall be considered a Director under this Agreement. In the event a Managing
Member ceases to be a Member or there shall have been a Conversion of the Member
Interests of such Member, the terms of the Directors appointed by such Managing
Member shall thereupon terminate, unless extended by, and in such manner as set
forth under, the written consent of the other Managing Member.

22



--------------------------------------------------------------------------------



 



          (b) Chairman. A Director appointed by the Series B Members shall serve
as Chairman of the Board (the “Chairman”). Each Chairman shall serve until a
replacement or successor has been appointed and qualified by the Series B
Members or until his or her earlier death, resignation or removal. The duties of
the Chairman shall be as set forth in Section 3.3(a) below.
          (c) Removal; Resignation; Vacancies. Except as otherwise provided in
this Agreement, each Director shall serve at the pleasure of the Managing Member
which designated such Director. Each such Managing Member shall have the right
at any time, in its sole and absolute discretion, to designate, remove (with or
without cause) and replace any of its Directors by written notice to the
Company, the Board and the other Managing Member. No Director may be removed
except by the Managing Member designating such Director. Any Director may resign
at any time by giving written notice to the Company, the Managing Members and
the Board. Such resignation shall take effect on the date shown on or specified
in such notice or, if such notice is not dated and the date of resignation is
not specified in such notice, on the date of the receipt of such notice by the
Company. No acceptance of such resignation shall be necessary to make it
effective. Any vacancy on the Board shall be filled only by the Managing Member
the resignation, removal or death of whose Director has caused the vacancy.
          (d) Compensation. No Person shall be entitled to any fee, remuneration
or compensation from or on behalf of the Company in connection with service as a
Director. Any reasonable direct costs and expenses incurred by a Director on
behalf of the Company shall be reimbursed by the Company.
          (e) Duties and Liabilities. Each Member, by execution of this
Agreement, agrees to, consents to and acknowledges the delegation of power and
authority to the Board and the actions and decisions of the Board within the
scope of the Board’s authority as provided in this Agreement. With respect to
matters involving the Company and its affairs, each Director shall have the duty
to act in good faith. In the performance of his duties, each Director shall have
the right to consider such factors and interests as he deems relevant, including
the interests of, and the impact of Company action on, the Managing Member that
appointed such Director; provided that a Director shall not be required to
consider any interests other than those of the Company and its Members. No
Director shall be liable to the Company, its Members or any other Person for
violation of any duty specified in this Section 3.2(e) or elsewhere in this
Agreement, except to the extent such violation constitutes bad faith or
intentional misconduct on the part of such Director. To the extent that, at law
or in equity, a Director has duties (including fiduciary duties) and liabilities
relating thereto to the Company or any Member, a Director acting under this
Agreement shall not be liable to the Company or any Member for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent they restrict or eliminate the duties and liabilities of a
Director otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and liabilities of such Director.
     3.3 Procedural Matters Regarding the Board.
          (a) Meeting Agendas. The Chairman shall prepare or direct the
preparation of the agenda for, and preside over, meetings of the Board. The
Chairman shall deliver such

23



--------------------------------------------------------------------------------



 



agenda to each Director forty-eight (48) hours prior to the giving of notice of
a regular or special meeting, and any Director may add items to such agenda.
          (b) Timing; Notice. The Board shall meet at least once every three
(3) months at the principal place of business of the Company or as otherwise
agreed by the Board. Special meetings of the Board may be called by any Director
and shall be held at the principal place of business of the Company or as
otherwise agreed by the Board. Written notice of the time and place of each
regular and special meeting of the Board shall be given by or at the direction
of the person calling such meeting to each Director, in the case of a regular or
a special meeting, at least forty-eight (48) hours before such meeting by mail
or facsimile or other electronic transmission, including by electronic mail. The
written notice shall include the place, day and hour of the meeting of the
Board, the purpose of such meeting and any information necessary to arrange
attendance through telecommunications equipment, if applicable. The required
notice of any meeting to any Director may be waived by such Director in writing
either before or after such meeting. Attendance by a Director at a meeting shall
constitute a waiver of any required notice of such meeting by such Director,
except when such Director attends such meeting for the express purpose of
objecting to the transaction of any business on the grounds that the meeting is
not properly called or convened.
          (c) Quorum and Approval. The presence of three (3) of the Directors on
the Board shall constitute a quorum for the transaction of any business by the
Board. Unless otherwise provided herein, the acts of at least three Directors
present and voting at a meeting at which a quorum is present shall be required
for any action of the Board; provided, however, that if notice of a meeting is
provided to the Directors, and such notice describes the business to be
considered, the actions to be taken and the matters to be voted on at the
meeting in reasonable detail, and insufficient Directors attend the meeting to
constitute a quorum, the meeting may be adjourned by those Directors attending
such meeting for a period not to exceed twenty (20) days. Such meeting may be
reconvened by providing notice of the reconvened meeting to the Directors no
less than ten (10) days prior to the date of the meeting specifying that the
business to be considered, the actions to be taken and the matters to be voted
upon are those set forth in the notice of the original adjourned meeting.
          (d) Attendance by Telephone, Etc. Directors on the Board may, to the
extent permitted by applicable Law, participate in a meeting of the Board by
means of conference telephone or similar communications equipment by means of
which all Persons participating in the meeting can speak to and hear each other,
and such participation shall constitute presence in person at such meeting,
except where a Director participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not properly called or convened.
          (e) Action by Written Consent in Lieu of Meeting. To the extent
permitted by applicable Law, any action required or permitted to be taken at a
meeting of the Board may be taken without a meeting if a written consent
(including a consent executed and delivered in counterpart by facsimile or other
electronic transmission), setting forth the action so taken, is signed by all of
the Directors and is filed with the minutes of the proceedings of the Board.
Each request for written consent of the Directors shall be given to each of the
Directors as far in advance as is reasonably practicable under the
circumstances. Any consent shall have the same

24



--------------------------------------------------------------------------------



 



force and effect as a vote of the Directors at a meeting of the Board duly
called and held at which a quorum was present.
          (f) Business Plan. The Board shall meet prior to the end of each
Fiscal Year to consider the proposed Business Plan for the succeeding Fiscal
Year. In the event that the Board has not approved a Business Plan prior to the
beginning of a new Fiscal Year, the Business Plan in effect in the preceding
Fiscal Year shall be the Business Plan for such new Fiscal Year until a
succeeding Business Plan is developed and approved. The Business Plan shall not
address the deployment of capital in the trading and securities brokerage
activities of JHYT, which shall be determined by the CEO.
          (g) Sole Managing Member. If for any reason (including a redemption by
or the occurrence of a Management Event with respect to a Managing Member) there
shall cease to be at least two Managing Members or one of the Managing Members
shall cease to be entitled to vote its Member Interests, then the Directors
appointed by such Managing Member shall be deemed to have resigned from the
Board, the other Managing Member shall be deemed to be the sole Managing Member,
and the notice and quorum requirements of this Section 3.3 shall be deemed
amended so as to permit the Directors appointed by such sole Managing Member to
act as the duly constituted Board of the Company.
     3.4 Officers.
          (a) CEO. The Board shall appoint the Chief Executive Officer of the
Company (the “CEO”); provided that the Series B Members shall have the exclusive
right to nominate individuals to serve as the CEO. Subject to the express
provisions of this Agreement and in particular the provisions of Section 3.1,
the CEO shall have such powers and duties as are generally exercised by the
chief executive officer of a company engaged in the Business and in the
securities brokerage business generally, including those set forth in this
Agreement or granted by the Board. The CEO shall serve until a replacement or
successor has been appointed and qualified by the Directors appointed by the
Series B Member or until his or her earlier death, resignation or removal.
          (b) In addition to the CEO, the Board shall appoint a President, a
Chief Financial Officer (“CFO”) and a Secretary (each, together with the CEO, an
“Officer”); provided that the CEO shall have the exclusive right to nominate
individuals to serve as Officers. Each Officer shall be a natural person of full
age who need not be a resident of the State of Delaware. The initial Officers
are set forth on Schedule C. Subject to the limitations set forth in
Section 3.8, the CEO may delegate specifically defined powers and duties to the
Officers and other employees of the Company. Notwithstanding the foregoing or
any other provision of this Agreement to the contrary, no Officer or employee
shall have the power or authority to do or perform any act with respect to any
of the matters set forth in Section 3.8 unless such matter has been approved in
accordance with the provisions of Section 3.8.
          (c) The Board shall have the right, in its sole and absolute
discretion, to remove (with or without cause) any of the Officers. Any Officer
that ceases to be a Business Employee shall be deemed to have been removed as an
Officer. Except as provided in Section

25



--------------------------------------------------------------------------------



 



3.4(d), each Officer shall hold office until a successor has been designated by
the Board and qualified or until his or her earlier death, resignation or
removal.
          (d) An Officer may resign at any time by giving written notice to the
CEO. The resignation of an Officer shall be effective upon receipt of such
notice or at such later time as shall be specified in the notice. Unless
otherwise specified in the notice, the acceptance of the resignation shall not
be necessary to make such resignation effective.
          (e) Except as otherwise provided in the Services Agreement, the
salaries and other compensation, if any, of the Officers paid, or whose
compensation is reimbursed, by the Company shall be fixed from time to time by
the Board.
          (f) The CEO is hereby authorized to select, terminate and establish
salaries or other compensation for any employees and agents other than Officers,
including the Business Employees.
          (g) The CEO shall develop and propose to the Board prior to the end of
each Fiscal Year the Business Plan for the succeeding Fiscal Year, substantially
in the form of the financial model and budget set forth as the initial budget
for 2007.
     3.5 Insurance. The Company shall purchase and maintain insurance, including
without limitation directors’ and officers’ liability insurance covering the
Directors and Officers, to the extent and in such amounts as the CEO shall deem
reasonable, on behalf of Covered Persons and such other Persons as the CEO shall
determine, against any liability that may be asserted against or expenses that
may be incurred by any such Person in connection with the activities of the
Company and JHYT. The Company and/or JHYT may enter into indemnity contracts
with Covered Persons, or agreements (including the Related Agreements)
containing indemnity provisions and may adopt written procedures pursuant to
which arrangements are made for the advancement of expenses and the funding of
obligations under Section 12.3 hereof and containing such other procedures
regarding indemnification as may be deemed appropriate by the CEO.
     3.6 Compliance with Authority.
          (a) General Rules. The Company and each Subsidiary, including JHYT,
shall, and the CEO, the Board and the Members shall cause the Company and each
such Subsidiary to, comply in all material respects with all Laws applicable to
the Company and/or any such Subsidiary, as the case may be.
          (b) Taxes and Charges. Each Member shall promptly pay all applicable
Taxes and other governmental charges attributable to it in its individual
capacity, shall satisfy all Encumbrances attributable to it in its individual
capacity and shall comply with all applicable governmental rules attributable to
it in its individual capacity, in each case, to the extent, and only to the
extent, that a failure to do so would create an Encumbrance or claim on the
Company or the Assets or would impose additional, or alter any existing,
governmental approvals applicable to the Company or the Business.

26



--------------------------------------------------------------------------------



 



     3.7 Services Agreement; Payment of Management Fee.
          (a) The Managing Members have approved the terms of the Services
Agreement between the Company, JHYT and the Servicer pursuant to which the
Servicer shall provide certain services to the Company and JHYT in consideration
for the Management Fee. To the fullest extent permitted by law, the Board and
the Members hereby consent to the exercise by the Servicer of the powers
conferred on it by this Agreement and the Services Agreement. The Services
Agreement shall not be amended without the consent of the Board.
          (b) The Management Fee shall accrue monthly and shall be payable
quarterly in arrears; provided that any amount thus accrued shall be paid to the
Servicer prior to the payment of any Distribution or redemption, and in
connection with dissolution of the Company, in the priority set forth in
Section 13.7.
          (c) Each Fee Offset Amount shall be credited against the Management
Fee.
          (d) In the event an independent tribunal determines that the Servicer
has committed fraud, a felony or willful misconduct that has, or is reasonably
expected to have, a material adverse effect on the business of the Company and
its Subsidiaries, taken as a whole, any two (2) Directors may elect to terminate
the Services Agreement by notice in writing to the Servicer.
     3.8 Delegation of Certain Matters. All authority of the Company and the
Board with respect to each of the following matters is hereby delegated to the
Person designated below with respect thereto:
          (a) the matters specified in the Services Agreement, to the Servicer
or as otherwise expressly set forth in the Services Agreement;
          (b) except as set forth in Section 3.1(a)(vi), litigation and similar
proceedings, to the CEO;
          (c) except as set forth in Sections 3.1(a)(ii), 3.1(a)(vii) and
3.1(a)(xxv), incurrence or assumption of Indebtedness, to the CEO;
          (d) except as set forth in Sections 3.1(a)(ix), 3.1(a)(x), 3.1(a)(xi)
and 3.1(a)(xxvi), the acquisition, sale, lease, disposal or granting or
permitting of any Encumbrances on any Assets, to the CEO;
          (e) except as set forth in Section 3.1(a)(xii), the acquisition of
Securities, to the CEO; and
          (f) the nomination of individuals to serve as Officers, to the CEO.
     3.9 Deadlock Resolution. In the event that the Board is unable to agree
with regard to any matter (a “Disputed Matter”), then any Director, by written
notice to the others (a “Dispute Notice”) may invoke the procedures set forth in
the following sentence. In the event a Dispute Notice is delivered, each of the
Managing Members shall cause one of its three (3) most senior

27



--------------------------------------------------------------------------------



 



officers to meet periodically over the thirty (30) day period following receipt
of the Dispute Notice to negotiate in good faith a resolution of the Disputed
Matter. If the Disputed Matter remains unresolved after such thirty (30) day
period, then either Managing Member shall have the right to initiate the
procedures under Section 14.1 to resolve the Disputed Matter.
     3.10 Expenses. The Company will bear all costs and expenses incurred in the
organization, operation and liquidation of the Company, including, without
limitation, the following: Management Fees; reasonable premiums for insurance
protecting the Company, and solely with respect to its activities on behalf of
the Company, the Servicer, any of their respective Affiliates and any of their
respective employees and agents; legal and accounting expenses; auditing
expenses; expenses of any subsidiary of the Company being a registered
broker-dealer; expenses for information technology, computer hardware and
software and computer time; expenses for telephone equipment and telephone
charges; travel expenses; expenses incurred in maintaining the places of
business of the Company; costs and expenses that are classified as extraordinary
expenses under GAAP; costs and expenses incurred in connection with any actual
or threatened litigation and any judgments or settlements paid in connection
with litigation involving the Company or a Person entitled to indemnification
from the Company; costs of reporting to the Members; costs of Member meetings;
expenses incurred in connection with a Member that defaults in respect of a
Capital Contribution; and principal and interest payments and fees under any
Indebtedness incurred by the Company. The Company shall bear, and shall
reimburse (i) the Servicer and each of its Affiliates and Leucadia and each of
its Affiliates for all legal fees and expenses incurred in connection with the
formation of the Company and (ii) the Servicer and its Affiliates for all other
fees and tax, accounting and other organizational expenses incurred in
connection with the formation of the Company and fees, if any, payable to any
other agents, lenders or other persons in connection with the Credit Agreement.
ARTICLE IV
MEMBERSHIP; CAPITAL CONTRIBUTIONS;
CAPITAL ACCOUNTS; AND ADDITIONAL INTERESTS
     4.1 Members.
          (a) Representations and Warranties of Members. Each Member and each
other Person who acquires a Member Interest in the Company hereby represents and
warrants to the Company that: (i) it is an “accredited investor” (as defined in
Rule 501 under the Securities Act) and has such knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of an investment in the Company and making an informed investment decision with
respect thereto; (ii) it is a “qualified purchaser” (as defined in Rule 2a51
under the Investment Company Act); (iii) it is not a natural person; (iv) it is
able to bear the economic and financial risk of an investment in the Company for
an indefinite period of time; (v) it is acquiring a Member Interest for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof; (vi) it understands and
acknowledges that the Member Interests have not been registered under the
securities laws of any jurisdiction and cannot be disposed of unless they are
subsequently registered and/or qualified under applicable securities laws and
the provisions of this Agreement have been complied with; (vii) the execution,
delivery and performance of this Agreement have been duly

28



--------------------------------------------------------------------------------



 



authorized by such Person and do not require such Person to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default under any provision of any decree, order, law or regulation applicable
to such Person or other governing documents or any agreement or instrument to
which such Person is a party or by which such Member is bound; and (viii) this
Agreement is valid, binding and enforceable against such Member in accordance
with its terms, except as the enforceability thereof may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditor’s rights and remedies generally.
          (b) Power.
               (i) The Members shall have the power to exercise any and all
rights or powers granted to the Members pursuant to the express terms of this
Agreement or as otherwise required by the Delaware Act. The voting rights of the
Members shall be as follows:
                    (1) Members holding Series A Interests shall not be entitled
to cast any vote except for any class vote of the Series A Interests required or
permitted by Section 4.7(a) or Section 14.13, in which event each Series A
Member shall be entitled to cast votes equal to the proportion of all Series A
Interests represented by the Series A Interest held by such Series A Member;
                    (2) In addition to any class vote required by Section 4.7(a)
or Section 14.13, Members holding Series B Interests shall be entitled to cast
votes equal to fifty percent (50%) of the voting power of all Members
(regardless of whether the aggregate Percentage Interest represented by all
Series B Interests is greater or less than fifty percent (50%)), provided that
with respect to any class vote of the Series B Interests, each Series B Member
shall be entitled to cast the amount of votes equal to the proportion of all
Series B Interests represented by the Series B Interest held by such Series B
Member;
                    (3) In addition to any class vote required by Section 4.7(a)
or Section 14.13, Members holding Series C Interests shall be entitled to cast
votes equal to fifty percent (50%) of the voting power of all Members
(regardless of whether the aggregate Percentage Interest represented by all
Series C Interests is greater or less than fifty percent (50%)), provided that
with respect to any class vote of the Series C Interests, each Series C Member
shall be entitled to cast the amount of votes equal to the proportion of all
Series C Interests represented by the Series C Interest held by such Series C
Member; and
                    (4) No Member holding only Series D Interests or Series E
Interests shall be entitled to cast any vote except for any class vote required
or permitted by Section 4.7(a) or Section 14.13.
               (ii) With respect to any matter on which holders of more than one
Series of Member Interests are entitled to vote, the vote of all of the Member
Interests of a Series (voting separately) shall be determined by the vote of
holders of a majority in interest of the Member Interests of such Series.

29



--------------------------------------------------------------------------------



 



               (iii) The Members shall meet at such times as may be necessary or
appropriate as determined by the Board. The presence of the Members holding a
majority of each of the Series B Interests and Series C Interests (or a majority
of the applicable class of Member Interests, in the case of any separate class
vote) shall constitute a quorum at any meeting of the Members (or Members
representing a specific class of Member Interests). Actions and decisions of the
Members shall be determined at meetings at which a quorum is present by the
affirmative vote of the Members holding a majority of each of the Series B
Interests and Series C Interests (or applicable class of Member Interests, in
the case of any separate class vote), or the requisite applicable percentage of
each of the Series B Interests and Series C Interests (or applicable class of
Member Interests, in the case of any separate class vote) as may be expressly
provided under this Agreement. To the extent permitted by applicable Law, any
action required or permitted to be taken at a meeting of the Members may be
taken without a meeting if a written consent (including a consent executed and
delivered in counterpart by facsimile or other electronic transmission) setting
forth the action so taken is signed by Members holding a majority (or applicable
requisite percentage) of the Member Interests entitled to vote thereon. Each
request for written consent of the Members with respect to any matter shall be
given to each of the Members entitled to vote thereon as far in advance as is
reasonably practicable under the circumstances. Any consent shall have the same
force and effect as a vote of Members at a meeting of the Members entitled to
vote thereon duly called and held at which a quorum was present.
          (c) Certain Relationships.
               (i) Neither the Servicer, the Members nor their respective
Affiliates or Directors will be restricted from engaging in any other business
activity (including securities brokerage, corporate finance, the provision of
financial advisory services, trading and investment) or from participating in
transactions with the Company, JHYT and Members in their individual capacities,
except that Jefco and its Affiliates shall hereafter conduct the Business
primarily through JHYT. Subject to the foregoing, each such Person may, in his
sole discretion, direct such other business activity away from the Company and
JHYT, and expect to receive fees or other compensation from third parties with
respect to such business activity, which fees and compensation will be for the
benefit of its own account and not that of the Company or JHYT, except as
specifically provided herein with respect to the Offset Fee Amount. Neither the
Company, JHYT nor any Member shall, by virtue of this Agreement, have any right,
title or interest in or to the business activity permitted by this
Section 4.1(c) or in or to any fees or consideration derived therefrom. Each
party to this Agreement acknowledges and agrees that conflicts are likely to
arise between the interests of the Company, JHYT the Members in their individual
capacities and the Servicer in connection with the business activity expressly
permitted by this Section 4.1(c), and hereby waives, to the fullest extent
permitted by applicable Law and in equity, any duty, fiduciary or otherwise,
that might otherwise be owed by the Company, each Director, the Servicer, any
other Member or any Affiliate of any of the foregoing in connection with any
business activity permitted hereby.
               (ii) JHYT shall not be precluded from, and may purchase for its
own account, and earn fees and other compensation in connection with, primary
distributions and other transactions in Securities managed or underwritten by
Jefco, a Managing Member or an Affiliate of any of them, provided, the terms and
conditions of any such transaction, taken as a

30



--------------------------------------------------------------------------------



 



whole, are no less favorable to JHYT than are made available by Jefco, a
Managing Member or an Affiliate of any of them to third parties.
          (d) Suspension of Management Participation.
               (i) Upon the occurrence and for the duration of any of the
following events in respect of a Member (each a “Management Event”), such Member
shall not be entitled to exercise any rights hereunder, the Member Interests
held by such Member shall be deemed to be non-voting and such Member in its
capacity as Member, Director and Officer, and the Directors and members of any
committee of the Board appointed by such Member, shall not be entitled (A) to
exercise any rights to vote on matters required to be voted on by Members or
Directors under either the Delaware Act or this Agreement, (B) to appoint
Directors to the Board pursuant to Section 3.2, to have any Directors appointed
by such Member serve as Directors or vote on matters required to be voted on by
Directors under either the Delaware Act or this Agreement, or (C) to act as an
Officer or member of any committee of the Board:
                    (1) the entry by a court of competent jurisdiction of a
decree or order for relief, unstayed on final appeal or otherwise, in respect of
such Member in an involuntary case under the bankruptcy laws, or any such order
adjudicating such Member as bankrupt or insolvent under any other applicable
bankruptcy, insolvency or liquidation law;
                    (2) the entry by a court of competent jurisdiction of a
decree or order appointing a receiver, custodian, assignee, trustee, liquidator,
sequestrator or other similar official of such Member or of any substantial part
of the property of such Member, or ordering the winding up or liquidation of its
affairs, and the continuance of any such decree or order unstayed on final
appeal or otherwise, or the commencement by such Member of a voluntary case
under the bankruptcy laws, or under any other bankruptcy or insolvency law,
seeking reorganization, liquidation, arrangement, adjustment or composition of
such Member under the bankruptcy laws or any similar statute;
                    (3) the making by such Member of an assignment for the
benefit of creditors; or the failure of such Member generally to pay its debts
as they become due; or the consenting by such Member to the appointment of or
taking possession by a receiver, assignee, custodian, trustee, liquidator,
sequestrator or other similar official of it or of any substantial part of its
property, or the taking of corporate action by such Member in furtherance of any
such action;
                    (4) the filing by a Member for dissolution under the laws of
the jurisdiction of its incorporation or the entering of a final order
dissolving that Member by any court of competent jurisdiction; or
                    (5) such Member shall be in Default.
               (ii) Except as provided in Section 4.1(c)(i) above, during the
continuance of a Management Event with respect to a Member, all the other terms
and provisions of this Agreement and the Delaware Act shall be applicable to
such Member and its Member Interests.

31



--------------------------------------------------------------------------------



 



     4.2 No Liability of Members.
          (a) No Liability. Except as otherwise required by applicable Law, no
Member shall have any personal liability whatsoever in such Member’s capacity as
a Member, whether to the Company, to any of the other Members, to the creditors
of the Company or to any other third party, for the debts, liabilities,
commitments or any other obligations of the Company or for any losses of the
Company. Each Member shall be liable only to make the contributions and payments
expressly provided for herein and in the Related Agreements to which it is a
party, subject in each case to the terms and conditions hereof and thereof.
          (b) Distribution. In accordance with the Delaware Act and the laws of
the State of Delaware, a member of a limited liability company may, under
certain circumstances, be required to return amounts previously distributed to
such member. It is the intent of the Members that except as otherwise expressly
set forth in this Agreement, (i) the obligation of any Member under the Delaware
Act to return to or for the account of the Company any money or property
wrongfully distributed to a Member is hereby compromised by the consent of all
Members and (ii) the Member receiving any such money or property shall not be
required to return to any Person any such money or property. However, if any
court of competent jurisdiction holds that, notwithstanding the provisions of
this Agreement, any Member is obligated to make any such payment, such
obligation shall be the obligation of such Member and not of any Director
appointed by such Member or of any other Member.
     4.3 Capital Contributions.
          (a) Pursuant to the Series A Contribution Agreement, and in
consideration for the Series A Interest, on or prior to the date hereof the
Series A Member has contributed or shall contribute to the Company or shall, at
the direction of the Company, contribute to JHYT for the account of the Company,
the Brokerage Assets, including, without limitation, all necessary contractual
and other rights with respect thereto.
          (b) Each Series B Member, Series C Member, Series D Member and
Series E Member shall make contributions to the capital of the Company in the
aggregate amount equal to its Commitment by contributing in installments when
and as called by the CEO upon at least ten (10) Business Days’ prior written
notice; provided that unless approved in advance by the Board pursuant to
Section 3.1(a) no contribution exceeding $100 million shall be required of
either Managing Member without twenty (20) Business Days’ prior written notice.
Such installments made by the Managing Members shall be made pro rata in
accordance with their respective Commitments. The CEO may, in his or her
discretion, call capital from the Managing Members without calling capital from
the Series D or Series E Members; provided that capital may not be called from
the Managing Members on other than a pro rata basis. The CEO may also in his or
her discretion, call capital from the Series D or Series E Members without
calling capital from the Managing Members so long as, after giving effect to
such capital call, the aggregate Capital Contributions of the Series D and
Series E Members will not exceed forty percent of the aggregate Capital
Contributions of the Series B, Series C, Series D and Series E Members. The
amount of capital called from any Member shall not exceed such Member’s Unfunded
Commitment. A Member’s Unfunded Commitment shall terminate on the third
anniversary of the date of the Contribution Agreement between such Member and
the Company unless

32



--------------------------------------------------------------------------------



 



otherwise provided in such Contribution Agreement or extended by written
agreement of the Company and such Member.
          (c) Members shall be required or permitted to make additional Capital
Contributions only as provided in this Section 4.3 or Section 4.7. Any other
Person hereafter admitted as a Series B Member, Series C Member, Series D Member
or Series E Member, as permitted hereunder, shall make such Capital
Contributions, and shall be issued corresponding Member Interests, as shall be
determined by the Board in accordance with Section 4.7.
          (d) Except to the extent otherwise provided in a Contribution
Agreement, any Capital Contribution made pursuant to the terms of this
Section 4.3 shall be made by wire transfer of immediately available funds.
Securities accepted in satisfaction of a Member’s obligation to contribute
capital to the Company under this Section 4.3 will be valued as of the date of
such contribution in accordance with Article IX. If any Member (the
“Non-Contributing Member”) does not contribute all or any portion of a Capital
Contribution that such Member is required to make as provided in this Agreement,
then the Series B Member(s), Series C Member and/or Series D Member(s) (if the
Non-Contributing Member is the Series E Member), the Series B Member(s),
Series C Member and/or Series E Member (if the Non-Contributing Member is a
Series D Member), the Series B Member(s), Series D Member(s) and/or Series E
Member (if the Non-Contributing Member is the Series C Member) or the Series C
Member, Series D Member(s) and/or Series E Member (if the Non-Contributing
Member is a Series B Member) (in each case, the “Acting Member(s)”), acting in
each case by a majority of the Percentage Interests of the Acting Members, after
having provided written notice to the Non-Contributing Member indicating such
Non-Contributing Member’s failure to contribute, which failure remains uncured
for ten (10) Business Days following receipt of such notice, may cause the
Company to exercise one or more of the following remedies:
               (i) taking such action (including court proceedings) as such
Acting Member(s) may deem appropriate to obtain payment by the Non-Contributing
Member of the portion of the Non-Contributing Member’s Capital Contribution that
is in default (the “Defaulted Portion”), together with interest thereon at the
Prime Rate plus 5% from the date that the Capital Contribution was due until the
date that it is made, all at the cost and expense of the Non-Contributing
Member;
               (ii) permitting such Acting Member(s) (in such capacity, the
“Lending Member(s)”) to advance, at their option, the Defaulted Portion
(allocated between the Acting Members, if there is more than one Acting Member,
as may be agreed by them), with the following results:
               (A) the sum advanced shall constitute a loan from the Lending
Member(s) to the Non-Contributing Member and a Capital Contribution of that sum
to the Company by the Non-Contributing Member pursuant to the applicable
provisions of this Agreement;
               (B) the principal balance of the loan and all unpaid interest
thereon shall be due and payable in whole on the tenth (10th) day after written
demand therefor by the Lending Member(s) to the Non-Contributing Member;

33



--------------------------------------------------------------------------------



 



               (C) the amount to be loaned shall bear interest at the Prime Rate
plus 5% from the day that the advance is deemed made until the date that the
loan, together with accrued interest, is repaid to the Lending Member(s);
               (D) all Distributions from the Company that otherwise would be
made to the Non-Contributing Member (whether before or after dissolution of the
Company) in respect of the Defaulted Portion instead shall be made to the
Lending Member(s) (allocated between the Lending Members, if there is more than
one Lending Member, based on the respective principal amounts advanced) until
the principal amount of the loan and all accrued interest thereon have been paid
in full to the Lending Member(s) (with payments being applied first to accrued
and unpaid interest and then to principal); for purposes of this Agreement, any
such amount shall be deemed to have been distributed by the Company to the
Non-Contributing Member in respect of the Defaulted Portion and then paid by the
Non-Contributing Member to the Lending Member(s) in repayment of the loan;
               (E) the payment of the principal amount of, and accrued interest
on, the loan shall be secured by a security interest in the Defaulted Portion of
the Member Interest of the Non-Contributing Member, as more fully set forth in
Section 4.3(e); and
               (F) the Lending Member(s) shall have the right, in addition to
the other rights and remedies granted to it pursuant to this Agreement or
available to it at law or in equity, to take any action (including court
proceedings) that the Lending Member(s) may deem appropriate to obtain payment
by the Non-Contributing Member of the principal amount of, and accrued interest
on, the loan, at the cost and expense of the Non-Contributing Member;
               (iii) exercising the rights of a secured party under the Uniform
Commercial Code of the State of Delaware, as more fully set forth in
Section 4.3(e); or
               (iv) exercising any other rights and remedies available at law or
in equity.
               In addition, the failure to make any Capital Contribution shall
constitute a Default by the Non-Contributing Member, and the other Members shall
have the rights set forth in Section 4.3(f) with respect to such Default and the
Defaulted Portion.
          (e) Each Non-Contributing Member hereby grants to the Company, and to
each Lending Member with respect to any loans made by such Lending Member to
such Non-Contributing Member pursuant to Section 4.3(d)(ii), as security,
equally and ratably, for the payment of all Capital Contributions that the
Non-Contributing Member has agreed to make and the payment of the principal
amount of and accrued interest on any loans made by such Lending Member to such
Non-Contributing Member pursuant to Section 4.3(d)(ii), a security interest in
and a general lien on the Defaulted Portion of its Member Interest and the
proceeds thereof, all under the Uniform Commercial Code of the State of
Delaware. On any default in the payment of a Capital Contribution or in the
payment of the principal amount of or accrued interest on any such loan, the
Company or any Lending Member, as applicable, is entitled to all the rights and
remedies of a secured party under the Uniform Commercial Code of the State of
Delaware with respect to the security interest granted in this Section 4.3(e).
Each Member shall execute and

34



--------------------------------------------------------------------------------



 



deliver to the Company and any Lending Member all financing statements and other
instruments that the Company or such Lending Member, as applicable, may request
to effect and carry out the preceding provisions of this Section 4.3(e). At the
option of the Company or any Lending Member, this Agreement or a carbon,
photographic or other copy hereof may serve as a financing statement.
          (f) In addition to and not in limitation of the foregoing
Sections 4.3(a) – (d), upon fifteen (15) days written notice to any
Non-Contributing Member (and provided that any unpaid Capital Contribution, and
the payment of principal and interest owed to the Company or any Lending Member
with respect to such fifteen (15) day period shall not have been made by the
Non-Contributing Member) the Company may, upon the determination of the Board
(in the following order):
               (i) purchase all or any part of the Defaulted Portion at a
purchase price equal to fifty percent (50%) of the Book Value of the Defaulted
Portion;
               (ii) offer to the other Members, in such manner as the Board
determines to be fair and equitable, the opportunity to purchase all or any part
of the Defaulted Portion at a purchase price equal to fifty percent (50%) of the
Book Value of the Defaulted Portion; and
               (iii) to the extent that the entire Defaulted Portion is not
acquired pursuant to clause (f)(i) or (f)(ii) above, designate one or more third
parties to acquire all, but not less than all, of the Defaulted Portion not so
acquired by the other Members or the Company, at a purchase price equal to fifty
percent (50%) of the Book Value of the Defaulted Portion. Any third party that
acquires all or any portion of a Member Interest under this Section 4.3(f) may
be admitted as a New Member in accordance with the terms of this Agreement.
          (g) With respect to any acquisition made pursuant to clause (f) above,
the aggregate consideration payable to the Non-Contributing Member shall be a
payment in cash or such other form of consideration as may be satisfactory to
the Company equal to fifty percent (50%) of the Book Value of the Defaulted
Portion. Each acquiring party shall be obligated, severally and not jointly, to
pay its pro rata portion of such consideration based on the proportion of the
Defaulted Portion acquired by such party. In the event that more than one other
Member exercises its right to acquire all or a portion of the Defaulted Portion,
the Capital Accounts of the participating Members shall be appropriately
adjusted to reflect such acquisition. Any obligations of the Non-Contributing
Member with respect to any loan made pursuant to Section 4.3(d) shall be assumed
by the acquiring party hereunder.
          (h) Notwithstanding anything to the contrary contained herein, (A) in
the event any Series B Interest is transferred pursuant to Section 4.3 to a
Person that is already a holder of Series C Interests, the Transferred Member
Interest shall be converted into a Series C Interest, (B) in the event any
Series C Interest is transferred pursuant to Section 4.3 to a Person that is
already a holder of Series B Interests, the Transferred Interest shall be
converted into a Series B Interest, and (C) in the event a Series B Interest or
Series C Interest is transferred pursuant to Section 4.3 to any Person other
than a Person that is already a holder of Series B

35



--------------------------------------------------------------------------------



 



Interests or Series C Interests, the transferred Series B Interest or Series C
Interest shall be converted into a Member Interest of the same series as that
held by the Transferee.
          (i) Each Member hereby agrees that in the event any Member shall
become a Non-Contributing Member, such Non-Contributing Member shall sell,
assign, transfer and convey to the Company, the other Members or any third party
designees of the other Members its entire amount of the Defaulted Portion in
consideration of the amount specified in clause (g). No consent of any Member
shall be required as a condition precedent to any Transfer of any Defaulted
Portion pursuant to this Section 4.3. Upon consummation of such sale,
assignment, transfer or conveyance, Schedule A will be appropriately modified.
          (j) Notwithstanding anything to the contrary herein, so long as a
Non-Contributing Member shall remain a Non-Contributing Member, such Member, and
any Director, committee member or Officer designated by such Member, shall not
be entitled to exercise any voting or management rights otherwise granted to
such Member under this Agreement.
     4.4 Member Interests are Personal Property. A Member Interest shall for all
purposes be personal property. No Member has any interest in specific Company
property.
     4.5 Status of Capital Contributions.
          (a) Except as otherwise set forth in Articles VI and XIII, no Member
shall have the right to withdraw any part of its Capital Contribution or
otherwise to voluntarily or involuntarily resign from the Company. Each of the
Members waives any and all rights that it may have to maintain an action for
partition of the Company’s property or to otherwise be paid any amount in
respect of a withdrawal from the Company.
          (b) No Member shall receive any interest, salary or drawing with
respect to its Capital Contributions or its Capital Account or for services
rendered on behalf of the Company or otherwise in its capacity as a Member,
except as otherwise specifically provided in this Agreement or any Related
Agreement to which such Member is a party.
          (c) A Member shall not be required to make a Capital Contribution that
exceeds the amount of such Member’s Unfunded Commitment. No Member shall have
any personal liability for the repayment of any Capital Contributions of any
other Member.
     4.6 Capital Accounts.
          (a) The Company shall establish and maintain a separate capital
account for each Member in accordance with Code Section 704 and the Treasury
Regulations promulgated thereunder, including Treasury Regulation §1.704-1(b)
(each such capital account, a “Capital Account”). Without limiting the
generality of the foregoing and subject to paragraphs (b), (c), (d), (e) and (f)
below, the Capital Account maintained for each Member shall be equal to:
               (i) the Capital Contribution made by such Member to the Company;
increased by

36



--------------------------------------------------------------------------------



 



               (ii) the aggregate amount of Net Income and other items of income
and gain allocated to such Member pursuant to Section 8.1; decreased by
               (iii) the aggregate amount of Distributions made by the Company
to such Member; decreased by
               (iv) the aggregate amount of Net Loss and other items of
deduction, expenditure and loss allocated to such Member pursuant to
Section 8.1.
          (b) The Board may adjust the book values of all Company Assets to
equal their respective fair market values as determined by the Board, acting
pursuant to Section 3.1(a), upon the occurrence of any Revaluation Event;
provided that the value of any Security shall be determined as provided in
Article IX. The Capital Accounts shall be increased or decreased (as
appropriate) to reflect the revaluation of the Company’s Assets, in accordance
with Treasury Regulation §1.704-1(b)(2)(iv)(f).
          (c) Except as may be required by the Delaware Act or any other
applicable Law, no Member with a negative balance in its Capital Account shall
have any obligation, in connection with the liquidation of the Company or
otherwise, to restore such negative balance.
          (d) Upon any Transfer (other than a pledge or hypothecation) of a
Member Interest, a proportionate share of the Capital Account of the Transferor
shall be transferred to the Transferee, and the Transferee shall be deemed to
have made the contributions that were made by the Transferor and to have
received the Distributions and allocations that were received by the Transferor
from the Company, in each case to the extent of the Member Interest Transferred.
          (e) The maintenance of Capital Accounts pursuant to this Section 4.6
is intended to comply with the requirements of Code Section 704 and the Treasury
Regulations promulgated thereunder, and the provisions of this Agreement
regarding the maintenance of Capital Accounts shall be interpreted and applied
consistently therewith. If, in the opinion of the Board, the manner in which the
Capital Accounts are to be maintained pursuant to this Section 4.6 should be
modified in order to comply with the requirements of Code Section 704 and the
Treasury Regulations promulgated thereunder, then, notwithstanding anything to
the contrary contained in this Section 4.6, the Board may change the manner in
which the Capital Accounts are maintained, and the Board shall have the right,
upon delivery of written notice to each Member and without obtaining the consent
of any Member, to amend this Agreement to reflect any such change in the manner
in which the Capital Accounts are maintained; provided, however, that any such
change in the manner of maintaining the Capital Accounts shall not alter
materially the economic arrangement among the Members.
          (f) Accounting for Distributions in Kind. For purposes of maintaining
Capital Accounts when Company property is distributed in kind: (i) the Company
shall treat such property as if it had been sold for its fair market value on
the date of distribution, with such fair market value to be determined in
accordance with the valuation procedures set forth in Article IX; (ii) any
difference between such fair market value and the Company’s prior book value in
such property for Capital Account purposes shall constitute Net Income or Net
Loss, as the case may be, for the Accounting Period ending on and including the
date of such distribution

37



--------------------------------------------------------------------------------



 



and shall be allocated to the Capital Accounts of the Members pursuant to
Section 8.1; and (iii) each Member’s Capital Account shall be reduced by the
fair market value on the date of distribution, as determined in accordance with
the valuation procedures set forth in Article IX, of the property distributed to
such Member (net of any liabilities secured by such distributed property that
such Member is considered to assume or take subject to Section 752 of the Code).
     4.7 Issuance of Additional Interests; Additional Members.
          (a) Additional Interests. The following provisions shall govern the
issuance of additional Member Interests:
               (i) No additional Series A Interests may be issued without the
approval of the Board and, in addition thereto, the vote or written consent of a
majority in interest of the Members holding Member Interests of such Series.
               (ii) No additional Series B Interests or Series C Interests may
be issued without the approval of the Board and written consent of a majority in
interest of the Members holding Member Interests of such Series.
               (iii) So long as the Total Commitments do not exceed $2 billion,
the CEO is authorized to accept subscriptions for Series D Interests and
Series E Interests from time to time without further action by the Managing
Members, the Board or the Series D Members or the Series E Members.
               (iv) Subject to Section 4.7(a)(ii) and upon approval by the
Board, the Company shall issue or sell to any Person (including Members and
Affiliates of Members) additional Series B Interests and Series C Interests.
               (v) If an Additional Interest is issued in accordance herewith,
the CEO shall redetermine the Percentage Interests in accordance with the
respective Capital Accounts (taking into account the Capital Contributions on
account of such Additional Interest) and the Secretary of the Company shall
amend Schedule A without the further vote, act or consent of any other Person to
reflect the issuance of such Additional Interest. Upon such amendment of
Schedule A, and compliance with Section 4.7(b), such Member shall be issued his
or its Additional Interest.
               (vi) Notwithstanding any issuance of Additional Interests or any
redemption of Member Interests, the aggregate Percentage Interest represented by
the outstanding Member Interests held by the Series B Members, Series C Members,
Series D Members and Series E Members taken together shall remain fixed at one
hundred percent (100%).
          (b) New Members. In order for a Person to be admitted as a New Member,
such Person shall have delivered to the Company a written undertaking to be
bound by the terms and conditions of this Agreement and such other documents and
instruments as the CEO (acting pursuant to Section 4.7(a)(iii)) or the Board
(acting pursuant to Sections 4.7(a)(i) and (ii)) determines to be necessary or
appropriate in connection with the issuance of such Additional Interest to such
Person. Upon the amendment of Schedule A, and the delivery of an executed

38



--------------------------------------------------------------------------------



 



copy of this Agreement and the other documents and instruments referred to in
the preceding sentence, such Person shall be admitted as a Member and deemed
listed as such on the books and records of the Company and thereupon shall be
issued his or its Additional Interest.
     4.8 Additional Payment. Each of the Series B Members, the Series C Members,
the Series D Members and Series E Members shall pay to Jefco a one-time
placement fee equal to 0.25 percent (0.25%) of its Commitment. The payment of
such placement fee shall be made by wire transfer of immediately available funds
on or prior to the date of this Agreement.
     4.9 Advances. If any Member shall advance any funds to the Company or any
Subsidiary in excess of its Capital Contribution, the amount of such advance
shall neither increase its Capital Account nor in any way affect such Member’s
share of the profits, losses, credits and Distributions of the Company. Any
Member may, with the approval of the Board, make loans or otherwise advance
funds to the Company or any Subsidiary, and the amount of any such advance shall
be a debt obligation of the Company or any Subsidiary to such Member and shall
be repaid to it by the Company or any Subsidiary upon such terms and conditions
as shall be determined by the Board.
ARTICLE V
TRANSFERS
     5.1 Restriction on Transfers. No Member shall have the right to Transfer
all or any portion of its Member Interest (including, without limitation any of
the economic interest associated therewith) held by such Member, except in
accordance with the provisions of Sections 4.3 or in accordance with the
following:
          (a) The Series A Member may not Transfer its Series A Interest or any
portion thereof without the prior written consent of the Members holding a
majority in interest of the Series B Interests and the Series C Interests
(voting separately), except that no such consent shall be required if the
Transferee is an Affiliate of the Series A Member.
          (b) No Series B Member may Transfer its Series B Interest or any
portion thereof without the prior written consent of the Series C Members,
except that no such consent shall be required if the Transferee is an Affiliate
or employee of Jefco or JGI or if the Transfer is in connection with the sale of
all or substantially all the assets, equity interests or business of Jefco or
JGI; provided that a Transfer to an Affiliate or employee of Jefco or JGI shall
not relieve Jefco or JGI, as the case may be, of its obligations hereunder and,
provided, further, that the parties shall be entitled to deal with Jefco or JGI,
as the case may be, as the party in interest with respect to any matter relating
to the Member Interest so Transferred.
          (c) No Series C Member may Transfer its Series C Interest or any
portion thereof without the prior written consent of the Series B Members,
except that no such consent shall be required if the Transferee is an Affiliate
of Leucadia or if the Transfer is in connection with the sale of all or
substantially all of the assets, equity interests or business of Leucadia;
provided that a Transfer to an Affiliate of Leucadia shall not relieve Leucadia
of its obligations

39



--------------------------------------------------------------------------------



 



hereunder and, provided, further, that the parties shall be entitled to deal
with Leucadia as the party in interest with respect to any matter relating to
the Member Interest so Transferred.
          (d) No Series D Member or Series E Member may Transfer its Series D
Interest or Series E Interest or any portion thereof without the prior written
consent of the CEO.
     5.2 Invalid Transfers Void. Notwithstanding anything contained herein to
the contrary, no Transfer of a Member Interest may be made if such Transfer
(a) would violate the then applicable federal or state securities laws or rules
and regulations of the SEC, state securities commissions or rules and
regulations of any other government agencies with jurisdiction over such
Transfer or (b) would affect the Company’s existence or qualification under the
Delaware Act or (c) would result in the Company being required to be registered
under the Investment Company Act. In the event a Transfer of a Member Interest
is otherwise permitted hereunder, notwithstanding any provision hereof, no
Member shall Transfer all or any portion of such Member’s Interest unless and
until such Member, upon the request of the Company, delivers to the Company an
opinion of counsel, addressed to the Company, reasonably satisfactory to the
Company, to the effect that (i) such Member Interest has been registered under
the Securities Act and any applicable state securities laws, or that the
proposed Transfer of such Member Interest is exempt from any registration
requirements imposed by such laws and that the proposed Transfer does not
violate any other applicable requirements of federal or state securities laws
and (ii) that such Transfer will not result in the Company being taxed as a
corporation or as an association taxable as a corporation. Such opinion shall
not be deemed delivered until the Company confirms to such Member that such
opinion is acceptable, which confirmation will not be unreasonably withheld or
delayed. To the fullest extent permitted by Law, any purported Transfer of any
Member Interest or any part thereof not in compliance with this Article V shall
be void and of no force or effect and the transferring Member shall be liable to
the other Members and the Company for all liabilities, obligations, damages,
losses, costs and expenses (including reasonable attorneys’ fees and court
costs) arising as a result of such noncomplying Transfer.
     5.3 Effect of Transfer; Exclusions.
          (a) In addition to satisfaction of Section 3.7 and the other
provisions of this Article V, no Transferee of all or part of a Member Interest
in the Company shall have the right to become admitted as a Member or be
entitled to exercise the rights thereof, unless and until:
               (i) the Transferee has executed an instrument reasonably
satisfactory to the CEO accepting and adopting the provisions of this Agreement;
and
               (ii) the Transferee has paid all reasonable expenses of the
Company in connection with the admission of such Transferee as a Member.
          (b) A Person who is a permitted Transferee of a Member Interest
Transferred in compliance with the provisions of this Article V shall be
admitted to the Company as a substituted New Member and shall receive a Member
Interest without making a Capital Contribution or being obligated to make a
Capital Contribution to the Company and shall

40



--------------------------------------------------------------------------------



 



thereupon be bound by the provisions of this Agreement. Such Transfer and
related admission as a Member shall be reflected in a revised Schedule A to this
Agreement.
ARTICLE VI
REDEMPTION; CONVERSION AND
WITHDRAWAL OF CAPITAL BY MEMBERS
     6.1 Mandatory Redemption. The Series B Interests, Series C Interests,
Series D Interests and Series E Interests shall be subject to mandatory
redemption by the Company as follows:
          (a) The Company shall redeem all Series B Interests upon the
expiration of the six (6) year period commencing on the date of this Agreement
(the “Series B Term”), provided that the Series B Term may be extended for a one
(1) year period up to three (3) times (for a maximum extension of three
(3) years) upon the prior written consent of the Series A Member and Members
holding a majority in interest of each of the Series B Interests and Series C
Interests (voting separately) given at least thirty (30) days prior to the
expiration of the Series B Term or then current extension period.
          (b) The Company shall redeem all Series C Interests upon the
expiration of the six (6) year period commencing on the date of this Agreement
(the “Series C Term”), provided that the Series C Term may be extended for a one
(1) year period up to three (3) times (for a maximum extension of three
(3) years) upon the prior written consent of the Series A Member and Members
holding a majority in interest of each of the Series B Interests and Series C
Interests (voting separately) given at least thirty (30) days prior to the
expiration of the Series C Term or then current extension period.
          (c) The Company shall redeem all Series D Interests upon the
expiration of the six (6) year period commencing on the date of this Agreement
(the “Series D Term”), provided that the Series D Term may be extended for a one
(1) year period up to three (3) times (for a maximum extension of three
(3) years) upon the prior written consent of the Series A Member and Members
holding a majority in interest of the Series D Interests, given at least thirty
(30) days prior to the expiration of the Series D Term or then current extension
period.
          (d) The Company shall redeem all Series E Interests upon the
expiration of the six (6) year period commencing on the date of this Agreement
(the “Series E Term”), provided that the Series E Term may be extended for a one
(1) year extension period up to three (3) times (for a maximum extension of
three (3) years) upon the prior written consent of the Series A Member and
Members holding a majority in interest of the Series E Interests, given at least
thirty (30) days prior to the expiration of the Series E Term or then current
extension period.
     6.2 Additional Redemption Events. The CEO, in his or her sole discretion,
may require redemption by the Company of all or any portion of a Member’s
Interests if:
          (a) such redemption is necessary to avoid registering such Member
Interests or the sale thereof under the Securities Act;

41



--------------------------------------------------------------------------------



 



          (b) such redemption is necessary to avoid registration of the Company
under the Investment Company Act;
          (c) such redemption is necessary to avoid adverse tax or other
consequences to the Company or the Members, including to insure that Benefit
Plan Investors do not hold twenty-five percent (25%) or more of the Member
Interests;
          (d) such Member fails to perform in accordance with or to comply with
its obligations hereunder or such Member’s Contribution Agreement;
          (e) as a result of any action (other than (i) a public offering of
securities, (ii) the transfer of securities to a permitted Transferee or
(iii) the transfer of a de minimis amount of securities of a class that is
publicly traded) on the part of the Member, any direct or indirect parent of the
Member or any Person controlling the Member or any such parent, any beneficial
interest in such Member Interest shall have been acquired, directly or
indirectly, by a Competitor or any Adverse Party; provided that the provisions
of this Section 6.2(e) shall not apply to the Managing Members or their
Affiliates;
          (f) in the case of Member Interests held by Leucadia and any of its
Affiliates, there shall have been a LUK Change of Control;
          (g) such Member Interest (excluding Managing Members’ Interests) was
Transferred in violation of the provisions of Article V, unless, prior to a
redemption permitted under this Article VI, in the reasonable judgment of the
CEO any such violation shall have been cured.
     6.3 Early Redemption. In addition to redemption pursuant to Sections 6.1
and 6.2 above:
          (a) The Board may require the redemption by the Company of all or any
portion of a Member Interest if failure to redeem such Member Interests would
result in the violation of any Law applicable to the Company or the Servicer or
would otherwise subject the Company, JYHT, the Servicer or any of their
respective Affiliates to restrictions that would make it impossible or
uneconomic for the Company to operate as provided in this Agreement;
          (b) In the event Richard Handler serves as the CEO of neither JHYT
nor, as long as JGI manages or controls the Series A Members and Series B
Members, JGI, the Series C Member shall have the right to direct the Company to
redeem all, but not less than all, of its Member Interests.
          (c) In the event the Services Agreement is terminated or the rights of
Jefco or any Affiliate thereof under the Services Agreement are assigned to an
unaffiliated third party, the Series C Members shall have the right to direct
the Company to redeem all, but not less than all, of their Member Interests.
          (d) In the event Leucadia determines there has occurred a Change of
Law affecting Leucadia, then Leucadia (i) shall so notify the Company and
(ii) may also require the Company to redeem all Series C Interests to the extent
the Net Asset Value thereof exceeds $150

42



--------------------------------------------------------------------------------



 



million (the “Unredeemed Amount”); provided that any notice requiring such
redemption shall be given in writing (a “Reduction Notice”) and shall, at the
Company’s request, be accompanied by written advice of counsel to Leucadia as to
such Change of Law. The Company will use its commercially reasonable efforts to
redeem such Member Interests in cash as promptly as reasonably practicable and
to complete such redemption on or prior to the first anniversary of receipt of
the Reduction Notice (to the extent that cash is not available at the end of
this twelve month maximum redemption period, the redemption shall be completed
by an in kind distribution); provided that a determination not to incur
indebtedness for the purpose of facilitating any such redemption shall not be
deemed to be unreasonable. Upon payment to the Series C Member of redemption
proceeds as provided under Section 6.5, the Series C Interests having a then
value equal to the Unredeemed Amount shall be converted into Series D Interests
(a “Conversion”, and such Member Interests shall be referred to thereafter as
“New Series D Interests”).
          (e) To the extent the Series B Interests are redeemed under this
Article VI, the holders of Series C Interests shall have the right to require
redemption of a like amount of their Member Interests, and to the extent the
Series C Interests are redeemed under this Article VI, the holders of the
Series B Interests shall have the right to require redemption of a like amount
of their Member Interests.
          (f) The CEO shall have the right to require redemption of the Series D
Interests and the Series E Interests at any time.
     6.4 Limitations on Redemptions by Members. The right of any Managing Member
to direct the Company to redeem all or any portion of its respective Member
Interests is subject to the following limitations:
          (a) any reporting requirement or limitation imposed by the Exchange
Act, or any rule or regulation thereunder, or by any regulatory authority, such
as the SEC or NASD, having jurisdiction over the Company and/or JHYT, including
limitations on the withdrawal of equity from a registered broker-dealer without
the prior approval of the NASD or any such limitations on withdrawal imposed by
the SEC;
          (b) any limitations imposed by the Delaware Act;
          (c) any limitation imposed by any Credit Agreement or margin lending
arrangements at the time binding upon the Company and/or JHYT;
          (d) any limitation resulting from the fact that such redemption would
result in Benefit Plan Investors holding, in the aggregate, twenty-five percent
(25%) or more of the Member Interests in the Company; and
          (e) any limitation resulting from the fact that such redemption would
result in the Company being taxed as a corporation or an association taxable as
a corporation, unless the Member that has directed the Company to redeem its
Member Interest shall, upon the request of the Company, deliver to the Company
an opinion of counsel addressed to the Company, reasonably satisfactory to the
Company, to the effect that such redemption will not result in the Company being
taxed as a corporation or as an association taxable as a corporation.

43



--------------------------------------------------------------------------------



 



     6.5 Distribution Upon Redemption. Upon redemption of any Member Interest,
the holder thereof shall be entitled to receive the amount it would be entitled
to receive under Sections 13.7 and 13.9 had the Company been dissolved as of the
Applicable Redemption Date. In the event the Company is redeeming the Member
Interests of more than one Member at the same time, proceeds of such redemptions
shall be paid to such Members pro rata in accordance with their respective
Capital Accounts as of the beginning of the Accounting Period during which the
Applicable Redemption Date occurs.
ARTICLE VII
CONFIDENTIALITY
     Each Member shall maintain, and shall cause each of its Affiliates and
their respective directors, officers, employees, agents, consultants and
advisors (each a “Related Party”) to maintain, the confidentiality of
Proprietary Information and shall not use or disclose, or permit any Related
Party to use or disclose, any Proprietary Information other than to the extent
necessary to further the business objectives of the Company or with the written
approval of the Company; provided that the foregoing obligation of
confidentiality shall not apply to (a) any disclosure to, or required by, any
regulatory authority (including any Self-Regulatory Organization on which a
Member’s Securities are listed) which is necessary in connection with any
necessary regulatory approval or regulatory compliance, (b) any disclosure
required by judicial, administrative or legislative process or, in the opinion
of its counsel, by any other requirement of Law or the applicable requirements
of any regulatory agency or Self-Regulatory Organization having jurisdiction
over the Company or any Managing Member, (c) any information independently
developed by the Member on its own that does not relate to the Business (and, in
the case of a Member who is an Officer, that does not relate to his duties
performed for the Company), (d) any software or technical “know-how” the Member
has independently developed or obtained a right or license to use,
(e) information for which disclosure is necessary in connection with enforcing
this Agreement or any Related Agreement and (f) information that becomes
generally known to the public or within the relevant trade or industry other
than as a result of the Member’s violation of this Section 7.1. “Proprietary
Information” means confidential information of a proprietary nature relating to
the Company, any Subsidiary (including JHYT) or any other Member, as the case
may be, including all nonpublic records, books, contracts, reports, instruments,
computer data and other data and information (including without limitation
confidential information of a business nature relating to the Company and/or any
Subsidiary, such as business plans, prospects, financial information,
information about costs, profits, markets, sales, lists of customers and
suppliers of the Company and any of its Subsidiaries and/or Affiliates,
information relating to the management, operation and planning of the Company
and any of its Subsidiaries and/or Affiliates, and plans for future development,
sales, products, profits, costs, markets, key personnel, formulae, product
applications, computer programs, technical processes and trade secrets of the
Company, any of its Subsidiaries and/or Affiliates or any Member; provided that
with respect to information developed by a Member, such information was
furnished or made available to the Company or another Member by such Member or a
Related Party pursuant to this Agreement or any Related Agreement or in
connection with the Business). No party shall release or disclose Proprietary
Information to any other Person, except its auditors, attorneys, financial
advisors, bankers, other consultants and advisors who have a need to know and
are advised of the confidentiality of such

44



--------------------------------------------------------------------------------



 



Proprietary Information and, to the extent permitted above, regulatory
authorities or mandated public disclosure under rules and regulations of the SEC
or any Self-Regulatory Organization. In the event that a Member or a Related
Party receives notice that it will be compelled to disclose any Proprietary
Information in connection with (a) and (b) above, as promptly as practicable
under the circumstances, such party shall provide the Company and the Person, if
known to the Member, that provided such Proprietary Information to the Member
(the “Disclosing Party”) with prompt prior written notice of such requirement so
that the Disclosing Party may seek a protective order or other appropriate
remedy. In the event that such protective order or remedy is not obtained, only
that portion of the Proprietary Information which is legally required to be
disclosed shall be so disclosed.
ARTICLE VIII
ALLOCATIONS AND DISTRIBUTIONS
     8.1 Allocations.
          (a) Net Income and Net Loss. The Company shall use its best efforts to
determine and allocate all items of income, gain, loss and deductions, as
described below, with respect to each Accounting Period of the Company within
forty-five (45) days after the end of each Accounting Period (other than any
Accounting Period ending on the last day of the Fiscal Year, in which case the
Company shall make such allocations as soon as reasonably practicable following
the end of such Fiscal Year).
               (i) Except as otherwise provided in this Agreement, the Net
Income of the Company (and items thereof other than those attributable to the
Brokerage Assets) for each Accounting Period shall be allocated:
                    (A) first, to the extent that an amount of Net Loss has been
allocated under Section 8.1(a)(ii) for a prior Accounting Period and that
allocation has not been offset by a subsequent allocation of Net Income pursuant
to this Section 8.1(a)(i)(A), to the Members in proportion to, and in an amount
equal to, the unrecovered amount of such Net Loss (and, if there is an
unrecovered Net Loss for more than one Accounting Period or that has been
allocated pursuant to Section 8.1(a)(ii)(A) or Section 8.1(a)(ii)(B), then this
Section 8.1(a)(i)(A) shall be applied first to the Net Loss arising in the most
recent Accounting Period until that Net Loss is recovered fully, and thereafter
successively to each preceding Accounting Period for which there is an
unrecovered Net Loss, ending with the first such Accounting Period, in each case
offsetting Net Losses allocated pursuant to Section 8.1(a)(ii)(B) before those
allocated pursuant to Section 8.1(a)(ii)(A)); and
                    (B) second, (1) twenty percent (20%) to the Members holding
the Series A Interests on a pro rata basis and (2) eighty percent (80%) to the
Series B Members, the Series C Members, the Series D Members and the Series E
Members on a pro rata basis in proportion to their respective Percentage
Interests at the beginning of such Accounting Period.

45



--------------------------------------------------------------------------------



 



               (ii) Except as otherwise provided in this Agreement, Net Loss of
the Company (and items thereof other than those attributable to the Brokerage
Assets) for each Accounting Period shall be allocated:
                    (A) first, to the Members in proportion to the amounts of
Net Income previously allocated pursuant to Section 8.1(a)(i)(B), until such
amounts have been offset in full or the Capital Accounts of such Members have
been reduced to zero; and
                    (B) second, to the Series B Members, the Series C Members,
the Series D Members and the Series E Members on a pro rata basis in proportion
to their respective Percentage Interests at the beginning of such Accounting
Period.
               (iii) Any Net Income or Net Loss attributable to the Brokerage
Assets shall be allocated pro rata to the Series A Members in accordance with
the proportion of Series A Interests held by such Members.
     For purposes of this Section 8.1 and for other relevant purposes hereunder,
an Accounting Period shall be deemed to end either at or immediately preceding,
as may be appropriate, the time of any issuance or redemption of Member
Interests or other event that results in a change in the Member Interests (and a
new Accounting Period shall commence immediately thereafter).
          (b) Special Allocations. Prior to making any allocations under
Section 8.1(a), the following special allocations shall be made in the following
order:
               (i) Limitation on Net Losses. If any allocation of Net Loss or an
item of deduction, expenditure or loss to be made pursuant to Section 8.1(a) or
this Section 8.1(b) for any Accounting Period would cause a deficit in any
Member’s Adjusted Capital Account (or would increase the amount of any such
deficit), then the amount that would cause such deficit shall be allocated to
such Members that have positive Adjusted Capital Account balances in proportion
to the respective amounts of such positive balances until all such positive
balances have been reduced to zero.
               (ii) Qualified Income Offset. If any Member unexpectedly receives
any adjustment, allocation or distribution described in Treasury Regulation
§1.704-1(b)(2)(ii)(d)(4), §1.704-1(b)(2)(ii)(d)(5) or §1.704-1(b)(2)(ii)(d)(6)
that creates or increases a deficit in the Adjusted Capital Account of such
Member, then items of income and gain (consisting of a pro rata portion of each
item of Company income, including gross income, and gain for the relevant Fiscal
Year and, if necessary, for subsequent Fiscal Years) shall be allocated to such
Member in an amount and manner sufficient to eliminate such deficit as quickly
as possible. This Section 8.1(b)(ii) is intended to constitute a “qualified
income offset” within the meaning of Treasury Regulation §1.704-1(b)(2)(ii)(d),
and shall be interpreted and applied consistently therewith.
               (iii) Substantial Economic Effect. Notwithstanding anything in
this Agreement to the contrary, if the allocation of any item of income, gain,
loss or expense pursuant to this Section 8.1 does not have substantial economic
effect under Treasury Regulation §1.704-1(b)(2) and is not in accordance with
the Member Interests in the Company within the meaning

46



--------------------------------------------------------------------------------



 



of Treasury Regulation §1.704-1(b)(3), then such item shall be reallocated in
such manner as to (i) have substantial economic effect or be in accordance with
the Member Interests and (ii) result as nearly as possible in the respective
balances of the Capital Accounts that would have been obtained if such item had
instead been allocated under the provisions of this Section 8.1 without giving
effect to this Section 8.1(b)(iii).
               (iv) Corrective Allocations. If any amount is allocated pursuant
to paragraph (ii) of this Section 8.1(b), then, notwithstanding anything in
Section 8.1(a) to the contrary (but subject to the provisions of paragraphs
(i) and (ii) of this Section 8.1(b)), income, gain, loss and expense, or items
thereof, shall thereafter be allocated in such manner and to such extent as may
be necessary so that, after such allocation, the respective balances of the
Capital Accounts will equal as nearly as possible the balances that would have
been obtained if the amount allocated pursuant to paragraph (ii) of this
Section 8.1(b) instead had been allocated under the provisions of this
Section 8.1 without giving effect to the provisions of such paragraph.
          (c) Amendments to Allocations. The provisions hereof governing Company
allocations are intended to comply with the requirements of Code Sections 704(b)
and 704(c) and the Treasury Regulations that have been or may be promulgated
thereunder, and shall be interpreted and applied in a manner consistent
therewith. If, in the opinion of the CEO, the allocations of income, gain, loss
and expense provided for herein do not (i) comply with such Code provisions or
Treasury Regulations, (ii) comply with any other applicable provisions of the
Code or Treasury Regulations (including the provisions relating to nonrecourse
deductions and Member nonrecourse deductions) or (iii) produce Capital Account
balances of the Members equal to the liquidating distributions that would be
made to the Members pursuant to Section 13.7 if the assets of the Company were
sold for their book value and the net proceeds thereof distributed to the
Members pursuant to Section 13.7, then, notwithstanding anything in this
Agreement to the contrary, such allocations shall, upon notice in writing to
each Member, be modified in such manner as the CEO determines is necessary to
satisfy the relevant provisions of the Code or Treasury Regulations, and the CEO
shall have the right to amend this Agreement (without the consent of any other
Member being required for such amendment) to reflect any such modification;
provided, however, that no such modification shall alter materially the economic
arrangement among the Members.
     8.2 Adjustments to Reflect Changes in Member Interests. With respect to any
Accounting Period during which any Member Interest changes, whether by reason of
the admission of a New Member, the resignation of a Member, or otherwise as
described in Code Section 706(d)(1) and Treasury Regulations issued thereunder,
allocations of Net Income, Net Loss and other items of Company income, gain,
loss and expense shall be adjusted appropriately to take into account the
varying interests of the Members during such Accounting Period. The CEO shall
select the method of making such adjustments.
     8.3 Allocation of Taxable Income and Loss.
          (a) Except as otherwise provided in Section 8.3(b), the taxable income
or loss of the Company for any Accounting Period shall be allocated among the
Members in proportion to and in the same manner as Net Income, Net Loss and
separate items of income, gain, loss and expense (excluding items for which
there are no related tax items) are allocated among the

47



--------------------------------------------------------------------------------



 



Members for Capital Account purposes pursuant to the provisions of
Sections 8.1(a) and (b). Except as otherwise provided in this Section 8.3, the
allocable share of a Member for tax purposes in each specified item of income,
gain, loss or expense of the Company comprising Net Income, Net Loss or any item
allocated pursuant to Section 8.1(a) and (b), as the case may be, shall be the
same as such Member’s allocable share of Net Income, Net Loss or the
corresponding item for such Accounting Period.
          (b) In accordance with Sections 704(b) and 704(c) of the Code and
applicable Treasury Regulations, including Treasury Regulation
§1.704-1(b)(4)(i), items of income, gain, loss and expense with respect to any
Book Property of the Company (and, if necessary, any other property of the
Company) shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of the Book Property to
the Company for federal income tax purposes and its book value. In making
allocations pursuant to this Section 8.3(b), the CEO shall apply the
“traditional method” set forth in Treasury Regulation §1.704-3(b).
          (c) The items of income, gain, loss and expense allocated to the
Members for tax purposes pursuant to this Section 8.3 shall not be reflected in
the Members’ Capital Accounts. Any elections or other decisions relating to the
allocation provisions of this Article VIII shall be made by the CEO in any
manner that reasonably reflects the purpose and intent of this Agreement and is
consistent with the economic arrangement among the Members.
     8.4 Distributions.
          (a) From time to time, the Company shall make Distributions pursuant
to Section 8.4(b) and 8.4(c), of all of the Company’s Aggregate Net Book Income,
in each case to the extent permitted by the applicable rules and regulations of
any regulatory authority having jurisdiction over the Company.
          (b) The Company shall distribute to the Members amounts reflecting
Previously Undistributed Book Income on an annual basis (after taking into
account any Distributions made pursuant to Section 8.4(c)) within sixty
(60) days after the end of each Fiscal Year (each, an “Annual Distribution”). In
addition to the Annual Distributions and the Tax Distributions to be made
pursuant to Section 8.4(c), the Company may make Distributions of Previously
Undistributed Book Income to the Members, including distributions in kind
pursuant to Section 8.4(f), at such times and in such amounts as the CEO may
determine. Any such Distribution of Previously Undistributed Book Income shall
be made (i) to the Members holding Series A Interests, pro rata in accordance
with the proportion of Series A Interests held by each such Member at the time
of the Distribution an amount equal to the lesser of (A) twenty percent (20%) or
(B) an amount such that Distributions pursuant to Section 8.4(b) and
Section 8.4(c) received by the Members holding the Series A Interests do not
exceed twenty percent (20%) of the Company’s Aggregate Net Book Income and (ii)
the remainder to those Members holding Member Interests other than Series A
Interests, pro rata in accordance with their respective Percentage Interests at
the time of the Distribution.
          (c) If the Company has net taxable income for federal income tax
purposes for any Fiscal Year, then the Company shall distribute, within ninety
(90) days after the end of such

48



--------------------------------------------------------------------------------



 



Fiscal Year, cash (a “Tax Distribution”) to each Member in the amount, if any,
that is required, when the Tax Distribution is combined with all other
Distributions theretofore made to the Member with respect to such Fiscal Year,
to cause the aggregate amount distributed to the Member to be at least equal to
the product of (i) the Presumed Tax Rate for such Fiscal Year and (ii) the
aggregate net taxable income allocated to such Member for such Fiscal Year.
Distributions pursuant to this Section 8.4(c) shall be treated as Distributions
of Previously Undistributed Book Income. Any Tax Distributions made pursuant to
this Section 8.4(c) shall be made to those Members that held Member Interests in
the Company as of the close of such Fiscal Year. However, for purposes of this
Section 8.4(c), Distributions and allocations made to a predecessor-in-interest
of a Member with respect to such Fiscal Year shall be treated as having been
made to such Member. Notwithstanding the foregoing provisions of this
Section 8.4(c), the CEO may make appropriate adjustments to Tax Distributions in
accordance with the intent of Sections 4.6(f) and 8.1(b)(iv).
          (d) Notwithstanding any provision to the contrary contained in this
Agreement, (i) the Company shall not make a Distribution to any Member on
account of its Member Interest if such Distribution would violate Section 18-607
of the Delaware Act or other applicable Law and (ii) the Board may restrict all
or any portion of a Distribution if it determines that the failure to do so
could result in a constraint on liquidity, or a violation of the Credit
Agreement or applicable Law, or if it determines it is in the best interest of
the Company to do so.
          (e) Notwithstanding the foregoing (other than Section 8.4(c) above),
the CEO may set aside reasonable reserves for anticipated liabilities,
obligations or commitments of the Company.
          (f) Although the Company shall use its best efforts to cause all
Distributions to be made in cash, at any time and from time to time prior to the
dissolution of the Company, when the CEO determines that it is in the interests
of the Company to do so, the Company may distribute Securities in kind to the
Members. The Company shall provide at least ten (10) Business Days’ prior notice
of any such Distribution in kind, which notice shall describe the Securities to
be distributed and shall state that, upon the request of any Member, the Company
shall provide such Member with such information regarding the issuer of such
Securities as may be available and as may be deemed appropriate for such
provision by the Company. Any Securities to be distributed in kind to the
Members shall be valued in accordance with Article IX and upon such Distribution
in kind, such Securities shall be deemed to have been sold at such value on the
date of Distribution and the proceeds of such sale shall be deemed to have been
distributed to the Members for all purposes of this Agreement.
          (g) With respect to any Distribution, a portion of which is to be made
in kind and a portion of which is to be made in cash, such in-kind and in-cash
portions shall be distributed to all Members on a pro rata basis to the extent
reasonably practicable; provided that the Company shall endeavor to accommodate
the wishes, to the extent practicable, of those Members desiring to receive all
(or a disproportionate amount) of such Distribution in kind or in cash, as the
case may be, to the extent possible, with a priority as to cash for any Member
which, upon the advice of counsel, determines that any Distribution would more
likely than not cause

49



--------------------------------------------------------------------------------



 



such Member to be in violation of any Law applicable to such Member, as
contemplated by the immediately following paragraph.
          (h) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, the Company shall not distribute any securities in kind to any
Member if the Distribution would cause such Member or its Affiliates to be in
violation of any Law applicable to such Member. In the event a Member shall,
upon the advice of counsel, determine that any Distribution would more likely
than not cause such Member to be in violation of any applicable Law, such Member
shall deliver to the Company a notice to such effect within ten (10) Business
Days from the date of the notice to the Member of the proposed Distribution of
Securities in kind. In any such case, the Company shall use reasonable efforts
to cause such Securities (and only such allocable portion of such Securities) to
be sold to a third party, who may be another Member, for the best consideration
available under the circumstances and to distribute the cash proceeds thereof to
such affected Member. No such sale to a third party shall relieve any Member of
its obligations hereunder. In the event such a sale cannot be achieved on
commercially reasonable terms and within a commercially reasonable time period
following the proposed Distribution, the obligation of the Company shall be
extinguished by establishing an escrow account for the benefit of any affected
Members into which shall be deposited such Securities, which account shall be
liquidated at such time as a sale can be accomplished, provided, that if any
Member is not reasonably satisfied with the establishment of such escrow account
and does not elect to participate in such escrow arrangements, the Company
shall, at the direction of such objecting Member, transfer such Member’s pro
rata share of the Securities in accordance with instructions given by such
objecting Member. Securities held in any escrow account shall continue to earn
dividends or interest, as the case may be, and to carry all rights attributable
to such Securities, and shall be deemed for all purposes of this Agreement to
have been distributed to the Members to whom, and at such time as, such
Securities would have been distributed but for this Section 8.4(h).
          (i) For the avoidance of doubt, amounts paid by or on behalf of the
Company pursuant to the Services Agreement and the Clearing Agreement shall not
be considered Distributions for purposes of this Agreement.
     8.5 Withholding. All amounts withheld pursuant to the Code or any provision
of any state, local or foreign tax law with respect to any payment, Distribution
or allocation by the Company shall be treated as amounts paid by the Company.
Such amounts shall in turn be allocated to and treated as distributed to the
Members for all purposes under this Agreement. The Company is authorized to
withhold from payments, Distributions or allocations to the Members and to pay
over to the appropriate federal, state, local or foreign government any amounts
required to be so withheld. Subject to Section 3.1(a)(xxiii), the CEO shall
allocate any such amounts to the Members in respect of whose Distribution or
allocation the tax was withheld and shall treat such amounts as actually
distributed to such Members.

50



--------------------------------------------------------------------------------



 



ARTICLE IX
VALUATION
     9.1 Valuation.
          (a) Basic Valuation. The Company will determine the Market Value of
the Assets, and will cause JHYT to determine the Market Value of Assets held by
JHYT (other than the Brokerage Assets) no less frequently than quarterly.
          (b) Brokers’ Commissions and Other Expenses of Sale. For the purposes
of valuation of any Securities, except a Security sold but for which payment has
not been received, it shall not be necessary to deduct from the value of an
asset brokers’ commissions or other expenses that would be incurred upon a sale
thereof.
          (c) Valuation Binding. Any valuation of a Security made or approved by
the Company [or JHYT] in accordance with this Agreement shall be binding and
conclusive upon all of the Members and upon all those Persons who hold a
beneficial interest in a Member, absent manifest error.
ARTICLE X
BOOKS AND RECORDS
     10.1 Books, Records and Financial Statements.
     At all times during the existence and continuance of the Company, the
Company shall maintain separate books of account for the Company that shall show
a true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all income derived in connection with the
operation of the Company in accordance with GAAP consistently applied, and, to
the extent inconsistent therewith, in accordance with this Agreement. Such books
of account, together with a copy of this Agreement and of the Certificate, shall
at all times be maintained at the principal place of business of the Company and
shall be open to inspection and examination at reasonable times by each Member
and its duly authorized representative for any purpose reasonably related to
such Member’s interest as a member of the Company. Upon the request of a Member,
the Company shall promptly deliver to the requesting Member, at the expense of
the Company, a copy of any information which the Company is required by law to
so provide.
     10.2 Reports.
          (a) The Company shall cause to be prepared and distributed to each
Member:
               (i) within ninety (90) days after the end of each Fiscal Year,
such information as is necessary to complete the Member’s United States federal
and state income tax or information returns, including a copy of the Company’s
United States federal, state and local income tax or information returns for the
year;

51



--------------------------------------------------------------------------------



 



               (ii) within fifty-five (55) days after the end of each Fiscal
Year, annual audited financial statements prepared in accordance with GAAP and
meeting all applicable requirements of the SEC;
               (iii) within 17 Business Days after the end of each of the first
three Fiscal Quarters and the end of each Fiscal Year a financial report
proposed in accordance with GAAP containing statements of operations and cash
flows, changes in Members’ Capital Accounts and changes in the Company’s Assets
for the period then ended; and
               (iv) any additional information that may reasonably be required
by any such Member to enable it to comply with the accounting and disclosure
requirements of the SEC as in effect from time to time, which information shall
be provided to such Member promptly upon request; provided that this
Section 10.2 shall not be deemed to require or permit the Company to disclose to
any Member other than Jefco and its Affiliates the positions in Securities held
by the Company.
          (b) The parties intend that the Security positions of the Company and
any Subsidiary, including JHYT, should not be subject to aggregation with the
Security positions of any Member or its Affiliates. After consultation with
counsel, the Board and the CEO shall adopt such procedures as they determine to
be appropriate and in compliance with applicable Law for this purpose.
     10.3 Accounting Method. For both financial and tax reporting purposes and
for purposes of determining profits and losses, the books and records of the
Company shall be kept on the accrual method of accounting applied in a
consistent manner and shall reflect all Company transactions and be appropriate
for the Company’s business.
     10.4 Audit. The annual financial statements of the Company shall be audited
by a firm of independent certified public accountants with relevant experience,
selected by the Board, with such audit to be accompanied by a report of such
accounting firm containing its opinion. The cost of such audits will be an
expense of the Company. A copy of any such audited financial statements and
accountant’s report will be made available for inspection by the Members.
ARTICLE XI
TAX MATTERS
     11.1 Tax Matters Member.
          (a) JGI is hereby designated as the “Tax Matters Member” of the
Company for purposes of § 6231(a)(7) of the Code and shall have the power,
subject to the provisions of Section 3.1(a)(xxii) to manage and control, on
behalf of the Company, any administrative proceeding at the Company level with
the Internal Revenue Service relating to the determination of any item of
Company income, gain, loss, deduction or credit for federal income tax purposes.
          (b) The Tax Matters Member shall, promptly upon the receipt of any
notice from the Internal Revenue Service in any administrative proceeding at the
Company level

52



--------------------------------------------------------------------------------



 



relating to the determination of any Company item of income, gain, loss,
deduction or credit, mail a copy of such notice to each Member.
     11.2 Right to Make Section 754 Election. The Board, acting pursuant to
Section 3.1(a), may make or revoke, on behalf of the Company, an election in
accordance with Code Section 754, so as to adjust the basis of Company property
in the case of a Distribution of property within the meaning of Code
Section 734, and in the case of a transfer of a Company interest within the
meaning of Code Section 743. Each Member shall, upon request of the Board,
supply the information necessary to give effect to such an election. Upon
Transfer of a Member Interest, the Transferee may request that an election in
accordance with Code Section 754 be made, in which event the Company, upon
approval by the Board, shall make the election for the Fiscal Year in which such
transfer occurs.
     11.3 Indemnity of Tax Matters Member. The Company shall indemnify and
reimburse the Tax Matters Member for all reasonable expenses (including
reasonable legal and accounting fees) incurred as Tax Matters Member pursuant to
this Article XI in connection with any administrative or judicial proceeding
with respect to the tax liability of the Members as long as the course of
conduct of the Tax Matters Member is consistent with any instructions of the
Board or, in the absence of such instructions, was in, or not opposed to, the
best interest of the Company. The payment of all such expenses shall be made
before any Distributions are made to the Members. The taking of any action and
the incurring of any expense by the Tax Matters Member in connection with any
such proceeding except to the extent provided herein (including without
limitation Section 3.1(a)(xxii)) or required by applicable Law, is a matter in
the sole discretion of the Tax Matters Member and the provisions on limitations
of liability of the Tax Matters Member and indemnification set forth in
Article XII shall be fully applicable to the Tax Matters Member in its capacity
as such.
     11.4 Notices to Tax Matters Member. Any Member that receives a notice of an
administrative proceeding under Code Section 6223 relating to the Company shall
promptly notify the Company and the Tax Matters Member of the treatment of any
Company item on such Member’s federal income tax return that is or may be
inconsistent with the treatment of that item on the Company’s return. Any Member
that enters into a settlement agreement with the Internal Revenue Service with
respect to any Company item shall notify the Tax Matters Member of such
agreement and its terms within sixty (60) days after its date.
ARTICLE XII
LIABILITY AND INDEMNIFICATION
     12.1 Liability. Except as otherwise provided by the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in Contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Covered
Person. Each Covered Person shall be entitled to rely in good faith on the
advice of counsel, public accountants and other independent advisors experienced
in the matter at issue, and any act or omission of any Covered Person in
reliance on such advice shall in no event subject any Covered Person to
liability to the Company or any Member.

53



--------------------------------------------------------------------------------



 



     12.2 Indemnification.
          (a) The Company shall indemnify and hold harmless any Covered Person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative by reason of the fact that such Covered Person
is or was a Member, Director, officer or employee of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another limited liability company, corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Covered Person in connection with such action, suit or proceeding if the
Covered Person acted in good faith and in a manner the Covered Person reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
the Covered Person’s conduct was unlawful. The termination of any action, suit
or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Covered Person did not act in good faith and in a manner which the Covered
Person reasonably believed to be in or not opposed to the best interests of the
Company (except as specifically contemplated by Section 4.2(a)), and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that the Covered Person’s conduct was unlawful. The rights granted pursuant to
this Section 12.2(a) shall be deemed contract rights, and no amendment,
modification or repeal of this Section 12.2(a) shall have the effect of limiting
or denying any such rights with respect to actions taken or proceedings,
appeals, inquiries or investigations arising prior to any such amendment,
modification or repeal.
          (b) The Company shall have power to indemnify any Person who was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that the Person is or was an agent of the
Company, or is or was serving at the request of the Company as an agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise, against expenses (including reasonable attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the Person in connection with such action, suit or proceeding if the
Person acted in good faith and in a manner the Person reasonably believed to be
in or not opposed to the best interests of the Company (except as specifically
contemplated by Section 4.2(a)), and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Person’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which the Person reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that the Person’s conduct
was unlawful.
          (c) To the extent that a Covered Person has been successful on the
merits or otherwise in defense of any action, suit or proceeding referred to in
subsection (a) of this section, or in defense of any claim, issue or matter
therein, such Covered Person shall be indemnified against expenses (including
reasonable attorneys’ fees) actually and reasonably incurred by such Covered
Person in connection therewith.

54



--------------------------------------------------------------------------------



 



          (d) Except as otherwise provided in Section 12.2(c), any
indemnification under subsections (a) and (b) of this section (unless ordered by
a court) shall be made by the Company only as authorized in the specific case
upon a determination that indemnification of the Person indemnified is proper in
the circumstances because the Person has met the applicable standard of conduct
set forth in subsections (a) and (b) of this section. Such determination shall
be made, with respect to a Person who is a Covered Person at the time of such
determination, (1) by a majority vote of the Directors who are not parties to
such action, suit or proceeding, even though less than a quorum, or (2) by a
committee of such Directors designated by majority vote of such Directors, even
though less than a quorum, or (3) if there are no such Directors, or if such
Directors so direct, by independent legal counsel in a written opinion, or
(4) by the unanimous vote of the Managing Members.
          (e) Expenses (including attorneys’ fees) incurred by a Person
indemnified pursuant to this Section 12.2 in defending any civil, criminal,
administrative or investigative action, suit or proceeding may be paid by the
Company in advance of the final disposition of such action, suit or proceeding
upon receipt of an undertaking by or on behalf of such Person to repay such
amount if it shall ultimately be determined that such Person is not entitled to
be indemnified by the Company as authorized in this section. Such expenses
(including attorneys’ fees) incurred by former Covered Persons or other Persons
may be so paid upon such terms and conditions, if any, as the Company deems
appropriate.
          (f) The indemnification and advancement of expenses provided by, or
granted pursuant to, the other subsections of this Section 12.2 shall not be
deemed exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any Directors’ resolution,
agreement, vote of Members or disinterested Directors or otherwise, both as to
action in such person’s official capacity and as to action in another capacity
while holding such office.
ARTICLE XIII
DISSOLUTION, LIQUIDATION AND TERMINATION
     13.1 Dissolution Generally. Except as provided in this Agreement and by the
Delaware Act, no Member shall have the right to cause the dissolution of the
Company.
     13.2 Continuation. Except as provided in this Agreement, the Company shall
not be dissolved or terminated by the incapacity of any Member as such, the
Transfer by any Member of its Member Interest, the redemption of the Member
Interests of any Member or the admission of a New Member.
     13.3 Events Causing Dissolution. The Company may be dissolved only upon the
occurrence of one of the following events:
          (a) by written consent of the Managing Members to the dissolution of
the Company;
          (b) following the redemption or Conversion of the Member Interest of a
Managing Member, by the other Managing Member in its sole discretion;

55



--------------------------------------------------------------------------------



 



          (c) by written consent of the Series A Members to dissolve the
Company, at any time after the sixth anniversary of the Closing Date;
          (d) by a majority of the Board to dissolve the Company, at any time;
          (e) by a decree of judicial dissolution under Section 18-802 of the
Delaware Act;
          (f) by the Technical Withdrawal of a Managing Member, unless the other
Managing Member elects to continue the Company within thirty days following
notice of such Technical Withdrawal; or
          (g) at the time there are no Members unless the Company is continued
without dissolution in accordance with this Agreement or the Delaware Act.
     13.4 Events of Bankruptcy of Member.
          (a) Without limiting the generality of Section 13.3, but except as
otherwise provided in Section 13.3(e), the occurrence of any of the events set
forth in this Section 13.4 with respect to any Member shall not result, in and
of itself, in the dissolution of the Company. Such Member shall cease to be a
member of the Company, but shall, however, retain its interest in allocations
and Distributions if and when any of the following events occurs (a “Technical
Withdrawal”):
                (i) such Member makes an assignment for the benefit of
creditors;
                (ii) such Member files a voluntary petition in bankruptcy;
               (iii) such Member is adjudged a bankrupt or insolvent, or there
has been entered against such Member an order for relief, in any bankruptcy or
insolvency proceeding;
               (iv) such Member files a petition or answer seeking for such
Member any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation;
               (v) such Member files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against such
Member in any proceeding of the type described in this Section 13.4;
               (vi) such Member seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of such Member or of all or any
substantial part of the properties of such Member, including without limitation
the appointment of a trustee pursuant to the Securities Investor Protection Act
of 1970; or
               (vii) one hundred twenty (120) days after the commencement of any
proceeding against such Member seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, if the

56



--------------------------------------------------------------------------------



 



proceeding has not been dismissed, or if within ninety (90) days after the
appointment without the consent or acquiescence of such Member, of a trustee,
receiver or liquidator of such Member or of all or any substantial part of the
properties of such Member, the appointment is not vacated or stayed, or within
ninety (90) days after the expiration of any such stay, the appointment is not
vacated.
     13.5 Withdrawal of Members. A Member shall be deemed to have withdrawn from
the Company upon (a) such Member’s Technical Withdrawal, (b) the redemption in
accordance with the terms hereof, of all of the Member Interests held by such
Member or (c) the permitted Transfer by a Member of all of its Membership
Interests. Except as set forth in this Section 13.5, no Member shall have the
right to withdraw from the Company.
     13.6 Notice of Dissolution. Upon the dissolution of the Company, the Board
shall promptly notify the Members of such dissolution.
     13.7 Liquidation.
          (a) Upon dissolution of the Company, (i) the Company shall immediately
distribute the Brokerage Assets to Jefco [in its capacity as a Series A Member
and otherwise for the benefit of the Series A Members other than Jefco] and
(ii) Jefco shall immediately commence to wind up the Company’s affairs;
provided, that a reasonable time shall be allowed for the orderly liquidation of
the Assets and the satisfaction of liabilities to creditors so as to enable the
Members to minimize the normal losses attendant upon a liquidation; and provided
further, however, that Jefco shall use commercially reasonable efforts to
complete the liquidation of the Assets on or prior to the first anniversary of
the dissolution of the Company.
          (b) Jefco shall distribute the proceeds of such liquidation and any
other Assets (subject to the requirements of the Delaware Act and other
applicable Law) in the following order of priority:
               (i) first, to satisfy (whether by payment or reasonable provision
for payment) of all of the debts, liabilities and obligations of the Company
(including, without limitation, all amounts then due and payable under the
Services Agreement and all expenses incurred in liquidation);
               (ii) second, to the establishment of adequate reserves for the
payment and discharge of all debts, liabilities and obligations of the Company,
including contingent, conditional or unmatured liabilities, in such amount and
for such term as Jefco as the liquidating trustee may reasonably determine; and
               (iii) third, any remaining proceeds of liquidation, and any
Assets to be distributed in kind, shall be apportioned among the Members, pro
rata in accordance with their respective Percentage Interests; the amount
apportioned to each Member shall be distributed as follows:
                    (1) First, 100% to such Member until such Member has
received pursuant to this Section 13.7(a)(iii)(1) an amount equal to the excess
of (a) its aggregate

57



--------------------------------------------------------------------------------



 



Capital Contributions over (b) amounts distributed to such Member that were in
excess of Previously Undistributed Book Income;
                    (2) Thereafter, 80% to such Member and 20% to the Members
holding Series A Interests, pro rata in accordance with the proportion of
Series A Interests held by each such Member.
          (c) Jefco shall use all reasonable efforts to reduce the Assets of the
Company to cash and to distribute cash upon liquidation to the Members. Subject
to the foregoing, if any Assets are not reduced to cash, then Jefco (i) shall
value such Assets pursuant to Article IX, (ii) shall allocate, in accordance
with Section 4.6(f) and Article VIII, any unrealized gain or loss determined by
such valuation to the Members’ Capital Accounts as though the non-cash Assets
had been sold on the date of distribution and (iii) shall, after giving effect
to any such adjustment, treat the distribution of such non-cash Assets as
equivalent to a distribution of cash in the amount determined by the appraisal
of such Assets. No Member shall have any right to any specific Assets except as
otherwise herein specifically provided. In making distributions of non-cash
Assets under this Section 13.7(c), Jefco may distribute such Assets unequally
among the Members to the extent necessary to avoid a Member receiving an Asset
that it is prohibited from holding or that could result in adverse tax
consequences to a Member; provided that such unequal distribution shall not
affect the aggregate amount of Distributions to any Member.
          (d) Each of the Members shall be furnished with a statement prepared
by, or under the supervision of, Jefco, which shall set forth the assets and
liabilities of the Company as of the date of complete liquidation.
          (e) As soon as possible following application of the proceeds of
liquidation and any Assets that are to be distributed in kind, any Member (or
any other appropriate authorized person of the Company) shall execute a
certificate of cancellation of the Certificate in the form prescribed by the
Delaware Act and shall file the same with the Secretary of State of the State of
Delaware.
     13.8 Termination. The Company shall terminate when all of the Assets have
been distributed in the manner provided for in this Article XIII, and the
Certificate shall have been canceled in the manner required by the Delaware Act.
     13.9 Claims of the Members. Members and former Members shall look solely to
the Assets for the return of their Capital Contributions, and if the Assets
remaining after payment of or due provision for all debts, liabilities and
obligations of the Company are insufficient to return such Capital
Contributions, the Members and former Members shall have no recourse against the
Company, the Servicer or any other Member.
ARTICLE XIV
MISCELLANEOUS
     14.1 Dispute Resolution. Any dispute, claim or controversy arising out of
or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be

58



--------------------------------------------------------------------------------



 



determined by arbitration in New York, New York, before a panel of three
arbitrators. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures (the “Rules”). The arbitrators
shall be selected pursuant to the Rules. Judgment resulting from the arbitration
may be entered in any court having jurisdiction. This clause shall not preclude
parties from seeking provisional remedies in aid of arbitration from a New York
state or federal court sitting in the City of New York, Borough of Manhattan.
The arbitrator may, in issuing judgment in the arbitration, allocate all or part
of the costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.
     14.2 Notices. All notices, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally or if mailed by certified mail, return receipt requested, postage
prepaid or if sent by overnight courier or sent by facsimile (answerback
confirmed) or by electronic mail, to the address set forth on Schedule A, or
such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
such communication shall be deemed to have been received (i) when delivered, if
personally delivered, sent by nationally-recognized overnight courier or sent
via facsimile (answerback confirmed) or electronic mail (if receipt is
confirmed) or (ii) on the fifth (5th) Business Day following the date of
mailing, if sent by certified mail.
     14.3 Entire Agreement. This Agreement (including any exhibits, schedules
and other attachments hereto) together with the Related Agreements (including
any exhibits, schedules and other attachments thereto) contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and thereof and supersedes all prior agreements and understandings relating to
the subject matter hereof and thereof. Each of the parties hereto further
acknowledges and agrees that, in entering into this Agreement and entering into
the Related Agreements (to the extent applicable), it has not in any way relied
(and such reliance is hereby expressly disclaimed) upon any oral or written
agreements, statements, promises, information, arrangements, understandings,
representations or warranties, express or implied, not specifically set forth in
this Agreement or the Related Agreements.
     14.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without regard to
its conflict of laws rules.
     14.5 Member Defaults; Waiver of Certain Damages. In addition to any
specific remedies set forth herein, if any Member is in Default, the Company and
any Non-Defaulting Member shall have the right to pursue, in a manner consistent
with Section 14.1, such remedies as are available to the Company or such Member
at law and in equity in connection with such Default; provided, that
notwithstanding the foregoing or any other term or provision of this Agreement:
EACH OF THE PARTIES HERETO TO THE FULLEST EXTENT PERMITTED BY LAW IRREVOCABLY
WAIVES ANY RIGHTS THAT THEY MAY HAVE TO PUNITIVE, SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES IN RESPECT OF ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF, OR RELATING TO THIS AGREEMENT.

59



--------------------------------------------------------------------------------



 



     14.6 Assigns. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. Except as otherwise expressly set forth herein, neither this Agreement
nor the rights and obligations of any party hereunder shall be assignable or
transferable by such party without the prior written consent of the other
parties hereto.
     14.7 No Implied Rights or Remedies. Except as otherwise expressly provided
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or to give any Person, except the parties hereto, any rights or
remedies under or by reason of this Agreement.
     14.8 Counterparts. This Agreement may be executed by facsimile and in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     14.9 Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.
     14.10 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom, and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.
     14.11 Consent to Jurisdiction. Each Member hereby submits to the exclusive
jurisdiction of the courts of general jurisdiction of the State of New York,
Borough of Manhattan and the federal courts of the United States of America
located in the City of New York solely in respect of any proceeding in aid of
arbitration, including, without limitation, the enforcement of an arbitral award
issued pursuant to Section 14.1 and hereby waives, and agrees not to assert, as
a defense in any action, suit or proceeding that such action, suit or proceeding
may not be brought or is not maintainable in such courts or that its property is
exempt or immune from execution, that the suit, action or proceeding is brought
in an inconvenient forum, or that the venue of the suit, action or proceeding is
improper. Service of process with respect thereto may be made upon any Member by
mailing a copy thereof by registered or certified mail, postage prepaid, to such
party at its address as provided in Schedule A, provided that service of process
may be accomplished in any other manner permitted by applicable Law.
     14.12 Waiver of Right to Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

60



--------------------------------------------------------------------------------



 



     14.13 Amendments. This Agreement may be amended with the consent of the
Managing Members; provided, however, that no such amendment may adversely affect
the rights (a) of the Series A Members unless the Series A Members shall have
consented thereto in writing, (b) of the Series D Members unless a majority in
interest of the Series D Members shall have consented thereto in writing or
(c) the Series E Members unless a majority in interest of the Series E Members
shall have consented thereto in writing. Notwithstanding the foregoing
provisions of this Section 14.13, the Board may amend this Agreement without the
consent of the Members as follows: (i) to reflect changes made in the name of
the Company; (ii) to make changes to ensure that the Company will not be treated
as an association taxable as a corporation for federal income tax purposes;
(iii) to prevent the Company from being deemed to be an “investment company”
subject to the provisions of the Investment Company Act; (iv) in connection with
qualifying the Company to obtain limited liability under the laws of any state;
(v) to prevent any material adverse effect to the Company or any Member arising
from the application of legal restrictions (including ERISA or similar
legislation) to any Member or the Company, subject to the requirement that the
Members not be materially and adversely affected; (vi) to make a change that is
necessary or desirable to cure any ambiguity or inconsistency and to make
changes that will not be inconsistent with this Agreement to satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any applicable Law or other rules or policies of
any Self-Regulatory Organization or governmental authority having jurisdiction
over the Company, in each case subject to the requirement that the Members not
be materially and adversely affected; (vii) to make any changes that, in the
reasonable opinion of the Board, will have no material adverse effect on the
Members or on the Company; and (viii) to make any other change similar to the
foregoing, subject to the requirement that the Members not be materially and
adversely affected. Prior to entering into any amendment pursuant to this
Section 14.13, the CEO shall notify the Members in writing of the material terms
of such amendment. In addition, the provisions of this Agreement (including
Schedule A) specifically referred to in Sections 2.1(b), 2.5, 3.3(g), 4.6(e),
4.7(a)(5), 4.7(b), 8.1(c) and 14.14 may be amended or deemed amended without the
consent of the Members, in each case as provided therein.
     14.14 Side Letters. With the approval of the Board, the Company may enter
into a separate agreement with any Member or prospective Member, the terms of
which may vary the terms of this Agreement as they apply to such Member or
prospective Member, provided that the terms of any such agreement would not be
expected to materially and adversely affect any other Member.
[Signature page follows]

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above stated.

            THE COMPANY:

JEFFERIES HIGH YIELD TRADING, LLC
      By:           Name:           Title:        

            SERIES A MEMBER:

JEFFERIES & COMPANY, INC.
      By:           Name:           Title:        

            SERIES B MEMBERS:

JEFFERIES GROUP, INC.
      By:           Name:           Title:        

            JEFFERIES & COMPANY, INC.
      By:           Name:           Title:        

            SERIES C MEMBER:

LEUCADIA NATIONAL CORPORATION
      By:           Name:           Title:        

[Signature Page for Amended and Restated Limited Liability Company Agreement of
Jefferies High
Yield Holdings, LLC]



--------------------------------------------------------------------------------



 



            SERIES D MEMBER:

JEFFERIES HIGH YIELD PARTNERS, LLC
      By:           Name:           Title:        

            SERIES E MEMBER:

JEFFERIES EMPLOYEES OPPORTUNITY FUND LLC
      By:           Name:           Title:        

[Signature Page for Amended and Restated Limited Liability Company Agreement of
Jefferies High Yield Holdings, LLC]



--------------------------------------------------------------------------------



 



Schedule A

                                                      Aggregate     Percentage  
Member   Notice Address     Commitment     Capital Contributions     Interest  
Series A Interests:
                               
Jefferies & Company, Inc.
                            0%  
Series B Interests:
                               
[Jefferies Group, Inc.]
                               
Jefferies & Company, Inc.
                               
Series C Interests:
                               
[Leucadia National Corporation]
                               
Series D Interests
                               
Jefferies High Yield Partners, LLC
                               
Series E Interests
                               
Jefferies Employees Opportunity Fund LLC
                               
Total
                            100%  



--------------------------------------------------------------------------------



 



Schedule B
INITIAL DIRECTORS
Appointed by JGI:
1.
2.
Appointed by Leucadia:
1.
2.



--------------------------------------------------------------------------------



 



Schedule C
INITIAL OFFICERS
CEO:
President:
CFO:
Secretary:



--------------------------------------------------------------------------------



 



Exhibit A
SERIES A CONTRIBUTION AGREEMENT
(see attached)



--------------------------------------------------------------------------------



 



Exhibit B
SERIES B CONTRIBUTION AGREEMENT
(see attached)



--------------------------------------------------------------------------------



 



Exhibit C
SERIES C CONTRIBUTION AGREEMENT
(see attached)



--------------------------------------------------------------------------------



 



Exhibit D
SERVICES AGREEMENT
(see attached)



--------------------------------------------------------------------------------



 



EXHIBIT B
SERIES A CONTRIBUTION AGREEMENT

 



--------------------------------------------------------------------------------



 



JEFFERIES HIGH YIELD HOLDINGS, LLC
SERIES A CONTRIBUTION AGREEMENT
          This SERIES A CONTRIBUTION AGREEMENT (this “Agreement”), dated as of
___, 2007, by and between Jefferies & Company, Inc., a Delaware corporation
(“Jefco”), and Jefferies High Yield Holdings, LLC, a Delaware limited liability
company (the “Company”). All capitalized terms used herein without definition
shall have the meanings ascribed to them in the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the date hereof (as such
agreement may be amended, restated, modified or supplemented from time to time,
the “Operating Agreement”).
RECITALS
          WHEREAS, in accordance with and pursuant to the Master Agreement for
the Formation of a Limited Liability Company (the “Master Agreement”), Jefco
desires to make a Capital Contribution to the Company in the form of a
contribution of certain assets of Jefco’s High Yield Division; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series B Contribution Agreement, JGI and Jefco have agreed to commit
capital to the Company and to make Capital Contributions to the Company, or at
the direction of the Company, to a wholly-owned subsidiary of the Company, in
the form securities and cash, including the contribution of Jefco’s membership
interests in JPOF II to the capital of the Company; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series C Contribution Agreement, Leucadia desires to commit to
contribute capital to the Company and to make, or to cause to be made on its
behalf, an initial Capital Contribution to the Company in the form of a cash
contribution and a contribution of the membership interests in JPOF II held by
LUK-HY FUND, LLC, a Delaware limited liability company and a wholly-owned
indirect subsidiary of Leucadia.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement and in the Operating Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Contributions. Jefco hereby agrees that, at the Closing, Jefco
will assign, convey, transfer and deliver to the Company or, at the direction of
the Company, to a wholly-owned subsidiary of the Company, as a Capital
Contribution, all of its right, title and interest in and to the Brokerage
Assets identified on Exhibit A hereto.
     Section 2. Acceptance of Contributions by the Company. The Company and
Jefco hereby agree that, in consideration for the contribution of Brokerage
Assets made hereunder, Jefco shall be deemed to have made a Capital Contribution
to the Company in the amount of $___. The Company agrees to accept the Brokerage
Assets at the Closing, and to assume all of Jefco’s obligations with respect
thereto, to the extent such obligations arise from and after the Closing Date.

 



--------------------------------------------------------------------------------



 



     Section 3. Representations, Warranties and Agreements of Jefco. Subject to
the Disclosure Schedule attached hereto as Exhibit B and incorporated by
reference herein (the “Disclosure Schedule”), Jefco hereby represents and
warrants to, and agrees with, the Company and each other Person who acquires an
interest in the Company as follows:
     (a) Organization, Power and Authority. Jefco has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Jefco (i) is duly and validly formed, validly existing and in good
standing under the laws of the jurisdiction in which it is organized; and
(ii) has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted. Jefco is presently duly qualified, licensed to do
business and in good standing as a corporation in the State of New York and each
jurisdiction where the failure to be so qualified or licensed could reasonably
be expected to have a material adverse effect on the business, properties or
financial condition of Jefco. Jefco is presently qualified, licensed to do
business and in good standing in each jurisdiction in which the failure to be so
qualified or licensed could reasonably be expected to have a material adverse
effect on the business, properties or financial condition of the Company (a
“Material Adverse Effect”).
     (b) Execution; Enforceability. This Agreement has been duly executed and
delivered by Jefco and, assuming due authorization, execution and delivery
hereof by the Company, is a valid and legally binding obligation of Jefco,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, reorganization, moratorium
or other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.
     (c) No Conflict with Other Instruments, Laws. The execution, delivery and
performance by Jefco of this Agreement and the consummation of the transactions
contemplated hereby do not and will not result in the violation of, constitute a
default or require notice or consent under, or conflict with, (i) any term of
Jefco’s certificate of incorporation or other constitutive documents; (ii) any
term of any mortgage, indenture, contract, agreement or instrument to which
Jefco or any of its subsidiaries is a party or by which Jefco, or any of Jefco’s
subsidiaries is bound; (iii) any judgment, decree, order, law, statute, rule or
regulation applicable to Jefco or any of Jefco’s subsidiaries; or result in the
creation or imposition of any material lien upon any property, asset or revenue
of Jefco, or any of Jefco’s subsidiaries or the suspension, revocation,
forfeiture, impairment or non-renewal of any material permit, license,
authorization or approval applicable to Jefco or any of Jefco’s subsidiaries or
their respective businesses or operations, or any of their respective assets or
properties except for any lien, suspension, revocation, forfeiture, impairment
or non-renewal that would not, individually or in the aggregate, have a Material
Adverse Effect.
     (d) Title. Jefco has good and valid title to, and is the beneficial and
record owner of, the Brokerage Assets. Jefco owns the Brokerage Assets free and
clear of any liabilities, obligations, pledges, security interests, options,
rights of first refusal, rights of first offer, liens, claims, encumbrances or
charges.
     (e) Government Consents. Except for the NASD Approval (as defined in the
Master Agreement), no consent, approval, order or authorization of or
registration, qualification,

2



--------------------------------------------------------------------------------



 



designation, declaration or filing with any domestic, foreign or local
governmental authority on the part of Jefco or any of Jefco’s subsidiaries is
required in connection with the valid execution, delivery and performance under
this Agreement, except to the extent that the failure to obtain any such
consent, approval, order, authorization, registration, qualification,
designation, declaration or filing would not, individually or in the aggregate,
have a Material Adverse Effect.
     (f) Compliance with Laws/Permits. Neither Jefco nor any of Jefco’s
subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic, foreign or local government or any
instrumentality or agency thereof in respect of the Brokerage Assets or
otherwise relating to Jefco’s ownership interest in the Brokerage Assets, which
violation could individually or in the aggregate have a Material Adverse Effect.
     (g) Litigation. There is no action, suit, proceeding or investigation
pending or, to Jefco’s knowledge, currently threatened against Jefco or any of
Jefco’s subsidiaries that questions the validity of this Agreement, or the right
of Jefco to enter into this Agreement, or to consummate the transactions
contemplated hereby, or otherwise relating to Jefco’s ownership interest in the
Brokerage Assets, or that would otherwise result in a Material Adverse Effect.
Neither Jefco nor any of Jefco’s subsidiaries are parties or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality that would result in a Material Adverse
Effect.
     (h) Bankruptcy. Jefco is not the subject of a voluntary or involuntary
petition for relief under the United States Bankruptcy Code or any other
jurisdiction, and is not a named defendant in any court action wherein the
relief requested or sought includes a receivership, assignment for benefit or
creditors, or other liquidating procedure. Jefco has no any intention of filing
any bankruptcy or insolvency proceeding for protection from its creditors. Jefco
is generally able to pay its debts in the ordinary course as they become due.
     Section 4. Closings and Capital Contributions.
     (a) Closings. Subject to Section 4(b), the closing of the transactions
contemplated hereunder, including Jefco’s contribution of Brokerage Assets to
the Company (the “Closing”), shall take place at such place as shall be mutually
agreed by the Company and Jefco, and on the date mutually agreed by the parties
that is not less than five (5) Business Days immediately following the
satisfaction of the conditions set forth in this Section 4 or on such other date
as shall be mutually agreed by the Company and Jefco (the “Closing Date”).
     (b) Conditions for the Company’s Obligation to Consummate the Closing. The
obligation of the Company to consummate the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived, in
writing, by the Company:
          (i) Except as disclosed in the Disclosure Schedule, (i) the
representations and warranties of Jefco in this Agreement shall be true and
correct in all respects on and as of the date of this Agreement, and (ii) Jefco
shall have performed and complied in all respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Closing.

3



--------------------------------------------------------------------------------



 



          (ii) The Company shall have been provided with a certificate executed
on behalf of Jefco by an authorized officer of Jefco to the effect set forth in
Section 4(b)(i).
     (c) Additional Conditions for Obligation to Consummate the Closing. The
obligation of each of Jefco and the Company to consummate the Closing shall be
subject to the receipt by JPOF II of the NASD Approval.
     Section 5. Survival of Agreements, Representations and Warranties. All
covenants, agreements, representations and warranties of the parties contained
herein shall survive the execution and delivery of this Agreement, any
investigation at any time made by Jefco or on its behalf and the contribution of
the Brokerage Assets.
     Section 6. Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
     Section 7. General Provisions.
     (a) Notice. All notices, requests and other communications required or
permitted to be given by or to any party hereto pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given or delivered for all
purposes hereof (i) when personally delivered to the intended recipient, (ii) on
the third Business Day after mailing, if mailed from within the United States by
first class U.S. mail, postage prepaid, (iii) on the date of sending, if sent by
prepaid telegram, facsimile transmission, telex or electronic mail, or (iv) on
the first Business Day after transmittal thereof to a reputable overnight
courier service for overnight delivery to the intended recipient. All such
notices, requests and other communications shall be addressed, in each case:
(i) if to the Company, to Jefferies High Yield Holdings, LLC, [INSERT ADDRESS],
facsimile: (___) ___-___, Attn: ___; and (ii) if to Jefco, to Jefferies &
Company, Inc., [INSERT ADDRESS], facsimile: (___) ___-___, Attn: ___.
     (b) Binding Nature. This Agreement shall be binding upon Jefco, the Company
and their respective successors and permitted assigns.
     (c) Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except with the written consent of Jefco and
the Company.
     (d) No Assignment. Jefco shall not assign or otherwise transfer this
Agreement or any of its rights or obligations hereunder to any other Person, and
any such purported assignment or transfer shall be null and void, except that
Jefco may assign its rights to any wholly-owned subsidiary of Jefco, which
assignment shall not relieve Jefco from its obligations hereunder.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one Agreement.

4



--------------------------------------------------------------------------------



 



     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any rules
or principles of conflicts of law that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
     (g) Entire Agreement. This Agreement and the Operating Agreement and the
Schedules and Exhibits thereto, supersede any and all oral or written agreements
or understandings heretofore made, and contain the entire agreement of the
parties hereto or thereto, with respect to the subject matter hereof or thereof.
     (h) Section Headings. Captions in this Agreement are for convenience only
and do not define, limit or otherwise affect any term of this Agreement. Unless
the context otherwise expressly requires, all reference herein to Sections are
to Sections of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
a duly authorized officer of each party hereto as of the date first above
written.

                  JEFFERIES & COMPANY, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

                  JEFFERIES HIGH YIELD HOLDINGS, LLC
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

6



--------------------------------------------------------------------------------



 



Exhibit A
     1. All goodwill associated with the Business.
     2. Proprietary information of Jefco relating specifically to operation of
this Business.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT C
SERIES B CONTRIBUTION AGREEMENT

 



--------------------------------------------------------------------------------



 



JEFFERIES HIGH YIELD HOLDINGS, LLC
SERIES B CONTRIBUTION AGREEMENT
          This SERIES B CONTRIBUTION AGREEMENT (this “Agreement”), dated as of
___, 2007, by and among Jefferies Group, Inc., a Delaware corporation (“JGI”),
Jefferies & Company, Inc., a Delaware corporation (“Jefco”), and Jefferies High
Yield Holdings, LLC, a Delaware limited liability company (the “Company”). All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Amended and Restated Limited Liability Company Agreement
of the Company, dated as of the date hereof (as such agreement may be amended,
restated, modified or supplemented from time to time, the “Operating
Agreement”).
RECITALS
          WHEREAS, Jefco is a wholly-owned indirect subsidiary of JGI; and
          WHEREAS, the Company is a wholly-owned subsidiary of JGI; and
          WHEREAS, Jefco is a member of Jefferies Partners Opportunity Fund II,
LLC, a Delaware limited liability company (“JPOF II”); and
          WHEREAS, in accordance with and pursuant to the Master Agreement for
the Formation of a Limited Liability Company (the “Master Agreement”), Jefco
desires to commit to contribute capital to the Company and to make a Capital
Contribution to the Company or, at the direction of the Company, to a
wholly-owned subsidiary of the Company, in the form of a contribution of
securities and membership interests in JPOF II held by Jefco; and
          WHEREAS, in accordance with and pursuant to the Master Agreement for
the Formation of a Limited Liability Company, JGI desires to commit to
contribute capital to the Company and to make a Capital Contribution to the
Company in the form of a cash contribution; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series A Contribution Agreement, Jefco desires to contribute the
Brokerage Assets to the Company; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series C Contribution Agreement, Leucadia desires to commit to
contribute capital to the Company and to make, or to cause to be made on its
behalf, an initial Capital Contribution to the Company in the form of a cash
contribution and a contribution of membership interests in JPOF II held by
LUK-HY FUND, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Leucadia.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement and in the Operating Agreement, and for
other good and valuable

 



--------------------------------------------------------------------------------



 



consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Commitment. JGI hereby commits to contribute, or to cause Jefco
or another of its Affiliates (including Jefferies Employees Opportunity Fund,
LLC, a Delaware limited liability company (“JEOF”)) to contribute to the Company
or, at the direction of the Company, to a wholly-owned subsidiary of the
Company, cash and/or securities having a Market Value (determined as of the date
of each such Capital Contribution) equal, in the aggregate (but exclusive of any
value attributed to the Brokerage Assets contributed by Jefco pursuant to the
Series A Contribution Agreement), to $600 million (the “Commitment” of JGI).
     Section 2. Contributions by Jefco; Acceptance by the Company.
     (a) Contributions by Jefco. In partial satisfaction of JGI’s Commitment,
Jefco hereby agrees that, at the Closing, (a) Jefco will assign, convey,
transfer and deliver, as a Capital Contribution to the Company all of its right,
title and interest in the membership interests held by Jefco in JPOF II
(including the Class B Interest held by Jefco) and the capital account
maintained by JPOF II for Jefco with respect to such interests, including,
without, limitation, Jefco’s right to receive allocations and distributions from
JPOF II (collectively, the “JPOF II Membership Interest”), and all other rights
with respect to the JPOF II Membership Interest under the operating agreement of
JPOF II (the “JPOF II Operating Agreement”) and (b) Jefco will assign, convey,
transfer and deliver, as a Capital Contribution, Securities having a Market
Value equal to $___ (the Securities comprising such position to be referred to
as the “Contributed Securities”; such contribution to be referred to as the
“Securities Contribution”).
     (b) Acceptance by the Company. The Company and Jefco hereby agree that, in
consideration for the JPOF II Membership Interest and the Securities
Contribution, Jefco shall be deemed to have made Capital Contributions in the
amounts of $___ and $___, respectively, for an aggregate initial Capital
Contribution in the amount of $___, and that the value thereof shall reduce the
Commitment of JGI by an equal amount. The Company agrees to accept the JPOF II
Membership Interest and the Securities Contribution at the Closing, and to
assume all obligations with respect to the JPOF II Membership Interest (as a
member but not as a Manager) arising from and after the Closing Date under the
JPOF II Operating Agreement.
     Section 3. Contributions by JGI; Acceptance by the Company.
     (a) Contributions by JGI. JGI hereby agrees that, at the Closing, JGI will
contribute to the Company in cash, as a Capital Contribution, an amount equal to
$___ (the “Initial Cash Contribution”).
     (b) Acceptance by the Company. The Company and JGI hereby agree that, in
consideration for the Initial Cash Contribution made hereunder, JGI shall be
deemed to have made a Capital Contribution to the Company in the amount of $___.
The Company agrees to, accept the Initial Cash Contribution at the Closing, and
that the value thereof shall reduce the Commitment of JGI by an equal amount.

2



--------------------------------------------------------------------------------



 



     Section 4. Contributions by JEOF; Acceptance by the Company. The Company
and JGI hereby agree that any Capital Contribution made by JEOF to the Company
shall have such value as is agreed between the Company and JEOF at the time of
such Capital Contribution, and that the value thereof shall reduce the
Commitment of JGI by an equal amount.
     Section 5. Representations, Warranties and Agreements of Jefco and JGI.
Subject to the Disclosure Schedule attached hereto as Exhibit A and incorporated
by reference herein (the “Disclosure Schedule”), each of Jefco and JGI (each a
“Contributor”), on a several and not joint basis, and solely as to itself as a
Contributor except as otherwise required by the context, hereby represents and
warrants to, and agrees with, the Company and each other Person who acquires an
interest in the Company as follows:
     (a) Organization, Power and Authority. Contributor has all requisite power
and authority to execute and deliver this Agreement, and to perform its
obligations hereunder. Contributor (i) is duly and validly formed, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized; and (ii) has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now conducted and as
currently proposed to be conducted. Contributor is presently duly qualified,
licensed to do business and in good standing as a corporation in the State of
New York, and each jurisdiction where the failure to be so qualified or licensed
could reasonably be expected to have a material adverse effect on the business,
properties or financial condition of Contributor. Contributor is presently duly
qualified, licensed to do business and in good standing in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a material adverse effect on the business, properties or financial
condition of the Company (a “Material Adverse Effect”).
     (b) Execution; Enforceability. This Agreement has been duly executed and
delivered by Contributor and, assuming due authorization, execution and delivery
hereof by the Company, is a valid and legally binding obligation of Contributor,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, reorganization, moratorium
or other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.
     (c) No Conflict with Other Instruments, Laws. The execution, delivery and
performance by Contributor of this Agreement and the consummation of the
transactions contemplated hereby do not and will not result in the violation of,
constitute a default or require notice or consent under, or conflict with,
(i) any term of Contributor’s certificate of incorporation or other constitutive
documents; (ii) any term of any mortgage, indenture, contract, agreement or
instrument to which Contributor or any of its subsidiaries is a party or by
which Contributor, or any of Contributor’s subsidiaries is bound; (iii) any
judgment, decree, order, law, statute, rule or regulation applicable to
Contributor or any of Contributor’s subsidiaries; or (iv) result in the creation
or imposition of any material lien upon any property, asset or revenue of
Contributor, or any of Contributor’s subsidiaries or the suspension, revocation,
forfeiture, impairment or non-renewal of any material permit, license,
authorization or approval applicable to Contributor or any of Contributor’s
subsidiaries or their respective businesses or operations, or any of their
respective assets or properties except for any lien, suspension, revocation,
forfeiture, impairment or non-renewal that would not, individually or in the
aggregate, have a Material Adverse Effect.

3



--------------------------------------------------------------------------------



 



     (d) Title. Jefco has good and valid title to, and is the beneficial and
record owner of, the JPOF II Membership Interest and the Securities. Jefco owns
the JPOF Membership Interest and the Securities free and clear of any
liabilities, obligations, pledges, security interests, options, rights of first
refusal, rights of first offer, liens, claims, encumbrances or charges.
     (e) Government Consents. Except for the NASD Approval (as defined in the
Master Agreement), no consent, approval, order or authorization of or
registration, qualification, designation, declaration or filing with any
domestic, foreign or local governmental authority on the part of Contributor, or
any of Contributor’s subsidiaries is required in connection with the valid
execution, delivery and performance under this Agreement, except to the extent
that the failure to obtain any such consent, approval, order, authorization,
registration, qualification, designation, declaration or filing would not,
individually or in the aggregate, have a Material Adverse Effect.
     (f) Compliance with Laws/Permits. Neither Jefco nor any of Jefco’s
subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic, foreign or local government or any
instrumentality or agency thereof in respect of the JPOF II Membership Interest
or the Securities, or otherwise relating to Jefco’s direct or indirect ownership
interest in JPOF II or the Securities, which violation could individually or in
the aggregate have a Material Adverse Effect.
     (g) Litigation. There is no action, suit, proceeding or investigation
pending or, to Contributor’s knowledge, currently threatened against Contributor
or any of Contributor’s subsidiaries that questions the validity of this
Agreement, or the right of Contributor to enter into this Agreement, or to
consummate the transactions contemplated hereby, or otherwise relating to the
ownership interest in JPOF II or the Securities (in the case of Jefco), or that
would otherwise result in a Material Adverse Effect. Neither Contributor nor any
of Contributor’s subsidiaries are parties or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality that would result in a Material Adverse Effect.
     (h) Bankruptcy. Contributor is not the subject of a voluntary or
involuntary petition for relief under the United States Bankruptcy Code or any
other jurisdiction, and is not a named defendant in any court action wherein the
relief requested or sought includes a receivership, assignment for benefit or
creditors, or other liquidating procedure. Contributor has no intention of
filing any bankruptcy or insolvency proceeding for protection from its
creditors. Contributor is generally able to pay its debts in the ordinary course
as they become due.

4



--------------------------------------------------------------------------------



 



     Section 6. Closings and Capital Contributions.
     (a) Closings. Subject to Section 4(b), the closing of the transactions
contemplated hereunder, including the Initial Cash Contribution and Jefco’s
contribution of the JPOF II Membership Interest and the Securities to the
Company (the “Closing”), shall take place at such place as shall be mutually
agreed by and between the Company and JGI, and on the date mutually agreed by
the parties that is not less than five (5) Business Days immediately following
the satisfaction of the conditions set forth in this Section 4 or on such other
date as shall be mutually agreed by and between the Company and JGI (the
“Closing Date”).
     (b) Conditions for the Company’s Obligation to Consummate the Closing. The
obligation of the Company to consummate the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived, in
writing, by the Company:
          (i) Except as disclosed in the Disclosure Schedule, (i) the
representations and warranties of each of Jefco and JGI in this Agreement shall
be true and correct in all respects on and as of the date of this Agreement, and
(ii) each of Jefco and JGI shall have performed and complied in all respects
with all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it as of the Closing.
          (ii) The Company shall have been provided with a certificate executed
on behalf of each of Jefco and JGI by an authorized officer of each of Jefco and
JGI to the effect set forth in Section 4(b)(i).
     (c) Additional Condition for Obligation to Consummate the Closing. The
obligation of each of Jefco, JGI and the Company to consummate the Closing shall
be subject to the receipt by JPOF II of the NASD Approval.
     Section 7. Survival of Agreements, Representations and Warranties. All
covenants, agreements, representations and warranties of the parties contained
herein shall survive the execution and delivery of this Agreement, any
investigation at any time made by each of Jefco or JGI or on its behalf and the
contribution of the Initial Cash Contribution, the Securities and the JPOF II
Membership Interest.
     Section 8. Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
     Section 9. General Provisions.
     (a) Notice. All notices, requests and other communications required or
permitted to be given by or to any party hereto pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given or delivered for all
purposes hereof (i) when personally delivered to the intended recipient, (ii) on
the third Business Day after mailing, if mailed from within the United States by
first class U.S. mail, postage prepaid, (iii) on the date of sending, if

5



--------------------------------------------------------------------------------



 



sent by prepaid telegram, facsimile transmission, telex or electronic mail, or
(iv) on the first Business Day after transmittal thereof to a reputable
overnight courier service for overnight delivery to the intended recipient. All
such notices, requests and other communications shall be addressed, in each
case: (i) if to the Company, to Jefferies High Yield Holdings, LLC, [INSERT
ADDRESS], facsimile: (    )     -    , Attn:     ; and (ii) if to Jefco or JGI,
to such party at [INSERT ADDRESS], facsimile: (    )     -    , Attn:     .
     (b) Binding Nature. This Agreement shall be binding upon Jefco, JGI, the
Company and their respective successors and permitted assigns.
     (c) Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except with the written consent of Jefco, JGI,
and the Company.
     (d) No Assignment. Neither Jefco nor JGI shall assign or otherwise transfer
this Agreement or any of its rights or obligations hereunder to any other
Person, and any such purported assignment or transfer shall be null and void,
except that Jefco may assign its rights to any wholly-owned subsidiary of Jefco,
which assignment shall not relieve Jefco from its obligations hereunder, and JGI
may assign its rights to any wholly-owned subsidiary of JGI, which assignment
shall not relieve JGI from is obligations hereunder.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one Agreement.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any rules
or principles of conflicts of law that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
     (g) Entire Agreement. This Agreement, the other Related Agreements to which
Jefco, JGI and the Company are each a party, the Operating Agreement and the
Schedules and Exhibits thereto, supersede any and all oral or written agreements
or understandings heretofore made, and contain the entire agreement of the
parties hereto or thereto, with respect to the subject matter hereof or thereof.
     (h) Section Headings. Captions in this Agreement are for convenience only
and do not define, limit or otherwise affect any term of this Agreement. Unless
the context otherwise expressly requires, all reference herein to Sections are
to Sections of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
a duly authorized officer of each party hereto as of the date first above
written.

                  JEFFERIES & COMPANY, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

                  JEFFERIES GROUP, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

                  JEFFERIES HIGH YIELD HOLDINGS, LLC
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

7



--------------------------------------------------------------------------------



 



EXHIBIT D
SERIES C CONTRIBUTION AGREEMENT

 



--------------------------------------------------------------------------------



 



JEFFERIES HIGH YIELD HOLDINGS, LLC
SERIES C CONTRIBUTION AGREEMENT
          This SERIES C CONTRIBUTION AGREEMENT (this “Agreement”), dated as of
___, 2007, by and between Leucadia National Corporation, a Delaware corporation
(“Leucadia”), and Jefferies High Yield Holdings, LLC, a Delaware limited
liability company (the “Company”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Amended and Restated
Limited Liability Company Agreement of the Company, dated as of the date hereof
(as such agreement may be amended, restated, modified or supplemented from time
to time, the “Operating Agreement”).
RECITALS
          WHEREAS, LUK-HY FUND, LLC, a Delaware limited liability company
(“LUK-HY”), is a wholly-owned indirect subsidiary of Leucadia; and
          WHEREAS, LUK-HY is a member of Jefferies Partners Opportunity Fund II,
LLC, a Delaware limited liability company (“JPOF II”); and
          WHEREAS, in accordance with and pursuant to the Master Agreement for
the Formation of a Limited Liability Company (the “Master Agreement”), Leucadia
desires to commit to contribute capital to the Company and to make, or to cause
to be made on its behalf, an initial Capital Contribution to the Company in the
form of a cash contribution and a contribution of the membership interests in
JPOF II held by LUK-HY; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series A Contribution Agreement, Jefco desires to contribute the
Brokerage Assets to the Company; and
          WHEREAS, in accordance with and pursuant to the Operating Agreement
and the Series B Contribution Agreement, JGI and Jefco have agreed to commit
capital to the Company and to make Capital Contributions to the Company, or, at
the direction of the Company, to a wholly-owned subsidiary of the Company, in
the form of securities and cash, including the contribution of Jefco’s
membership interests in JPOF II to the capital of the Company.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement and in the Operating Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Commitment. Leucadia hereby commits to contribute, or to cause
LUK-HY or another of its Affiliates to contribute to the Company, or, at the
direction of the Company, to a wholly-owned subsidiary of the Company, cash
and/or securities having a Market Value (determined as of the date of each such
Capital Contribution) equal, in the aggregate, to $600 million (the “Commitment”
of Leucadia).

 



--------------------------------------------------------------------------------



 



     Section 2. Contributions. Leucadia hereby agrees that, at the Closing,
Leucadia will cause LUK-HY to (a) contribute to the Company in cash, as a
Capital Contribution, an amount equal to $___ (the “Initial Cash Contribution”),
and (b) assign, convey, transfer and deliver, as a Capital Contribution, all of
its right, title and interest in, to and under the operating agreement of JPOF
II (the “JPOF II Operating Agreement”) and the capital account maintained by
JPOF II for LUK-HY, including, without, limitation, LUK-HY’s membership interest
in JPOF II and its right to receive allocations and distributions from JPOF II
under the JPOF II Operating Agreement (collectively, the “JPOF II Membership
Interest”).
     Section 3. Acceptance of Contributions by the Company. The Company and
Leucadia hereby agree that, in consideration for the Initial Cash Contribution
and the contribution of its JPOF II Membership Interest, Leucadia shall be
deemed to have made a Capital Contribution in the amount of $___ and $___,
respectively, for an aggregate initial Capital Contribution in the amount of
$___, and that the value thereof shall reduce the Commitment of Leucadia by an
equal amount. The Company agrees to accept the Initial Cash Contribution and the
JPOF II Membership Interest at the Closing, and thereupon to assume all
obligations with respect to the JPOF II Membership Interest arising from and
after the Closing Date under the JPOF II Operating Agreement.
     Section 4. Representations, Warranties and Agreements of Leucadia. Subject
to the Disclosure Schedule attached hereto as Exhibit A and incorporated by
reference herein (the “Disclosure Schedule”), Leucadia hereby represents and
warrants to, and agrees with, the Company and each other Person who acquires an
interest in the Company as follows:
     (a) Organization, Power and Authority. Leucadia has all requisite power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder. Each of Leucadia and LUK-HY (i) is duly and validly formed, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized; and (ii) has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now conducted and as
currently proposed to be conducted. Leucadia is presently duly qualified,
licensed to do business and in good standing as a corporation in the State of
New York, and each jurisdiction where the failure to be so qualified or licensed
could reasonably be expected to have a material adverse effect on the business,
properties or financial condition of Leucadia. LUK-HY is presently duly
qualified, licensed to do business and in good standing as a limited liability
company in the State of Delaware. LUK-HY is presently duly qualified, licensed
to do business and in good standing in each jurisdiction where the failure to be
so qualified or licensed could reasonably be expected to have a material adverse
effect on the business, properties or financial condition of the Company (a
“Material Adverse Effect”).
     (b) Execution; Enforceability. This Agreement has been duly executed and
delivered by Leucadia and, assuming due authorization, execution and delivery
hereof by the Company, is a valid and legally binding obligation of Leucadia,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, reorganization, moratorium
or other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.

2



--------------------------------------------------------------------------------



 



     (c) No Conflict with Other Instruments, Laws. The execution, delivery and
performance by Leucadia of this Agreement and the consummation of the
transactions contemplated hereby do not and will not result in the violation of,
constitute a default or require notice or consent under, or conflict with,
(i) any term of Leucadia’s certificate of incorporation or other constitutive
documents; (ii) any term of any mortgage, indenture, contract, agreement or
instrument to which Leucadia or any of its subsidiaries is a party or by which
Leucadia, or any of Leucadia’s subsidiaries is bound; (iii) any judgment,
decree, order, law, statute, rule or regulation applicable to Leucadia, LUK-HY
or any of Leucadia’s other subsidiaries; or (iv) result in the creation or
imposition of any material lien upon any property, asset or revenue of Leucadia,
or any of Leucadia’s subsidiaries or the suspension, revocation, forfeiture,
impairment or non-renewal of any material permit, license, authorization or
approval applicable to Leucadia, LUK-HY or any of Leucadia’s other subsidiaries
or their respective businesses or operations, or any of their respective assets
or properties except for any lien, suspension, revocation, forfeiture,
impairment or non-renewal that would not, individually or in the aggregate, have
a Material Adverse Effect.
     (d) Title. LUK-HY has good and valid title to, and is the beneficial and
record owner of, the JPOF II Membership Interest, which membership interest is
owned by LUK-HY free and clear of any liabilities, obligations, pledges,
security interests, options, rights of first refusal, rights of first offer,
liens, claims, encumbrances or charges.
     (e) Government Consents. Except for the NASD Approval (as defined in the
Master Agreement), no consent, approval, order or authorization of or
registration, qualification, designation, declaration or filing with any
domestic, foreign or local governmental authority on the part of Leucadia,
LUK-HY or any of Leucadia’s other subsidiaries is required in connection with
the valid execution, delivery and performance under this Agreement, except to
the extent that the failure to obtain any such consent, approval, order,
authorization, registration, qualification, designation, declaration or filing
would not, individually or in the aggregate, have a Material Adverse Effect.
     (f) Compliance with Laws/Permits. Neither Leucadia, LUK-HY nor any of
Leucadia’s other subsidiaries is in violation of any applicable statute, rule,
regulation, order or restriction of any domestic, foreign or local government or
any instrumentality or agency thereof in respect of the JPOF II Membership
Interest or otherwise relating to Leucadia’s or LUK-HY’s direct or indirect
ownership interest in JPOF II, which violation could individually or in the
aggregate have a Material Adverse Effect.
     (g) Litigation. There is no action, suit, proceeding or investigation
pending or, to Leucadia’s knowledge, currently threatened against Leucadia,
LUK-HY or any of Leucadia’s other subsidiaries that questions the validity of
this Agreement, or the right of Leucadia to enter into this Agreement, or to
consummate the transactions contemplated hereby, or otherwise relating to
Leucadia’s or LUK-HY’s direct or indirect ownership interest in JPOF II, or that
would otherwise result in a Material Adverse Effect. Neither Leucadia, LUK-HY
nor any of Leucadia’s other subsidiaries are parties or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality that would result in a Material Adverse
Effect.

3



--------------------------------------------------------------------------------



 



     (h) Bankruptcy. Neither Leucadia nor LUK-HY is the subject of a voluntary
or involuntary petition for relief under the United States Bankruptcy Code or
any other jurisdiction, or is a named defendant in any court action wherein the
relief requested or sought includes a receivership, assignment for benefit or
creditors, or other liquidating procedure. Neither Leucadia nor LUK-HY has any
intention of filing any bankruptcy or insolvency proceeding for protection from
its creditors. Each of Leucadia and LUK-HY is generally able to pay its debts in
the ordinary course as they become due.
     Section 5. Closings and Capital Contributions.
     (a) Closings. Subject to Section 4(b), the closing of the transactions
contemplated hereunder, including the Initial Cash Contribution and LUK-HY’s
contribution of the JPOF II Membership Interest to the Company (the “Closing”),
shall take place at such place as shall be mutually agreed by the Company and
Leucadia, and on the date mutually agreed by the parties that is not less than
five (5) Business Days immediately following the satisfaction of the conditions
set forth in this Section 4 or on such other date as shall be mutually agreed by
the Company and Leucadia (the “Closing Date”).
     (b) Conditions for the Company’s Obligation to Consummate the Closing. The
obligation of the Company to consummate the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived, in
writing, by the Company:
          (i) Except as disclosed in the Disclosure Schedule, (i) the
representations and warranties of Leucadia in this Agreement shall be true and
correct in all respects on and as of the date of this Agreement, and
(ii) Leucadia shall have performed and complied in all respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by it as of the Closing.
          (ii) The Company shall have been provided with a certificate executed
on behalf of Leucadia by an authorized officer of Leucadia to the effect set
forth in Section 4(b)(i).
     (c) Additional Conditions for Obligation to Consummate the Closing.
          (i) The obligation of each of Leucadia and the Company to consummate
the Closing shall be subject to the receipt by JPOF II of the NASD Approval.
          (ii) The obligation of Leucadia to consummate the Closing shall be
subject to (a) confirmation by the Company of its status and the status of
Jefferies High Yield Trading, LLC, as provided in Section 2.10 of the Operating
Agreement and (b) confirmation that written advice Leucadia has previously
received regarding its acquisition of Series C Interests shall not have been
withdrawn.
     Section 6. Survival of Agreements, Representations and Warranties. All
covenants, agreements, representations and warranties of the parties contained
herein shall survive the execution and delivery of this Agreement, any
investigation at any time made by Leucadia or on its behalf and the contribution
of the Initial Cash Contribution and the JPOF II Membership Interest.

4



--------------------------------------------------------------------------------



 



     Section 7. Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
     Section 8. General Provisions.
     (a) Notice. All notices, requests and other communications required or
permitted to be given by or to any party hereto pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given or delivered for all
purposes hereof (i) when personally delivered to the intended recipient, (ii) on
the third Business Day after mailing, if mailed from within the United States by
first class U.S. mail, postage prepaid, (iii) on the date of sending, if sent by
prepaid telegram, facsimile transmission, telex or electronic mail, or (iv) on
the first Business Day after transmittal thereof to a reputable overnight
courier service for overnight delivery to the intended recipient. All such
notices, requests and other communications shall be addressed, in each case:
(i) if to the Company, to Jefferies High Yield Trading, LLC, [INSERT ADDRESS],
facsimile: (___) ___-___, Attn: ___; and (ii) if to Leucadia, to Leucadia
National Corporation, 315 Park Avenue, New York, New York 10010, facsimile:
(212) 598-4869, Attn: Joseph S. Steinberg.
     (b) Binding Nature. This Agreement shall be binding upon Leucadia, the
Company and their respective successors and permitted assigns.
     (c) Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except with the written consent of Leucadia and
the Company.
     (d) No Assignment. Leucadia shall not assign or otherwise transfer this
Agreement or any of its rights or obligations hereunder to any other Person, and
any such purported assignment or transfer shall be null and void, except that
Leucadia may assign its rights to any wholly-owned subsidiary of Leucadia, which
assignment shall not relieve Leucadia from its obligations hereunder.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one Agreement.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any rules
or principles of conflicts of law that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
     (g) Entire Agreement. This Agreement, the other Related Agreements to which
Leucadia and the Company are each a party, the Operating Agreement and the
Schedules and Exhibits thereto and the side letter dated the date hereof between
Leucadia and the Company, supersede any and all oral or written agreements or
understandings heretofore made, and contain the entire agreement of the parties
hereto or thereto, with respect to the subject matter hereof or thereof.

5



--------------------------------------------------------------------------------



 



     (h) Section Headings. Captions in this Agreement are for convenience only
and do not define, limit or otherwise affect any term of this Agreement. Unless
the context otherwise expressly requires, all reference herein to Sections are
to Sections of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
a duly authorized officer of each party hereto as of the date first above
written.

                  LEUCADIA NATIONAL CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

                  JEFFERIES HIGH YIELD HOLDINGS, LLC  
 
  By:        
 
           
 
  Name:        
 
  Title:        

7



--------------------------------------------------------------------------------



 



EXHIBIT E
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



SERVICES AGREEMENT
          SERVICES AGREEMENT, dated as of ___, 2007, (this “Agreement”), between
JEFFERIES HIGH YIELD HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), JEFFERIES HIGH YIELD TRADING, LLC, a Delaware limited liability
company and a wholly-owned subsidiary of Holdings (the “Company”), and JEFFERIES
& COMPANY, INC., a Delaware corporation (“Jefco”).
          WHEREAS, the Company has been organized for the purpose of conducting
a securities brokerage business;
          WHEREAS, Holdings owns all of the outstanding limited liability
company interests of the Company;
          WHEREAS, the Company and Holdings each desires to avail itself of
certain personnel and facilities available to Jefco, and desires to have Jefco
perform for it various support services;
          WHEREAS, Jefco is willing to make such personnel and facilities
available to, and to perform such services for, the Company and Holdings on the
terms and conditions hereinafter set forth; and
          WHEREAS, Jefco has received a copy of the Amended and Restated Limited
Liability Company Agreement of the Holdings, dated as of ___, 2007 (as amended
and restated and in effect from time to time, the “LLC Agreement”; capitalized
terms used herein without definition shall have the respective meanings given to
such terms in the LLC Agreement).
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
          1. Appointment of Servicer. The Company hereby appoints Jefco as
Servicer of the Company (in such capacity, the “Servicer”) and Jefco hereby
accepts such appointment.
          2. Designation of Employees.
          (a) The Servicer will second to the Company its employees, listed on
Schedule A, to serve as employees of the Company (as such, the “Employees”)
during the term of this Agreement; provided that the Servicer shall have the
authority to terminate the employment of any of the Employees with the Servicer,
and/or to remove any Employee from Schedule A, so long as such termination or
removal is, in the reasonable judgment of the Servicer, in the best interest of
the Company and/or the Servicer; provided, further, that the Servicer shall take
commercially reasonable efforts to ensure that the termination of Employees will
not result in the Company’s inability to conduct its business in compliance with
applicable Law; and provided further, that the Servicer may amend Schedule A
from time to time in its discretion, so long as no

1



--------------------------------------------------------------------------------



 



person shall continue as an Employee if such person has been removed from
Schedule A or ceased to be an employee of Jefco for any reason. The Employees
shall become “associated persons” of the Company immediately following such
secondment to the Company, and shall remain “associated persons” of Jefco, in
accordance with applicable rules and regulations of NASD until termination of
this Agreement.
          (b) Those Employees listed in Table 1 of Schedule A are referred to as
the “Research and Trading Employees”. All expense for compensation and benefits
for the Research and Trading Employees will be borne by the Servicer as a
Covered Expense (as defined below).
          (c) Those Employees listed in Table 2 of Schedule A are referred to as
the “Administrative Employees”. All expense for compensation and benefits for
the Administrative Employees for services to the Company or Holdings will be
borne by the Company or Holdings, as the case may be; provided that the
Administrative Employees will remain on the payroll of the Servicer and the
Company and/or Holdings will reimburse the Servicer from time to time for such
expense as provided in Section 8. For this purpose, (i) awards of shares of the
common stock or common stock equivalents of Servicer’s publicly-traded parent
company shall be valued as of the date of grant at the closing price for such
shares on the New York Stock Exchange on the date of grant and (ii) compensation
in the form of options, if any, or other derivative instruments that would
result in a material effect on general and administrative costs will be subject
to valuation in accordance with principles to be adopted by the Board from time
to time in its reasonable discretion.
          3. Services. In addition to designating the Employees to serve as
employees of the Company and/or Holdings during the term of this Agreement, the
Servicer will provide the Company and/or Holdings with the following services
(collectively, the “Services”):
          (a) Accounting Services, including, but not limited to,
               (i) such accounting services as may be required by Holdings or
the Company to assure that its books and records meet with both applicable
regulatory requirements and generally accepted accounting principles;
               (ii) preparation, for the Company’s submission, of all required
regulatory accounting reports, including but not limited to FOCUS Parts I and
II;
               (iii) cooperation with any certified public accounting firm
appointed by the Company to prepare its annual audited reports or for any other
reasonable purpose; provided that the Servicer shall, on a timely basis, provide
any required information in any format specified, so long as both form and
substance are reasonable in the circumstances; and
               (iv) additional support in connection with the Company’s
obligations to report to its members, including in connection with the
preparation of tax returns, member capital accounts, allocations and similar
matters.

2



--------------------------------------------------------------------------------



 



The foregoing shall not be deemed to include (and shall not include) other
accounting services such as audit, preparation of Forms K-1 for members of
Holdings or the Company, or providing accounting, securities inventory and
regulatory haircut software.
          (b) Compliance Services, including, but not limited to,
               (i) assistance in maintaining registrations, and keeping
supervisory procedures and compliance manuals current and in performing website
review for advertising compliance;
               (ii) on an annual basis, performing a review or audit of the
Company’s business, conducting compliance meetings with registered individuals,
and analyzing the Firm Element Continuing Education, and providing the Company
with a Continuing Education Plan;
               (iii) on a daily basis, surveillance of trading, review and
approval of daily comment for compliance with advertising policies, and Chinese
Wall procedures;
               (iv) as needed from time to time, (A) acting as regulatory
liaison, advising on applicable rules and regulation, preparing draft updates to
Forms U-4 and BD, tracking the regulatory element of the Continuing Education
Plan, and administering the Firm Element of Continuing Education; (B) assisting
with regulatory investigations; (C) addressing customer complaints;
(D) addressing special registration problems; (E) maintaining the Company’s
Compliance Manual; and (F) maintaining the Company’s Supervisory Manual.
          (c) Personnel Services, including, but not limited to,
               (i) providing those services customarily performed by an internal
personnel and/or human resources department, including services associated with
the recruitment, hiring and termination of employees by the Company and
Holdings;
               (ii) maintaining files on each employee of the Company and
Holdings as required by good business practice and by applicable local, state
and/or federal law or regulation;
               (iii) advice on compliance with applicable local, state and/or
federal fair employment practices law and regulation; and
               (iv) providing employee benefit plans, policies and compensation
arrangements including without limitation retirement benefits, group life,
health or dental insurance, workers’ compensation insurance, long-term
disability insurance, sick leave, vacation leave, pay policies, incentive plans
and administration of executive perquisites.
          (d) Operations Services, including operations support consistent with
the Clearing Agreement as amended and in effect from time to time.

3



--------------------------------------------------------------------------------



 



          (e) Legal Services, including consulting with Jefco’s Compliance
Department on regulatory issues; review and approval of standard contracts and
agreements; advice regarding maintaining the books and records of Holdings and
the Company; supervision of regulatory and other investigations, claims,
disputes and litigation of any type; supervision of outside counsel; preparation
of material to be included in public reporting documents, including without
limitation proxy statements, reports on Forms 10-Q and 10-K and other reports
required under the Securities Act and the Exchange Act; and qualification of
Holdings and the Company to do business in foreign jurisdictions.
          (f) Technology Services, including, but not limited to,
               (i) providing and maintaining such computer software as has been
developed by Jefco for purposes of managing the Business, together with a
royalty-free non-exclusive license thereto;
               (ii) coordinating with outside vendors, including software and
systems development companies, on behalf of Holdings and the Company; and
               (iii) subject to the availability of adequate Jefco personnel,
providing technology support to Holdings and the Company.
          (g) Facilities, including office space and general facilities support.
          (h) Other Services as the Servicer or the Company may determine
necessary or desirable from time to time including, without limitation, such
services as may be necessary for the Company to comply with regulatory
requirements then applicable to the Company.
          (i) Service-Related Overhead. It is understood and agreed that the
hourly or other amounts charged by the Servicer or third party vendors in
connection with the provision of the foregoing Services may include a reasonable
allocation of overhead expense (“Service-Related Overhead”); provided that
amounts charged to the Servicer by any third party vendor shall be passed
through to the Company or Holdings without markup.
          4. Control by the Company. The Servicer shall submit such periodic
reports to the Company or Holdings regarding the Servicer’s activities hereunder
as the Company or Holdings may reasonably request, and a representative of the
Servicer shall be available to attend meetings of the Board and the board of
directors of the Company.
          5. Conduct of the Servicer.
          (a) All actions engaged in by the Servicer hereunder shall at all
times conform to and be in accordance with the requirements imposed by:
               (i) any provisions of applicable Law, including without
limitation, the requirements of the NASD; and
               (ii) the provisions of the LLC Agreement and such policies as may
be adopted from time to time by the Board; provided, however,
      that the Servicer

4



--------------------------------------------------------------------------------



 



shall not be bound by any amendment, supplement or revision of any of the
foregoing until it has been given notice thereof in accordance with Section
14(a) hereof.
          (b) The Company will maintain copies of this Agreement pursuant to
Rules 17a-3 and 17a-4 under the Exchange Act and all related supporting
documents provided by Holdings or Jefco.
          (c) The parties hereby agree to permit inspects of their books and
records by the NASD and other regulatory organizations having jurisdiction with
respect to payment or allocation of expenses by Servicer or its Affiliates that
are proportionately attributable to the Company, and shall take such other
actions as may be required under applicable Law to demonstrate that it is in
compliance with the financial responsibility rules regarding the expenses
covered by this Agreement.
          (d) The parties agree that the Company will notify the NASD in the
event this Agreement is amended, terminated or superseded by another agreement
that addresses the matters set forth herein.
          6. Fees. As full compensation for the Covered Expenses, Holdings shall
pay (or shall cause the Company to pay) to the Servicer the Management Fee,
which shall be calculated and accrued as provided in the LLC Agreement. The
Management Fee shall be paid within 10 days after the last day of each fiscal
quarter of Holdings.
          7. Expenses of the Company and Holdings. The Servicer shall bear
(a) expense for compensation of the Research and Trading Employees, including
benefits, and (b) its overhead expenses (other than Service-Related Overhead),
including the expense of providing facilities, furniture and fixtures, cafeteria
services, telecommunications, computer hardware, information systems support and
business software (excluding for this purpose expense associated with provision
of trading system software, front-office trade processing software,
communication and analytical systems software (e.g. Bloomberg) and systems or
software specifically developed for use by the Company or Holdings) (the items
in clause (a) and clause (b) collectively are referred to as “Covered
Expenses”). Except for the Covered Expenses, the Company and Holdings shall each
bear all its direct and indirect expenses, including any expense reasonably
incurred by Holdings, the Company, the Servicer and any other person in
performing the Services for or on behalf of Holdings or the Company. To the
extent that any expense relates to the operations of Holdings or the Company and
one or more other accounts managed by the Servicer or any of its Affiliates, the
Servicer shall generally allocate such expenses equitably so as to reflect the
proportionate benefits to be received by Holdings or the Company, on the one
hand, and such other account(s) or any of the Servicers other Affiliates, on the
other hand. Attached as Exhibit A are the Expense Allocation Guidelines to be
used by the Servicer for billings to Holdings and the Company hereunder. The
Expense Allocation Guidelines (i) indicate estimates of costs anticipated by the
Servicer with respect to Services described in Section 3, (ii) set forth
guidelines regarding the allocation of expenses between Jefco, on the one hand,
and Holdings and/or the Company, on the other hand, and (iii) contain an
illustration regarding differences in the cost of operation under this Services
Agreement from costs that were applied for fiscal year 2006 for JPOF II that
will serve as an estimate of expenses for the first twelve months of operations
of the Company, excluding adjustments for inflation. Under no

5



--------------------------------------------------------------------------------



 



circumstances shall any charges by the Servicer to Holdings or the Company
include any profit margin.
          8. Reimbursement by the Company. Holdings will (or will cause the
Company) to reimburse the Servicer for such expense as the Servicer may incur on
behalf of Holdings and the Company, other than the Covered Expenses. The
Servicer may rely upon, in its discretion, the advice of legal counsel to
Holdings or the Company in connection with the performance of its activities on
behalf of Holdings and the Company hereunder, and Holdings and the Company shall
bear full responsibility therefor and for the expense of any fees and
disbursements arising therefrom; provided, however, that the provisions of
Section 9 shall govern any claim for exculpation or indemnification made by the
Servicer.
          9. Exculpation; Indemnification of Servicer.
          (a) None of the Servicer nor any of its Affiliates, nor any of their
respective members, managers, partners, directors, officers, or employees (each,
an “Indemnified Person”) shall be liable to the Company or Holdings for any acts
or omissions arising out of or in connection with this Agreement, Holdings, the
Company or any investment made or held by the Company, unless such action or
inaction was made in bad faith or constitutes fraud, willful misconduct or gross
negligence.
          (b) To the fullest extent permitted by law, the Company shall
indemnify the Indemnified Persons against any loss, cost or expense suffered or
sustained by an Indemnified Person by reason of (i) any acts, omissions or
alleged acts or omissions arising out of, or in connection with, the Company,
any investment made or held by the Company or the Agreement, including, without
limitation, any judgment, award, settlement, reasonable attorneys’ fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding, or claim, provided that such acts, omissions or
alleged acts or omissions upon which such actual or threatened action,
proceeding or claim are based were not made in bad faith or did not constitute
fraud, willful misconduct or gross negligence by such Indemnified Person, or
(ii) any acts or omissions, or alleged acts or omissions, of any broker or agent
of any Indemnified Person, provided that such broker or agent was selected,
engaged or retained by the Indemnified Person with reasonable care. Each of the
Servicer and Indemnified Persons may consult with counsel and accountants in
respect of Company and Holdings affairs and be fully protected and justified in
any action or inaction that is taken in accordance with the advice or opinion of
such counsel and/or accountants, provided that they shall have been selected
with reasonable care.
          (c) The Company and/or Holdings shall advance to an Indemnified Person
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any action or proceeding arising out of such performance or
non-performance. The Servicer agrees, and each other Indemnified Person will
agree as a condition to any such advance, that in the event it receives any such
advance, it shall reimburse the Company and/or Holdings for such fees, costs and
expenses to the extent that it shall be determined that it was not entitled to
indemnification under this Section 9.

6



--------------------------------------------------------------------------------



 



          (d) Holdings shall cause the Company to fulfill the obligations of the
Company under this Section 9.
          10. Activities of the Servicer and Others. Subject to the terms of the
LLC Agreement, the Servicer and the members, managers, partners, employees,
officers and affiliates of the Servicer, who may or may not also be
shareholders, directors, employees or officers of Holdings and/or the Company,
may engage, simultaneously with their management support activities on behalf of
Holdings and the Company, in other businesses and make investments for their own
accounts, and may render services similar to those described in this Agreement
for other individuals, companies, trusts or persons, and shall not by reason of
so engaging in other businesses, making such investments or rendering of
services for others be deemed to be acting in conflict with the interests of
Holdings and the Company. Notwithstanding the foregoing, the Servicer shall
devote such time to the Services as it deems necessary to support the activities
of Holdings and the Company. Subject to the terms of the LLC Agreement, the
members, managers, partners, directors, employees or officers of the Servicer or
its Affiliates, in their individual capacities may engage in Securities
transactions which may be different from, and contrary to, transactions engaged
in by the Company and/or Holdings.
          11. Term. This Agreement shall remain in effect through ___, 2012,
and, upon extension of the term of any Member Interest under Section 6.1 of the
LLC Agreement, from year to year thereafter, unless earlier terminated by the
Servicer at any time after the [third] anniversary of the date of this Agreement
upon not less than ___ days written notice to Holdings provided that a
reasonable substitute shall have been identified and approved by the Board of
Holdings prior to the effective date of any such termination, or in accordance
with Section 3.1(a)(xviii) or Section 3.7(d) of the LLC Agreement.
          12. Arm’s-Length Agreement. The Company and the Servicer each
represents to, warrants and agrees with the other that this Agreement
constitutes an arm’s-length agreement between the Company and the Servicer. The
Board and the Company have each reviewed and approved this Agreement and all of
its terms.
          13. Attorney-in-Fact.
          (a) The Company and Holdings each hereby appoints the Servicer as
attorney-in-fact for the Company and Holdings, with full authority in the place
and stead of the Company or Holdings, as the case may be, as shall be required
or reasonably desirable for the Servicer to perform its services hereunder;
               (i) to execute and deliver on behalf of Holdings and the Company
all payment and transfer instructions and all other documents arising in the
ordinary course of business and financial affairs of Holdings and the Company;
               (ii) to execute and deliver on behalf of Holdings or the Company
any and all notices, consents and other communications under the LLC Agreement
and any Contract of Holdings or the Company, except that, to the extent such
notices, consents or other communications require approval of an Officer or the
Board, such execution and delivery shall be subject to such approval;

7



--------------------------------------------------------------------------------



 



               (iii) to take such other actions in the ordinary course of
Holdings’ or the Company’s business on behalf of Holdings or the Company as the
Servicer may deem necessary or desirable to accomplish the purposes of this
Agreement, including to ask, demand, collect, sue for, recover, receive and give
acquittance for moneys due or to become due in connection with the Assets of
Holdings or the Company, to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection therewith and to file any
claims; and
               (iv) to take such other actions as the Servicer may deem
necessary or advisable to accomplish the purposes of Holdings or the Company,
including the giving of notices, the delivery of assignments and the delivery of
instructions and documents;
provided that this grant of power of attorney will expire, and the Servicer will
cease to have any power to act as the attorney-in-fact of Holdings and the
Company, upon termination of this Agreement in accordance with its terms.
          (b) Each of Holdings and the Company hereby authorizes the Servicer to
transfer and deposit funds and Securities to and in such bank, securities,
escrow and clearing accounts as may be established in the name of Holdings
and/or the Company and to cause operating expenses of Holdings and/or the
Company to be paid from such deposited funds.
          14. Miscellaneous.
          (a) Notices. Any notice, consent or other communication made or given
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given when delivered by hand or facsimile, two days after being
sent via overnight courier (or at such earlier time as such overnight courier
shall have committed to effect delivery but in no event less than one day) or
five days after being mailed by certified mail, return receipt requested, as
follows:
If to the Servicer:
Jefferies & Company, Inc.
520 Madison Avenue
12th Floor
New York, New York 10021
Attention: Lloyd Feller, General Counsel
     Telephone: 212-284-2266
Facsimile No.: 212-284-2280

8



--------------------------------------------------------------------------------



 



With a duplicate copy to :
Jefferies & Company, Inc.
520 Madison Avenue
12th Floor
New York, New York 10021
Attention: Joseph Schenk, Chief Financial Officer
     Telephone: 212-284-2338
Facsimile No.: 212-284-3443
If to Holdings:
Jefferies High Yield Holdings, LLC
The Metro Center
One Station Place
Three North
Stamford, Connecticut 06902
Attention Robert J. Welch, Chief Financial Officer
     Telephone: 203-708-5800
Facsimile No.: 203-708-5820
If to the Company:
Jefferies High Yield Trading, LLC
The Metro Center
One Station Place
Three North
Stamford, Connecticut 06902
Attention Robert J. Welch, Chief Financial Officer
     Telephone: 203-708-5800
Facsimile No.: 203-708-5820
          (b) Entire Agreement. This Agreement contains all of the terms agreed
upon or made by the parties relating to the subject matter of this Agreement,
and supersedes all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
respecting such subject matter.
          (c) Amendments and Waivers. No provision of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by the
parties. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
          (d) Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of Holdings, the Company, the Servicer, each
Indemnified Person and their respective successors and permitted assigns. Any
person that is not a signatory to this

9



--------------------------------------------------------------------------------



 



Agreement but is nevertheless conferred any rights or benefits hereunder (e.g.,
members of the Servicer and others who are entitled to indemnification
hereunder) shall be entitled to such rights and benefits as if such person were
a signatory hereto, and the rights and benefits of such person hereunder may not
be impaired without such person’s express written consent. No party to this
Agreement may assign or delegate, by operation of law or otherwise, all or any
portion of its rights, obligations or liabilities under this Agreement without
the prior written consent of the other parties to this Agreement; provided,
however, that the Servicer may assign or delegate all or any portion of its
rights, obligations or liabilities under this Agreement to any person or entity
that it controls, is controlled by or in common control with the Servicer.
          (e) Governing Law. Notwithstanding the place where this Agreement may
be executed by any of the parties thereto, the parties expressly agree that all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely in that State.
          (f) No Third Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person, including any Employee or any employee of
Jefco, other than the parties hereto, any rights or remedies hereunder; except
that in the case of Section 9, the Indemnified Persons and their respective
heirs, executors, administrators, legal representatives, successors and assigns
are intended third party beneficiaries of Section 9 and shall have the right to
enforce this section in their own names.
          (g) Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the parties to this
Agreement.
          (h) Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.
          (i) Survival. The provisions of Sections 6, 7, 8, 9, 14(d), 14(e) and
14(f) hereof shall survive the termination of this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed as of the date first written above.

            JEFFERIES HIGH YIELD HOLDINGS, LLC
      By:           Name:           Title:        

            JEFFERIES HIGH YIELD TRADING, LLC
      By:           Name:           Title:        

            JEFFERIES & COMPANY, INC.
      By:           Name:           Title:      

11



--------------------------------------------------------------------------------



 



         

SCHEDULE A
EMPLOYEES
Table 1
Research and Trading Employees

             
SH
  Bann   Ken   Research
LA
  Bryan   Brad   Research
ST
  Gude   Chak   Research
ST
  Hollander   Jordan   Research
SH
  Inogambaev   Farhod   Research
NY
  Klatzkin   Larry   Research
ST
  Levy   Brett   Research
SH
  Parker   John   Research
ST
  Reyes   Romeo   Research
SH
  Smith   Kyle   Research
LA
  Solomon   Todd   Research
ST
  Templeton   Evan   Research
ST
  Tsibulsky   Kat   Research
SH
  Von Meister   Joe   Research
SH
  Yeager   Seth   Research
SH
  Budish   Jon   Trader
SH
  Keller   Lorne   Trader
ST
  Rogers   Angus   Trader
LA
  Satzberg   Mike   Trader
ST
  Schwartz   David   Trader

Table 2
Administrative Employees

             
ST
  Baker   Steve   Sales
ST
  Carr   Laury   Sales
ST
  Cherry   Michael   Sales
LA
  Dizon   Don   Sales
ST
  Hall   Drew   Sales
ST
  Hewitt   Brian   Sales
ST
  Macri   Chris   Sales
LA
  Shapiro   Michael   Sales
ST
  Thors   Tyler   Sales

12



--------------------------------------------------------------------------------



 



             
ST
  Ulehla   Tony   Sales
ST
  Voigt   Paul   Sales
ST
  Welch   Bob   Admin*
ST
  Chatham   Christine   Admin*
ST
  George   Nicholas   Admin*
ST
  Kelly   Marianne   Admin*
LA
  Muir   Tatia   Admin*
ST
  O’Neill   Eileen   Admin*
ST
  Pastouna   Nadia   Admin*
SH
  Silva   KD   Admin*
LA
  Zamudio   Jennifer   Admin*
LA
  Borovsky   Victor   Admin*
LA
  Dispun   Su   Admin*
LA
  Halac   Bill   Admin*
LA
  Turnbough   Dennis   Admin*

 
*      HY Administration and Technology Employees

13



--------------------------------------------------------------------------------



 



EXHIBIT A
Jefferies/ JHYH/JHYT Expense Allocation Guidelines
These guidelines and practices are designed to set forth general rules that
Jefco will use in billing Holdings and the Company (collectively, the “JV”) for
expenses incurred pursuant to the Services Agreement. These procedures shall be
used as a guideline in determining allocations and ultimate billings to the JV.
Any expenses not specifically covered here should be discussed with JV
representatives. Any change to these guidelines that materially affects the
methodology applied to billing expenses shall be subject to review and approval
by the Board of Directors of Holdings. Rates and amounts detailed are estimates.
General Service Categories
People Services – $250.00 per Administrative Employee per month
     Services include maintaining employee records and administering health,
dental and other insurance or benefit plans and performing a payroll function.
Services do not include the expense of these plans or benefits themselves. Cost
for benefits provided to Administrative Employees will either be billed directly
to the JV or be incorporated in hourly or monthly rates for billed expenses.
Legal – Monthly Labor Survey
     Includes all legal services provided by Jefco Legal staff to Holdings or
the Company.
Accounting – Monthly Labor Survey
     Services include general accounting, tax, internal audit, risk, and
treasury, preparation and maintenance of company books and records, and
preparation and filing regulatory reports.
Compliance – Monthly Survey and fixed allocation
     Services include actual time spent and a general allocation for compliance
and surveillance systems. Charges include day to day compliance coverage,
monitoring day to day sales and trading activity, responding to regulatory
inquires, surveillance and maintaining policies and procedures.
Operations – Per Clearing Agreement
General Practices
Monthly Labor Survey Procedures –
     Individual surveys will be rolled up to sub departments and up to
departments as appropriate. Individual surveys will include time estimates in
actual hours or percentage of overall time spent.





--------------------------------------------------------------------------------



 



     Per person hourly and monthly rates will be based on the individual’s
compensation and benefits (including stock based compensation awards) and the
department’s reasonable estimate of cost incidental to the employees JV related
tasks. These estimates may include an allocation for overhead (specific to the
employee’s department) and will not include any profit margin. Hourly or monthly
charges should be competitive with those provided by reputable and skilled third
party vendors for the same tasks.
     Fixed allocations will be based on actual costs incurred or an estimate of
the percentage of the resource consumed by or allocated to the JV. As with
hourly and monthly rates, estimates may include an allocation for overhead
(specific to the department providing the service) and will not include any
profit margin. Fixed allocations will be competitive with those provided by
reputable and skilled third party vendors for the same tasks.
Clearing Services Agreement –
     Fees will be charged as defined in that agreement and the fee schedules
attached thereto.
Other Services –
     Services in excess of those listed above will be billed by project with
specific costs detailed. Expense estimates will follow the same methodology.
Third party Vendor costs –
     Cost associated with third party contracts may be passed on to the JV so
long as those vendor services are used by the fund directly or, if those vendor
services are used by multiple departments, then such costs will be allocated on
a reasonable basis. Third party vendor costs may be allocated as part of hourly
or monthly employee rates and if so, must be identified and accounted for in the
monthly survey. In no event can third party vendor cost/expenses be double
billed.
     Generally speaking, services billed to JHYT that benefit both Jefferies HY
primary business and JHYT’s secondary business shall be allocated on a 20/80
primary/secondary basis.
Employee Salary and Bonus –
     In calculating the hourly or monthly rate for an employee, departments will
use current salary plus any guaranteed bonus. If there is no guarantee
applicable to the current period, the employee’s prior year bonus will be used.
Reasonable estimates should be used for new employees. Signing bonuses will be
allocated equally over the length of the underlying agreement. Salary and bonus
figures will include non-cash or stock compensation. Employee compensation in
the form of awards of shares of the common stock or common stock equivalents of
Jefco’s publicly-traded parent company shall be valued as of the date of grant
at the closing price for such shares on the New York Stock Exchange on the date
of grant. Compensation in the form of awards of options, if any, or other
derivative instruments that would result in a material effect on general and
administrative costs will be subject to valuation in accordance with principles
to be adopted by the Board from time to time in its reasonable discretion.





--------------------------------------------------------------------------------



 



HY Administration and Technology Employees* Seconded to the Company
Compensation including salary, bonus and benefits, will be allocated to JHYT at
an 80% rate. Employee compensation in the form of awards of shares of the common
stock or common stock equivalents of Jefco’s publicly-traded parent company
shall be valued as of the date of grant at the closing price for such shares on
the New York Stock Exchange on the date of grant. Compensation in the form of
awards of options, if any, or other derivative instruments that would result in
a material effect on general and administrative costs will be subject to
valuation in accordance with principles to be adopted by the Board from time to
time in its reasonable discretion.
 
*     Identified by asterisk on Schedule A.
Illustration
Pro Forma G&A

                                              Estimate     21%             JPOF
II     JHYT     JPOF II             2006 AFS     2006 Pro Forma     Pro Forma  
  Delta  
General & Administrative:
                               
HY Administration & Technology
    335,515       2,233,474       469,030       133,515  
Treasury
    50,671       80,000       16,800       (33,871 )
People Services
    —       64,000       13,440       13,440  
Accounting
    91,407       550,000       115,500       24,093  
Legal
    1,230       200,000       42,000       40,770  
Compliance
    16,784       350,000       73,500       56,716  
Systems
    26,605       32,393       6,803       (19,802 )
Printing Cost
    652       15,138       3,179       2,527  
Audit and Accounting Fees
    112,133       538,526       113,090       957  
Bank Charges
    45,123       135,827       28,524       (16,599 )
 
                       
Total General & Administrative
    680,120       4,199,358       881,865       201,745                        
           
Other:
                               
Technology Direct
    —       384,822       80,813       80,813  
Business Development
    —       181,104       38,032       38,032  
Consulting
    —       66,200       13,902       13,902  
Technology
    —       156,908       32,951       32,951  
 
                       
Total Other
    —       789,034       165,697       165,697                                
   
Total
    680,120       4,988,391       1,047,562       367,442  

16